          Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 1 of 133


                                                                               Exhibit 1
                                    ALBERTO A. MARTINEZ
                                     !!!!!!!!!!
                                      Curriculum Vitae

Department of History
The University of Texas at Austin                                         phone 512-517-2755
128 Inner Campus Drive, B7000                                             fax +1 512-475-7222
Austin, TX 78712                                                  almartinez@austin.utexas.edu


ACADEMIC APPOINTMENTS
   2020 – present   Fellow, American Physical Society
   2015 – present   Professor, Department of History, University of Texas at Austin
   2017 – 2018      Fellow of the John E. Green Regents Professorship in History
   2014 – present   Director, Certificate Program in History and Philosophy of Science,
                    University of Texas at Austin
   2010 – 2015      Associate Professor, Department of History, University of Texas at Austin
   2008 – 2010      Assistant Professor, Department of History, University of Texas at Austin
   2005 – 2008      Lecturer, Department of History, University of Texas at Austin
   2004 – 2005      Weisman Instructor in History of Science, California Institute of Technology
   2003 – 2004      Research Associate, Dibner Institute at M. I. T.
   2003 – 2004      Research Fellow, Center for Philosophy and History of Science, and Center
                    for Einstein Studies, Boston University
   2001 – 2003      Postdoctoral Fellow, Dibner Institute for the History of Science and
                    Technology, M. I. T., Cambridge, Massachusetts
   2001 – 2003      Postdoctoral Fellow, Department of History of Science, Harvard University
   2001             Resident Scholar, Dibner Library of the History of Science and Technology,
                    National Museum of American History, The Smithsonian, Washington D.C.

EDUCATION

   2001     Ph.D. University of Minnesota, Minneapolis: History of Science and Technology;
            Minor: Philosophy of Science 4.0
   1995     M.A. New York University: Philosophy of Physics, Gallatin School, New York City,
            plus courses at Vassar College and the City University of New York 3.9


November/22/2020                                                           Martínez CV, Page 1 of 24
          Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 2 of 133




   1992     B.A. Universidad de Puerto Rico, Río Piedras, Puerto Rico: Estudios Generales,
            magna cum laude 3.8


ACADEMIC AFFILIATIONS

   2018-present Affiliated Faculty, Lozano Long Institute of Latin American Studies
   2009-present Affiliated Faculty, The Thomas Jefferson Center for the Study of Core Texts
               and Ideas, College of Liberal Arts
   2005-present Affiliated Faculty, UTeach, College of Natural Sciences
   2011-present Affiliated Faculty, Human Dimensions of Organizations, College of Liberal
                  Arts


BOOKS

   1. Burned Alive: Giordano Bruno, Galileo and the Inquisition                (peer reviewed)
      (London: Reaktion Books, 2018), distributed by University of Chicago Press:
       http://press.uchicago.edu/ucp/books/book/distributed/B/bo28433424.html


   2. The Media versus the Apprentice: The Devil Mr. Trump
      (Saltshadow Castle: Cambridge, 2019), iv+ 337 pp. Featured on national TV news:
      http://fullmeasure.news/news/politics/the-media-and-trump


   3. The Cult of Pythagoras: Math and Myths                                     (peer reviewed)
      (Pittsburgh: University of Pittsburgh Press, hardcover, 2012), xxiv + 264 pp. (288 pp.).
      http://www.martinezwritings.com/m/Cult.html

   3a. Paperback edition: The Cult of Pythagoras: Math and Myths (Pittsburgh: University of
       Pittsburgh Press, 2013), xxiv + 264 pp. (288 pp.).

       Reviewed in: American Mathematical Monthly, 121:8, Oct. 2014, pp. 746-748, Choice 50,
       May 2013, p. 1; Heinz History Center, 2013, p. 1; International History, Philosophy and
       Science Teaching Group: Newsletter, July 2013, pp. 28-31; Library Journal, 137:17,
       Fall/Winter 2012, p. 7; Mathematical Association of America Digital Library, March 2013,
       pp. 1-2; Mathematical Gazette, March 2014, pp. 151-152; The Mathematical Intelligencer,
       35:4, December 2013, pp. 81-82; Mathematics Teacher, 108:1, August 2014, p. 77; Science
       & Education, 22:9 (2013), pp. 2351-2355; Texas Books in Review, 32:3/4, Fall/Winter
       2012, pp. 7-8; ZentralblattMATH (Germany), 2014, p.1. Academic Blogs: Stephen R. Case,
       Historian of Science, May 2014, p. 1-2; Proceedings of the Friesian Academy, 2013, pp.
       11-14; Short Praise: Athenaeum Boekhandel, December 2012, p. 1; The Alcalde, March
       2013, pp. 1-2; Scientific American Book Club, March 2013, p. 1; The Chronicle of Higher


November/22/2020                                                          Martinez CV, Page 2 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 3 of 133




       Education, Nov. 2012; p. 1; Newsletter of the BIO-Oceans Association, 56, October 2012;
       p. 5; YBP Library Services, April 2013, p. 1.

   3b. Turkish translation: The Cult of Pythagoras (Turkey: Tübitak, The Scientific and
       Technological Research Council of Turkey, forthcoming).


   4. Science Secrets: The Truth about Darwin’s Finches,
       Einstein’s Wife, and Other Myths                                          (peer reviewed)
      Pittsburgh: University of Pittsburgh Press, 2011) hardcover, xx + 324 pp. (344 pp.).
      http://www.martinezwritings.com/m/ScienceSecrets.html

   4a. Paperback edition, Science Secrets: The Truth about Darwin’s Finches, Einstein’s Wife,
       and Other Myths (Pittsburgh: University of Pittsburgh Press, 2012). (344 pp.).

   4b. Japanese translation of Science Secrets:                     ,                          :
                         / Nyūton no ringo ainshutain no kami: kagaku shinwa no kyojitsu, trans.
       Naoko Nomura (Tokyo: Seidosha, June 2015). (405 pp.)

       Reviewed in: Annals of Science, 71:2, 2014, 271-273; Choice 49, November 2011, p. 1;
       Código Nuevo (Spain), April 2014, El Diari de L’Educació (Spain, in Catalan), April 2014,
       pp. 1-3; pp. 1-2; Isis 103:2, June 2012, p. 387; Materia (Spain), January 2014, pp. 1-4;
       Metascience, 22:2, 2013, 509-511; New Straits Times (Malaysia), January 2012, pp. 1-4;
       Physics in Perspective 13:4, December 2011, pp. 495-497; Physics World, August 2011,
       pp. 38-39; ShelfLife@Texas, June 2011, pp. 1-4; ACM SIGACT News, Vol. 46, No. 2
       (June 2015), pp. 13-15; Yunnan Daily News (China), June 2013, pp. 1-4; Academic Blogs,
       etc.: Harvard Business Review Blog, August 2011, pp. 1-2; Panda’s Thumb, February,
       2014, p. 1; Steve Goddard’s History Wire, August 2011, p. 1; Texas Book Festival, 2012, p.
       1; YBP Library Services, June 2011, p. 1-3.


   5. Kinematics: The Lost Origins of Einstein’s Relativity                    (peer reviewed)
      (Baltimore: Johns Hopkins University Press, 2009 hardcover), xix + 464 pp. (483 pp.).
       http://www.martinezwritings.com/m/Kinematics.html

       Reviewed in: Choice 47, December 2009, p. 1; Contemporary Physics 52:3, 2011, p. 258,
       Physics in Perspective 12:2, June 2010, pp. 236-238; American Mathematical Society
       MathSciNet, 2012, p. 1; Historical Studies in the Natural Sciences, 41:1, winter 2011, pp.
       112-122; Isis, 101:3, September 2010, pp. 633-635; Metascience, 21:1 March 2012, pp.
       131-134; Science News, 176:5, August 2009, p. 30. Other Academic Praise: The Best
       Writing on Mathematics (Princeton University Press 2011); Historia Mathematica 38,
       2011, p. 575; YBP Library Services, 2010, pp. 1-2; SciTech Book News, August 2009, p. 1;
       ShelfLife@Texas, October 2009, p. 1; Zentralblatt MATH (Germany), 2010, p. 1.




November/22/2020                                                           Martínez CV, Page 3 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 4 of 133




   6. Negative Math: How Mathematical Rules Can Be Positively Bent               (peer reviewed)
      (Princeton: Princeton University Press, hardcover, 2006), x + 267 pp. (277 pp.).
      http://www.martinezwritings.com/m/NegativeMath.html

   6a. Paperback edition, Negative Math: How Mathematical Rules Can Be Positively Bent
       (Princeton: Princeton University Press, 2014). (277 pp.).

   6b. Japanese translation of Negative Math: Japanese translation:         :
                                         ? / Fu no sūgaku : Mainasu kakeru mainasu wa mainasu
       ni nareruka, trans. Yoshihiro Koya (Tokyo: Seidosha, 2007).

   6c. Turkish translation of Negative Math: Sıfırın Altında Matematik - Matematik Kurallarını
       Olumlu Anlamda Nasıl Bükebiliriz, trans. Ekrem Emre Sezer (Turkey: Tübitak, The
       Scientific and Technological Research Council of Turkey, 2018), 278 pp. Paperback.
       http://esatis.tubitak.gov.tr/books/17911

       Reviewed in: American Scientist, 94:3, May/June 2006, p. 283; Choice 43, May 2006 p. 1;
       Books & Culture, Jan/Feb 2009, pp. 1-4; Convergence: Mathematical Association of
       America, October 2006, pp. 1-2; The Mathematical Gazette, 91:520, March 2007, pp. 190-
       191; The Mathematical Intelligencer, 29:1, 2007, pp. 65-66; Mathematics Teacher, 100:2,
       September 2006, p. 159; MathNEXUS, August 2006, pp. 1-2; SIAM News: Society of
       Industrial and Applied Mathematics, 39:9, November 2006, pp. 7-9; Plus Magazine:
       University of Cambridge, 39, June 2006, pp. 1-3; Publishers Weekly, November 2005, p. 1;
       ZentralblattMATH (Germany), 2009, p. 1. Other Academic Praise: HubPages, July 2006,
       p. 1; PBS Teachers, Recommended Books Archive, 2006; Scientific American Book Club,
       May 2006, p. 1; UMAP Journal: Undergraduate Mathematics and its Applications, 29:4,
       2008, p. 407; YBP Library Services, March 2006, p. 1.


BOOK CHAPTERS

   7. “Dating Albert Einstein,” chapter in Curiosity’s Cats: Writers on Research,
    ed. Bruce Joshua Miller (St. Paul, Minnesota Historical Society Press, 2014), 48-72.

   8. “Experiments and Experiences in Mentorship,” Looking Back as We Move Forward: The
       Past, Present, and Future of the History of Science: Liber Amicorum for Jed Z. Buchwald
       on his 70th Birthday (New York City: INK, Inc., 2019), pp. 213-18.


REPORTS

   9. “Hispanic Equity Report,” coauthored with Jorge Cañizares-Esguerra, Emilio Zamora,
       Gloria González-López, Francisco Gonzalez-Lima, Fred Valdez, Martha Menchaca, John
       Morán González (October 8, 2019), 188 pp.



November/22/2020                                                           Martinez CV, Page 4 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 5 of 133




JOURNAL ARTICLES, Peer-Reviewed

   10. “Melchior Inchofer, Giordano Bruno, and the Soul of the World,” Annals of Science 76,
     No. 3-4 (July-Oct. 2019), 267-302.                                        (peer reviewed)

   11. “Ten Censured Propositions in Giordano Bruno’s Books,” Bruniana & Campanelliana 22,
     No. 2 (Fall 2016), 27-42.                                             (peer reviewed)

   12. “Giordano Bruno and the Heresy of Many Worlds,” Annals of Science 73, No. 4 (October
     2016), 345-374.                                                         (peer reviewed)

   13. “Euler’s ‘Mistake’? The Radical Product Rule in Historical Perspective,” The American
     Mathematical Monthly 114 (April, 2007), 273-285.                            (peer reviewed)

   14. “Replication of Coulomb’s Torsion Balance Experiment,” Archive for History of the Exact
     Sciences 60 (2006), 517-563.                                             (peer reviewed)

   15. “Conventions and Inertial Reference Frames,” American Journal of Physics 73, No. 5 (May
     2005), 452-454.                                                          (peer reviewed)

   16. “Handling Evidence in History: The Case of Einstein’s Wife,” School Science Review, Vol.
     86, No. 316 (March 2005), 49-56.                                          (peer reviewed)

   17. “Material History and Imaginary Clocks: Poincaré, Einstein, and Galison on Simultaneity,”
     Physics in Perspective 6, No. 2 (June 2004), 31-48.                        (peer reviewed)

   18. “Kinematic Subtleties in Einstein’s First Derivation of the Lorentz Transformations,”
     American Journal of Physics 72, No. 6 (June 2004), 790-798.                  (peer reviewed)

   19. “Ritz, Einstein, and the Emission Hypothesis,” Physics in Perspective 6, No. 1 (April
     2004), 4-28.                                                                (peer reviewed)


ESSAY REVIEWS

   20. “The Quantum Moment: How Planck, Bohr, Einstein, and Heisenberg Taught Us to Love
    Uncertainty, by Robert Crease and Alfred Goldhaber,” American Journal of Physics, Vol. 83,
    No. 6 (2015), 573-575.

   21. “The Questionable Inventions of the Clever Dr. Einstein,” Essay Review of Jósef Illy’s The
    Practical Einstein: Experiments, Patents, Inventions, in Metascience, Vol. 23, No. 1 (January
    2014), 49-55.

   22. “Revisiting the History of Relativity,” Essay Review of Richard Staley’s Einstein’s
    Generation: The Origins of the Relativity Revolution, in Metascience, Vol. 20 (2011), 53-73.


November/22/2020                                                           Martínez CV, Page 5 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 6 of 133




   23. “The Myriad Pieces of Einstein’s Remains,” Essay Review of The Collected Papers of
    Albert Einstein, Vols. 1 to 12, by John Stachel, Robert Schulmann, Diana Kormos Buchwald,
    et. al.,” Annals of Science, Vol. 68, No. 2 (published online July 2010; published in print April
    2011), 267-280.

   24. “There’s No Pain in the FitzGerald Contraction, Is There?” Studies in History and
    Philosophy of Modern Physics, Vol. 38 (2007), 209-215.


OTHER ARTICLES

   25. “Why did the Catholic Church really condemn Giordano Bruno?” Dialog: Theologie &
    Naturwissenschaften, February 2019
   https://www.theologie-naturwissenschaften.de/startseite/leitartikelarchiv/giordano-bruno/
   Translated into German: https://www.theologie-
    naturwissenschaften.de/startseite/leitartikelarchiv/giordano-bruno-deutsch/

   26. “Was Giordano Bruno Burned at the Stake for Believing in Exoplanets?” Scientific
    American, March 19, 2018: https://blogs.scientificamerican.com/observations/was-giordano-
    bruno-burned-at-the-stake-for-believing-in-exoplanets/

   27. “Einstein’s Girlfriend on National Geographic,” Sloan Science & Film, April 25, 2017:
    http://scienceandfilm.org/articles/2893/einsteins-girlfriend-on-national-geographic

   28. “Giordano Bruno and the Spirit that Moves the Earth,” Not Even Past, March 8, 2017
   https://notevenpast.org/giordano-bruno-and-the-spirit-that-moves-the-earth/

   29. “Edward Snowden’s Breaking Point,” New Standard Press, November 20, 2106, 1 page.
    http://www.newstandardpress.com/edward-snowdens-breaking-point/

   30. “Was Einstein Really Religious?” Not Even Past, History Department UT Austin, April 11,
    2012, 3 pages. https://notevenpast.org/was-einstein-really-religious-0/

   31. “Darwin’s Finches and Other Science Myths,” Monthly Feature in Not Even Past, History
    Department UT Austin (October 2011), 3 pages. https://notevenpast.org/alberto-martinez-
    darwins-finches-other-science-myths/

   32. “Reply to Hubert Goenner,” Martinez Writings (August, 2011), pp. 1-14,
    http://www.martinezwritings.com/m/Goenner.html

   33. “Reply to Suman Seth,” Martinez Writings (July 2011), pp. 1-5,
    http://www.martinezwritings.com/m/Seth.html

   34. “Reply to Hans C. Ohanian,” Martinez Writings (June 2011), pp. 1-17,
    http://www.martinezwritings.com/m/Ohanian.html



November/22/2020                                                              Martinez CV, Page 6 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 7 of 133




   35. “Is the Civil War or First Human Spaceflight More Significant? An Historian Weighs In.”
    Chron.com (Houston Chronicle, May 2011), pp. 1-2 (with responses).
    http://blog.chron.com/sciguy/2011/05/is-the-civil-war-or-first-human-spaceflight-more-
    significant-an-historian-weighs-in/

   36. “Dividing by Nothing,” Not Even Past, History Department UT Austin, 5 online pages, (12
    April 2011). https://notevenpast.org/dividing-nothing/

   37. “Relativity,” Oxford Encyclopedia of the Modern World, ed. Peter N. Stearns (Oxford:
    Oxford University Press, 2008).

   38. A. Martínez, S. S. Schweber, “Field Theories,” in New Dictionary of the History of Ideas,
    ed. M. Horowitz, Vol. 2 (Charles Scribner’s Sons / Thomson Gale, 2005), 831-834.

   39. “Arguing about Einstein’s Wife,” Physics World 17, No. 4 (April 2004), 14.

   40. “Sobre La Ilíada y Otras Cosas,” Taller Literario, Vol. 4 (Puerto Rico, 1996), 28-31.

   41. “Explanation, Accounting, and Scientific Understanding,” Cogitemus (NYU), No. 2
    (Spring 1995), 24-37.

   42. “La Tragaldábas Traslúcida,” Taller Literario, Vol. 2 (Puerto Rico, 1994), 62-64.

   43. “El General del Valle,” Taller Literario, Vol. 1 (Puerto Rico, 1993), 21-25.

   44. “Especímenes de la Universidad,” Diálogo (University of Puerto Rico), San Juan (January
    1992), 28-29.

   45. “John y el Curioso Objeto de Cristal Roto,” traducido por Diego Deni, Claridad (San Juan,
    November, 1991), 16-17.

   46. “Acerca del Lenguage,” Wendigo, Vol. 1, No. 1 (San Juan, September 1991), 17.

   47. “Mechanical Ethics and Wicked Machines,” Wendigo, Vol. 1, No. 1 (San Juan, September
    1991), 11.


BOOK REVIEWS

   48. “Getting to Know Mileva Maric,” Review of Einstein’s Wife: The Real Story of Mileva
    Einstein-Maric (M.I.T. Press, 2019), in Physics Today, Vol. 72, No. 7 (July 2019), 53-54.
    Also at: https://physicstoday.scitation.org/doi/10.1063/PT.3.4251

   49. The Other Einstein: A Novel, by Marie Benedict, Physics in Perspective, Vol. 20 (June
    2018), 208-211.



November/22/2020                                                            Martínez CV, Page 7 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 8 of 133




   50. “The Travelling Physicist,” review of Einstein on the Road, by Josef Eisinger, in Physics
    World, Vol. 25, No. 4 (April 2012), 3-4.

   51. “Science Myth-Busters,” review of Ronald L. Numbers, ed., Galileo Goes to Jail, and
    Other Myths about Science and Religion; John Waller, Einstein’s Luck: The Truth About
    Some of the Greatest Scientific Discoveries; and Tony Rothman, Everything is Relative, and
    Other Fables from Science and Technology, in Not Even Past, October, 2011.

   52. Einstein’s Mistakes: The Human Failings of Genius, by Hans C. Ohanian, The Historian,
    Vol. 72, No. 3 (September 2010), 722-723.

   53. Einstein’s Generation: The Origins of the Relativity Revolution, by Richard Staley, Studies
    in History and Philosophy of Modern Physics, Vol. 41 (2010), 366-367.

   54. Concepts of Simultaneity: From Antiquity to Einstein and Beyond, by Max Jammer,”
    Physics Today, Vol. 60, No. 8 (August 2007), 58-59.

   55. Einstein 1905: The Standard of Greatness, by John Rigden, Physics Today, Vol. 59, No. 3
    (March 2006), 64-65.

   56. “Railways and the Roots of Relativity,” Einstein’s Clocks, Poincaré’s Maps: Empires of
    Time, by Peter Galison,” Physics World, Vol. 16, No. 11 (November 2003), 51.

   57. Knots: Mathematics with a Twist, by Alexei Sossinsky, Isis, Vol. 94, No. 4 (December
    2003), 693-694.

   58. Einstein from ‘B’ to ‘Z,’ by John Stachel, Physics in Perspective, Vol. 5, No 3 (September
    2003), 352-354.


WORKS ON EDUCATION

   59. “Why Study History?” New Standard Press, March 10, 2016.
    http://www.newstandardpress.com/category/history/

   60. Bruce Hunt and Alberto Martínez, “What UTeach and the Current Replication Initiative
    Mean for the History of Science,” Newsletter of the History of Science Society, Vol. 39, No. 3
    (July 2010), 19-23. Also at:
    http://www.hssonline.org/publications/Newsletter2010/July-uteach.html

   61. “Teaching Disagreements in Science and Math,” Newsletter of the History of Science
    Society, Vol. 3, No. 1 (April 2010), 18-19. Also at:
    http://www.hssonline.org/publications/Newsletter2010/April-teaching-tricks.html

   62. Perspectives on Science and Math, Version 1.0, eighteen lessons with supplementary
    materials, online and CDs (Austin: UTeach Institute, 2009), 213 pp.


November/22/2020                                                            Martinez CV, Page 8 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 9 of 133




    https://www.utexas.edu/uteach-institute/uti-courses/topics/per/

   63. “Essential Science for Teachers: Physical Sciences,” Science Historian (Presenter and
    Consultant) for Television Series and DVDs (now online), Harvard-Smithsonian Center for
    Astrophysics, Annenberg Foundation / Corporation for Public Broadcasting, Annenberg/CPB
    Channel, 2003-2004 http://www.learner.org/resources/series200.html



SELECTED NEWS ARTICLES

   64. “Too Few Hispanic Faculty,” The Daily Texan, November 22, 2020; also at:
   https://thedailytexan.com/2020/11/22/too-few-hispanic-faculty

   65. “The Truth about a Warehouse in Puerto Rico,” Medium, January 28, 2020.
   https://medium.com/@AlMartinezUT/the-truth-about-a-warehouse-in-puerto-rico-
   66d09861f20d

   66. “Is the GWU Estimate of Hurricane Deaths in Puerto Rico Accurate?” The Hill, September
   18, 2018: https://thehill.com/opinion/healthcare/407186-is-the-gwu-estimate-of-hurricane-
   deaths-in-puerto-rico-accurate

   67. “UT lawyers say professors don’t have Academic Freedom,” Texas Tribune, August 21,
   2018: https://www.tribtalk.org/2018/08/21/ut-lawyers-say-professors-dont-have-academic-
   freedom/

   68. “How to Count the Victims of Hurricane Maria,” Medium, June 17, 2018:
   https://medium.com/@AlMartinezUT/how-to-count-the-victims-of-hurricane-maria-
   ebf754fa8629

   69. “Teachers protest the collapse of public education in Puerto Rico,” The Hill, April 5, 2018:
   http://thehill.com/opinion/education/381816-teachers-protest-the-collapse-of-public-education-
   in-puerto-rico

   70. “Are UT Applicants Excluded Because of Color or Money?” The Daily Texan, Vol. 118,
   No. 115 (March 5, 2018), 4; also at: http://dailytexanonline.com/2018/03/04/are-ut-applicants-
   excluded-because-of-color-or-money

   71. “What Children in Puerto Rico Learned from the Hurricane,” Latina, December 29, 2017:
   http://www.latina.com/op-ed-what-children-puerto-rico-learned-hurricane

   72. “Puerto Rican Students Deserve Support from University,” The Daily Texan, November 9,
   2017. https://www.dailytexanonline.com/2017/11/09/puerto-rican-students-deserve-support-
   from-university




November/22/2020                                                            Martínez CV, Page 9 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 10 of 133




   73. “Overpaid in Puerto Rico’s Huge Debt Crisis? A Lesson for the States,” Texas
   Perspectives, October 19, 2017. https://news.utexas.edu/2017/10/19/overpaid-in-puerto-rico-s-
   huge-debt-crisis

   74. “Trump’s Pledge to Kill Innocent People,” New Standard Press, December 20, 2016.
   http://www.newstandardpress.com/trump-kill-innocent-people/

   75. “The Myth of Trump and the KKK,” New Standard Press, December 19, 2016.
   http://www.newstandardpress.com/the-myth-of-trump-and-the-kkk/

   76. “How they Scared us about Hillary and Donald,” November 14, 2016, versions of this op-
   ed were published in the USA Today Newspapers: Arizona Republic (AZ), The Coloradoan
   (CO), DelawareOnline (DE), Iowa City Press-Citizen (IA), Louisville Courier Journal
   (KY), Springfield News-Leader (MO), Star Gazette (NY), Cincinnati Enquirer (OH), Knoxville
   News Sentinel (TN), Corpus Christi Caller Times (TX), Texas Perspectives (TX), Waco Tribune
   Herald (TX), Burlington Free Press (VT), Green Bay Press Gazette (WI), and the Wausau
   Daily Herald (WI).

   77. “How Many People Celebrated in New Jersey on 9/11?” New Standard Press, January 21,
   2016. http://www.newstandardpress.com/newjersey911/

   78. “The Media Needs to Stop Telling this Lie about Donald Trump. I’m a Sanders
   Supporter—and Value Honesty,” SALON, Editor’s pick: front page feature (2,012 words),
   Dec. 21, 2015.
   http://www.salon.com/2015/12/21/the_media_needs_to_stop_telling_this_lie_about_donald_tr
   ump_im_a_sanders_supporter_and_value_honesty/

   79. “UT Budget Should Allocate Less Money for Unaffordable Expenses,” The Daily Texan,
    April 21, 2014; 2 pages plus editors note
    http://www.dailytexanonline.com/opinion/2014/04/21/ut-budget-needs-to-allocate-more-
    money-for-employee-salaries

   80. “UT’s Relationship with Accenture Should Raise Questions,” The Daily Texan, January 20,
    2014, p. 4 in print version, 2 online pages plus readers comments;
    http://www.dailytexanonline.com/opinion/2014/01/20/uts-relationship-with-accenture-should-
    raise-questions

   81. “The Problem with Hegarty’s Plan to Save UT Money? It Costs Too Much,” The Daily
    Texan, November 14, 2013, p. 4; http://www.dailytexanonline.com/opinion/2013/11/14/the-
    problem-with-hegartys-plan-to-save-ut-money-it-costs-too-much

   82. “UT is Eating Itself as Cuts Keep Coming,” Austin American-Statesman, November 13,
    2013, p. A10; http://www.mystatesman.com/news/news/opinion/martinez-ut-is-eating-
    itself/nbrB7/




November/22/2020                                                         Martinez CV, Page 10 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 11 of 133




   83. “College Educators Could Earn More at McDonald’s” Austin American-Statesman,
    September 15, 2013, p. E6; also as: “Would you Like some Fries with that Dante?”
   http://www.mystatesman.com/news/news/opinion/martinez-would-you-like-some-fries-with-
    that-dante/nZwjY/

   84. “Who Earns More? Professor or Fry Cook?” in The Chronicle of Higher Education
    (October 21, 2013), 3 on-line pages; http://chronicle.com/blogs/conversation/2013/10/21/who-
    earns-more-professor-or-fry-cook


ONLINE RESOURCES

   85. “Ten Years to Einstein’s Relativity” self-made website describing Albert Einstein’s path to
    creating his special theory of relativity, including a collection of 172 photographs of people,
    places, and documents, with links to dozens of primary source documents and websites.
    http://www.martinezwritings.com/m/Kinematics6.html.

   86. “Physics of Scale” (oral histories documenting the history of the physics of phase
    transitions) branch History of Recent Science and Technology project, Dibner Institute, M.I.T.
    Edited interviews of physicists: Peter Heller, Kenneth G. Wilson, Alexander Polyakov,
    Howard Schnitzer, Benjamin Widom, Alexander Patashinski, Igor E. Dzyaloshinskii.
    http://authors.library.caltech.edu/5456/ The following interviews of physicists were also
    edited by A. Martínez, with S. Schweber or K. Hall, pending approval from the interviewees:
    George Benedek, Michael E. Fisher, Giovanni Jona-Lasinio, Paul C. Martin, Valery L.
    Pokrovsy, H. Eugene Stanley, Peter Lepage.



SELECTED INTERVIEWS


   Front page news: “How Latinos are Getting Squeezed Out of Austin,” Austin American-
    Statesman, Sunday November 22, 2020, pp. A1, A10; also at:
    https://www.statesman.com/news/20201120/hispanic-flight-from-austin-tied-to-affordability-
    gentrification-experts-say

   “Editorial: A Goal at UT-Austin: The University Must Do Better to Hire and Nurture Latino
    Faculty and Fix Pay Disparity,” by the Editorial Board of the Houston Chronicle, January 22,
    2020, p. A14, also at: https://www.houstonchronicle.com/opinion/editorials/article/Why-can-
    t-UT-Austin-hire-keep-Latino-faculty-14993081.php

   “Profesores Latinos Revelan Disparidad Salarial en la Universidad de Texas,” Yahoo News,
    Agencia EFE (of Spain), January 9, 2020. https://es-us.noticias.yahoo.com/n%C3%BAmero-
    latinos-grad%C3%BAa-secundaria-sube-151631840.html
   Also at: Impacto Latino (New York), January 9, 2020. https://impactolatino.com/profesores-
    latinos-revelan-disparidad-salarial-en-la-universidad-de-texas-2/

November/22/2020                                                           Martínez CV, Page 11 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 12 of 133




   Also at: Alianza Metropolitan News (California), January 9, 2020.
    http://www.noticias.alianzanews.com/6467_usa-hispanos/6539222_el-numero-de-latinos-que-
    se-gradua-de-la-secundaria-sube-el-9-2-en-florida.html

   “Latino Faculty Face ‘Gross’ Pay Disparities at UT Austin,” interviewed by Olivia Tallet,
    Houston Chronicle, January 6, 2020. Front Page, p. A1; also at:
    https://www.houstonchronicle.com/local/education/campus-chronicles/article/Latino-
    professors-confront- grotesque-14948691.php

   “Latino Professors at the University of Texas are Paid Less, Few are in Leadership, Study
    Finds,” NBC News, interviewed by Suzanne Gamboa, November 25, 2019.
    https://www.nbcnews.com/news/latino/latino-professors-univ-texas-austin-are-paid-less-few-
    are-n1090886

   “Denuncian Pagos Injustos para Profesores Hispanos en la UT en Austin,” November 22,
    2019. https://www.univision.com/local/austin-kakw/denuncian-pagos-injustos-para-
    profesores-hispanos-en-la-ut-en-austin-video

   “Equity for Hispanic Professors,” Inside Higher Ed, October 30, 2019,
    https://www.insidehighered.com/news/2019/10/30/ut-austin-faculty-group-wants-institution-
    fix-what-it-says-system-marginalizes

   “Report Shows Inequities against Hispanic Faculty at UT,” The Austin American-Statesman,
    October 23, 2019, https://www.statesman.com/news/20191023/report-shows-inequities-
    among-hispanic-faculty-at-ut

   “Report Exposes Inequalities against Hispanics at UT,” The Daily Texan, Oct. 22, 2019.
    https://thedailytexan.com/2019/10/22/report-exposes-inequalities-against-hispanics-at-ut

   “This is Democracy: Ep. 62 – Puerto Rico – Statehood Debate,” interviewed by Jeremi Suri,
    October 25, 2019. https://podcasts.apple.com/us/podcast/ep-62-puerto-rico-statehood-
    debate/id1420520464?i=1000454839974

   “Hurricane Recovery,” interviewed on Full Measure, by Sharyl Attkisson, winner of five
    Emmy Awards for investigative journalism on television, Oct. 6, 2019
   http://fullmeasure.news/news/cover-story/hurricane-recovery

   “G: Relative Genius,” Radiolab episode, June 28, 2019.
   https://www.wnycstudios.org/story/g-relative-genius

   “Mileva Marić, dans l’ombre d’Albert Einstein,” Les Cahiers de Science et Vie, no. 186, June
    5, 2019, interviewed by Anne Debroise https://www.epresse.fr/magazine/les-cahiers-de-
    science-et-vie/2019-06-05/sommaire




November/22/2020                                                          Martinez CV, Page 12 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 13 of 133




   “Study Finds Hispanic UT Professors to be underpaid, underrepresented,” The Daily Texan,
    April 18, 2019. https://www.dailytexanonline.com/2019/04/18/hispanic-faculty-found-to-be-
    underrepresented-underpaid

   “Here’s what’s known about Fred Trump’s arrest after a KKK clash,” PolitiFact, March 28,
    2019. https://www.politifact.com/facebook-fact-checks/statements/2019/mar/28/facebook-
    posts/heres-whats-known-about-fred-trumps-arrest-after-k/

   “Radical Cosmology,” SETI Institute, Big Picture Science, February 18, 2019
   http://bigpicturescience.org/episodes/radical-cosmology

   15 Minute History: Episode 117: “Albert Einstein – Separating Man from Myth,” February 8,
    2019. https://15minutehistory.org/2019/02/08/episode-117-albert-einstein-separating-man-
    from-myth/

   “Hoaxed: The Movie,” El Ride Productions, January 24, 2019
   https://www.imdb.com/title/tt8991264/ Available at: http://hoaxedmovie.com/

   “Hurricane Maria [A Year Later],” interviewed on Full Measure, by Sharyl Attkisson, winner
    of five Emmy Awards for investigative journalism on television. Sept. 16, 2018.
    http://fullmeasure.news/news/politics/hurricane-maria

    “Rebuilding Puerto Rico,” Pale Blue Dot: Daily Texan Podcast, March 8, 2018:
    https://soundcloud.com/thedailytexan/pale-blue-dot-rebuilding-puerto-rico

   “On Their Own… Puerto Ricans in Texas find Lack of Initiative from the State’s Universities,”
    interviewed by Albert Zhao, Daily Texan Atavist, Nov. 19, 2017,
    https://thedailytexan.atavist.com/on-their-own

   “UT Professor’s Research Dispels Archaic Notions of Skin Color,” interviewed by Albert Zhao
    for The Daily Texan, October 20, 2017 https://www.dailytexanonline.com/2017/10/20/ut-
    professors-research-dispels-archaic-notions-of-skin-color

   “Double Disaster: Puerto Rico’s Crisis,” interviewed on Full Measure, by Sharyl Attkisson,
    winner of five Emmy Awards for investigative journalism on television. Oct. 15, 2017.
    http://fullmeasure.news/news/cover-story/double-disaster

   “The Media and Trump,” interviewed on Full Measure, by Sharyl Attkisson, winner of five
    Emmy Awards for investigative journalism on television, Oct. 1, 2017
    http://fullmeasure.news/news/politics/the-media-and-trump; also aired on December 24,
    2017: http://fullmeasure.news/news/politics/the-media-and-trump-12-18-2017

   “Einstein Historians Give Genius a Chance,” Physics Today, with Prof. Daniel Kennefick,
    edited by Melinda Baldwin, May 23, 2017
    http://physicstoday.scitation.org/do/10.1063/PT.6.3.20170523a/full/



November/22/2020                                                         Martínez CV, Page 13 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 14 of 133




   “Why Were Racial Categories Created and Why Do They Persist Today?” Interview with
    Maggie Martin for the radio show “Houston Matters” (Houston, TX), February 29, 2016;
    http://www.houstonmatters.org/segments/segment-b/2016/03/02/why-were-racial-categories-
    created-and-why-do-they-persist-today

   “Secretos de la Ciencia,” in radio program “Es la Tarde,” EsRadio station (Spain) May 2, 2014.

   “Associate Professors’ Salaries Increase at a Slower Rate than Salaries of Assistant
    Professors,” The Daily Texan, April 18, 2014, pp. 1-2;
    http://www.dailytexanonline.com/news/2014/04/18/associate-professors-salaries-increase-at-
    a-slower-rate-than-salaries-of-assistant

   “Shared Services or Shared Suffering: UT’s Plan to Cut 500 Jobs,” Austin Chronicle, January
    24, 2014; p. 14; http://www.austinchronicle.com/news/2014-01-24/shared-services-or-shared-
    suffering-uts-plan-to-cut-500-jobs/

    Interview on Science Secrets, by Jessica Sinn, in UT Know (online), reissued in Further
    Findings, ShelfLife@Texas, CoLA main webpage, College of Liberal Arts Public Affairs
    website, Highbeam Research, Life & Letters Magazine (print and online), all in Fall 2011.
    http://www.dailytexanonline.com/news/2014/04/18/associate-professors-salaries-increase-at-
    a-slower-rate-than-salaries-of-assistant

   Video Interview on Science Secrets, by Joan Neuberger, in Not Even Past (online), October 1,
    2011. https://notevenpast.org/alberto-martinez-darwins-finches-other-science-myths/

   Newspaper Interview: “Professor Promotes Book on Myths of Science,” The Daily Texan, June
    9, 2011. http://www.dailytexanonline.com/news/2011/06/09/professor-promotes-book-on-
    myths-of-science

   Department Interview: “Al Martínez to Speak and Sign Copies of his Third Book,” June 7,
    2011. http://www.utexas.edu/cola/depts/history/news/3974

   Newspaper Interview: “Einsteins Ideenwelt unter der Lupe,” Neue Zürcher Zeitung
    (Switzerland), October 13, 2005. https://www.nzz.ch/articlecyzi2-1.156933


RESEARCH GRANTS and AWARDS

   Subvention Grant, Office of the President, and Office of the Vice President for Research, UT
    Austin 2017-2018; for Burned Alive (Reaktion Books)
   Research Fellow, Institute for Historical Studies, UT Austin, 2016-2017
   Scholarly Activities Grant, Department of History, UT Austin, Mexico Summer 2016
   Scholarly Activities Grant, Department of History, UT Austin, Italy, Summer 2015
   Scholarly Activities Grant, Department of History, UT Austin, Italy, Summer 2014

November/22/2020                                                             Martinez CV, Page 14 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 15 of 133




   Scholarly Activities Grant, Department of History, UT Austin, Summer 2013
   Modified Instructional Duties, UT Austin; research project: “Pythagorean Heresies
    in the Copernican Revolution,” Fall 2012 (2 course teaching release)
   Scholarly Activities Grant, Department of History, UT Austin, Summer 2011
   Special Research Grant, Department of History, UT Austin, Summer 2011
   Subvention Grant, University of Texas Co-Operative Society, for Fall 2010
   Scholarly Activities Grant, Department of History, UT Austin, Summer 2010
   Research Fellow, Poincaré Archives, Université Nancy 2, Nancy, France, June 2010
   College Research Fellowship, University of Texas at Austin, Fall 2009
   Summer Research Assignment, University of Texas at Austin, 2009
   Travel and Research Grant, California Institute of Technology, 2005
   Research Grant, American Institute of Physics, History Center, Maryland, 2004
   Fellow, Center for Philosophy and History of Science, Boston University, 2003-2004
   Postdoctoral Fellow, Dibner Institute for the History of Science, M.I.T., 2001-2003
   Postdoctoral Fellow, Department of History of Science, Harvard University, 2001-2002
   Smithsonian Fellow, National Museum of American History, Washington D.C., 2001
   Dissertation Fellow, University of Minnesota, Minneapolis, 1999-2000
   Graduate Fellow, University of Minnesota, Minneapolis, 1995-1996
   Fellow of the Institute of Science and Arts, New York University, 1994
   Research Assistant, MILAGRO Cosmic Gamma-Rays Detector, NYU 1994-1995
   Graduate Gallatin Scholar, New York University, 1994-1995
   Graduate Opportunity Fellow, New York University, 1993
   Language Fellow, Vassar College, New York, 1992-1993
   Marrero Award, Highest Honors, General Studies, Universidad de Puerto Rico, 1992
   Diálogo Writing Award, San Juan, Universidad de Puerto Rico, 1991



OTHER CREDITS

   Public Voices Fellow, The Op-Ed Project, 2017-2018. https://www.theopedproject.org/
      https://news.utexas.edu/opinions/public-voices-fellowship/about

   The Cult of Pythagoras:

November/22/2020                                                            Martínez CV, Page 15 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 16 of 133




       #1 featured book in the University of Pittsburgh Press, fall 2012 catalog.
       #1 featured book in the History and Philosophy of Science, UPP 2012 catalog.
       #6 National Bestseller in Mathematics, 2012-13, YBP Library Services, Library Journal
       #3 Best New Book on Ancient Philosophy, Athenaeum Boekhandel (Netherlands)
       Chosen as a major selection by Scientific American Book Club (Library of Science)

   Science Secrets: The Truth About Darwin’s Finches, Einstein’s Wife, and Other Myths
       #2 featured book in the History and Philosophy of Science, UPP 2012 catalog.
       #1 featured book in the University of Pittsburgh Press, spring/summer 2011 catalog.
       #5 National Bestseller in History of Science, 2011-12, YBP Library Services, Library
       Journal
       Selected book: Texas Book Festival, Fall 2011

   Kinematics: The Lost Origins of Einstein’s Relativity
      #2 National Bestseller in Mathematics, 2009-2010, YBP Library Services, Library Journal

   Negative Math: How Mathematical Rules Can be Positively Bent
      #2 National Bestseller in Mathematics, 2005-2006, YBP Library Services, Library Journal

   Perspectives on Science and Math, Version 1.0, Eighteen Lessons with Supplementary
      Materials, online and CDs (Austin: UTeach Institute, 2009), 213 pp.; part of the national
      replication of the UTeach program, used currently in 35 universities: Northern Arizona
      University; University of Arkansas at Fayetteville, University of Arkansas at Little Rock,
      University of Central Arkansas, University of California Berkeley; University of California
      Irvine, University of Colorado, Boulder, University of Colorado, Colorado Springs; Florida
      Institute of Technology, Florida State University; University of Florida, Columbus State
      University (Georgia); Southern Polytechnic State University (Georgia), University of West
      Georgia; Boise State University (Idaho), University of Kansas, Western Kentucky
      University, Louisiana State University, Towson University (Maryland), University of
      Massachusetts Lowell, Cleveland State University (Ohio), Temple University
      (Pennsylvania), Middle Tennessee State University, University of Memphis (Tennessee),
      University of Tennessee, Chattanooga, University of Tennessee, Knoxville, University of
      Houston, University of North Texas, University of Texas, Arlington, University of Texas,
      Austin; University of Texas, Brownsville; University of Texas, Dallas; University of
      Texas, Pan American; University of Texas, Tyler, Old Dominion University (Virginia).
      http://uteach-institute.org/

   Nominated by the History Department for the Regents’ Teaching Excellence Award, fall 2015.
   Nominated by the History Department for the President’s Associates Teaching Excellence
     Award, fall 2014/spring 2015.
   Nominated by the History Department and by Dean Randy Diehl of the College of Liberal Arts
     for the William David Blunk Memorial Professorship, January 2014.
   Nominated by the History Department for the Ransom Teaching Award, January 2013.
   Nominated by the History Department for the William David Blunk Memorial Professorship,
     January 2012.



November/22/2020                                                          Martinez CV, Page 16 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 17 of 133




TALKS and KEYNOTE LECTURES

 “Latina/o Equity in U.S. Higher Education,” National Campaign for Equity Assessment Policy:
    League of United Latin American Citizens (LULAC), October 13, 2020
 “Lies & Truth in the History of Science,” Harris Distinguished Lecture: California Institute of
    Technology, February 27, 2020. https://youtu.be/vAHQeZ8hVg8
 “Hispanic Equity Report,” presentation to the Mexican American Legislative Caucus, at the
   Texas State Capitol, November 22, 2019. https://cbsaustin.com/news/local/hispanic-professors-
   at-ut-are-demanding-equal-pay-and-equal-opportunities
    https://telemundoaustin.com/news/local/informe-de-docentes-de-ut-revela-supuesta-falta-de-
    equidad-en-el-campus
 “Galileo and Giordano Bruno: Philosophers on Trial for Heresies,” University of Colorado at
    Boulder, November 1, 2019.
 “Burned Alive: Giordano Bruno, Galileo and the Inquisition,” IHS Book Talk, Institute for
    Historical Studies, UT Austin, October 17, 2019
 “Galileo Galilei and the Philosopher who was Burned Alive,” OLLI/Quest Talk, Thompson
    Conference Center, September 30, 2019.
 “Very ‘Easy’ Electrical Experiments,” Conference in Honor of Jed Buchwald, California
    Institute of Technology, April 26, 2019. https://youtu.be/yV8bHfuIY4Q
 “Popular Myths about the Famous Mr. Einstein,” 130th Anniversary of the History Department,
    Garrison Hall, UT Austin, November 10, 2018.
 “Intro to Perspectives on Science and Math,” UTeach Conference, ATT Conference Center, May
    22, 2018.
 “Giordano Bruno, Galileo, and the Moving Earth,” Center for Inquiry, Austin, TX, April 16,
    2018.
 “Giordano Bruno, Galileo, and the Cosmology of Many Worlds,” Physics Colloquium for
    Students and Faculty, UT Austin, John A. Wheeler Lecture Hall, March 28, 2018.
 “Bruno, Galileo and the Heresy of the Soul of the World,” History of Science Society Annual
    Meeting, Toronto, Canada, November 11, 2017.
 “UTeach Workshop: Using History in Science and Math Classes,” UTeach Institute, University
    of Texas at Austin, October 25-26, 2017.
 “Negative Signs in the History of Algebra, Vectors, and Relativity,” Fall Central Sectional
    Meeting of the American Mathematical Society, University of North Texas, Denton, TX,
    September 10, 2017.
 “Pythagoras and Other Fictions: Do We Need Them in Math?” Annual Public Lecture, Math
    Awareness Month, Mathematics Department, Cornell University, April 13, 2017.
    http://www.math.cornell.edu/m/Community/mam_lectures.html
 “Giordano Bruno: Suns, Exoplanets, and the Catholic Inquisition,” Physics Department, Baylor
    University, March 29, 2017.
 “Roasted and Broiled Alive: The Inquisition, Bruno, Galileo, and the Spirit that Moves the
    Earth,” Institute for Historical Studies, UT Austin, February 6, 2017
 “How to Write Grant Applications” for the European Area graduate students, Dept. of History,
    UT Austin, September 29, 2016.
 “Classifying People by Color: How Racial Categories Change over Time,” Ethics in Science
    Lecture Series, University of Houston, February 29, 2016.

November/22/2020                                                         Martínez CV, Page 17 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 18 of 133




    https://uh.edu/ethicsinscience/Seminars/Alberto-Martinez.php
    https://uh.edu/ethicsinscience/Media/Alberto-Martinez.mp4
 “The Heresies of Bruno and Galileo,” History of Science Society, Annual Conference, San
    Francisco, November 19, 2015.
 “The Catholic Inquisition versus Giordano Bruno,” Center for Inquiry-Austin, “Food for
    Thought,” Trinity UMC, November 16, 2015.
 “Pythagoras: Myths and Math,” Jefferson Scholars Program, Core Texts and Ideas, UT Austin,
    October 29, 2015.
 “Galileo and the Heresy of Many Worlds,” History and Philosophy of Science Colloquium, UT
    Austin, October 23, 2015.
 “From Bruno to Galileo: The Heresy of Many Worlds,” 12th Biennial Conference on the History
    of Astronomy, University of Notre Dame, June 25, 2015.
 “Graduate School Admissions Workshop,” Phi Alpha Theta at UT Austin, April 15, 2015.
 “New Book Series: The Cult of Pythagoras: Math and Myths,” Institute of Historical Studies,
    March 25, 2015
 “Bruno, Galileo, Einstein: The Value of Myths,” American Physical Society Annual Conference,
    San Antonio, March 2, 2015.
 “Galileo, Giordano Bruno and Science during the Inquisition,” Houston Community College
    Alief Hayes Campus, October 14, 2014.
 “Galileo, Giordano Bruno and Science during the Inquisition,” Houston Community College
    Katy Campus, Pandora’s Box series, October 14, 2014.
 “The Elegance of Euler’s Algebra of 1770,” The Euler Lecture: Keynote address for the 12th
    Annual Meeting of the Euler Society, St. Edward’s University, Austin Texas, July 21, 2014.
 “How should we Write about Race or Ethnicity in History?" presentation and discussion for Phi
    Alpha Theta students and history majors, Student Activities Center, UT Austin, April 2 and
    22nd, 2014.
 “Myths and Stories in Science,” Research + Pizza lecture series: University of Texas Libraries,
    UT Austin, March 5, 2014. http://www.lib.utexas.edu/lsl/events/research-pizza-dr-alberto-
    mart-nez
  “Textbook Stories and True Stories,” Keynote address, 7th Annual Conference of Texas STEM
    Teachers (Science, Technology, Engineering, and Math Education), Dallas, Texas February 8,
    2014.
 “Should We Centralize Staff at UT?” Invited presentation for the Graduate Student Assembly,
    UT Austin, December 13, 2013.
 “Why did the Roman Inquisition Kill Giordano Bruno?” History and Philosophy of Science,
    Friday Talks, UT Austin, October 25, 2013.
 http://youtu.be/i7lqEa_e6CE
 “Einstein’s Path to the Relativity of Time,” College of Liberal Arts / College of Natural
    Sciences, Honors Programs, UT Austin, October 16, 2013.
 “Darwin, Biogeography and the Galápagos Islands,” College of Liberal Arts / College of Natural
    Sciences, Honors Programs, UT Austin, October 14, 2013.
 “Einstein, Darwin, and the Importance of Primary Sources,” Keynote address, 2013 Texas
    STEM Librarians’ Conference, UT Austin, Austin, Texas, July 26, 2013.
 “Pursuing Graduate Studies in History,” for the UT chapter of Phi Alpha Theta, National History
    Honors Society, UT Austin, April 17, 2013.



November/22/2020                                                         Martinez CV, Page 18 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 19 of 133




 “How History Helped Einstein in Special Relativity,” American Physical Society, Annual
    Conference, Denver, Colorado, April 15, 2013.
    http://absuploads.aps.org/presentation.cfm?pid=10788
  “Einstein, Relativity and Myths,” Jefferson Center for the Study of Core Texts and Ideas, UT
    Austin, October 18, 2012. http://youtu.be/srXCfnpBjd0
 “Einstein’s Path to the Relativity of Time,” College of Liberal Arts / College of Natural
    Sciences, Honors Programs, UT Austin, October 17, 2012.
 “Darwin, Biogeography and the Galápagos Islands,” College of Liberal Arts / College of Natural
    Sciences, Honors Programs, UT Austin, October 15, 2012.
 “Franklin’s Kite and Other Stories: Myths in History of Science?” Alumni College, Texas Exes,
    Connally Banquet Hall of the Alumni Center, UT Austin, June 22, 2012.
 “Science Secrets: The Truth About Darwin’s Finches, Einstein’s Wife and Other Myths,” UT
    NOVA, at UT Austin, February 8, 2012. http://youtu.be/Zf5giuGCzvA
 “Teaching Sciences and Math, using Myths,” UTeach Institute National Workshop, UT Austin,
    November 11, 2011.
 “Teaching History of Mathematics,” Workshop for Instructors Replicating the Course
    ‘Perspectives on Science and Math,” UTeach Institute, UT Austin, Student Activities Center,
    November 11, 2011.
 “Imagining Numbers! Inquiry Based Learning” Workshop for Instructors Replicating the Course
    ‘Perspectives on Science and Math,” UTeach Institute, Student Activities Center, UT Austin,
    November 11, 2011.
 “Teaching Perspectives” Workshop for Instructors Replicating the Course ‘Perspectives on
    Science and Math,” UTeach Institute, UT Austin, Student Activities Center, November 10,
    2011.
 “Galileo, pagan heresies, and the Catholic Inquisition,” History of Science Colloquium, UT
    Austin, October 28, 2011.
 “Science Secrets: The Truth About Darwin’s Finches, Einstein’s Wife, and Other Myths,” Texas
    Book Festival, Texas State Capitol, Austin, Texas, October 23, 2011.
 “The Evolution of Myths in History of Science: Galileo, Darwin, Einstein,” University of
    Minnesota, History of Science Colloquium, Minneapolis, Minnesota, September 23, 2011.
  “Teaching Sciences and Math, using Myths and Disagreements,” Discovery Learning Project /
    Educational Advancement Foundation, UT Austin, Student Union, September 21, 2011.
 “Discovery and Invention in History of Science,” Annual Student Research Reception: Student
    Senate of College Councils, UT Austin, Etter-Harbin Alumni Center, UT Austin, April 25,
    2011.
 “Darwin’s Finches, Einstein’s Wife, Franklin’s Kite,” Annual Reception for Dean’s Scholars
    Students, College of Natural Sciences, UT Austin, Welch Hall, April 8, 2011.
 “The Evolution of Myths in the History of Science,” Reiter’s Books, Washington, D.C., July 17,
    2011.
 “Franklin’s Kite and Darwin’s Finches,” National Museum of American History, Smithsonian
    Institution, Washington, D.C., July 19, 2011.
 “Book Launch: Science Secrets,” BookPeople, Austin, Texas, June 8, 2011.
 “A Crisis in Physics and its Roots in Post-Revolutionary Paris,” Gastcolloquium, Instituut voor
    Geschiedenis en Grondslagen, Utrecht, Netherlands, June 17, 2010.
 “The Rise of Abstraction at the École Polytechnique,” Poincaré Archives, Université Nancy 2,
    Nancy, France, June 9, 2010.

November/22/2020                                                         Martínez CV, Page 19 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 20 of 133




 “Algebra against Geometry at the École Polytechnique,” Fondation Maison des Sciences de
    l’Homme, Paris, France, June 7, 2010.
 “The Function of Myths in History of Science,” Phi Alpha Theta National Honor Society,
    Induction Ceremony for Students, UT Austin, September 30, 2010.
 “Secrets and Myths: Einstein’s Path to Special Relativity,” Physics Colloquium for Students and
    Faculty, UT Austin, John A. Wheeler Lecture Hall, September 22, 2010.
 “French Military Algebra and its Troubles in Modern Physics,” Mathematics Department,
    Northern Arizona University, April 20, 2010.
 “Crimes of the Imagination in the History of Impossible Numbers,” Annual Lecture for Honors
    Students in Mathematics, Northern Arizona University, April 20, 2010.
 “Albert Einstein and the Structure of Scientific Revolutions,” UT LAMP (Learning Activities for
    Mature People) lecture, Thomson Conference Center, Austin, February 2, 2010.
 “Perspectives on Science and Math Conference,” National Math and Science Initiative / UTeach
    Institute Workshop, University Teaching Center, Austin, October 30-31, 2009.
 “From the Dissertation to the Book,” presentation for History graduate students, History
    Department, University of Texas at Austin, October 16, 2009.
 “Perspectives Roundtable Discussion,” NMSI / UTeach Institute Annual Conference, AT&T
    Executive Education and Conference Center, Austin, May 28, 2009.
 “De Galileo a Einstein: Paradojas de la Luz,” 4to Centenario de los Descubrimientos de Galileo,
    Universidad de Puerto Rico, 19 March 2009.
 “La Inquisición Católica y Galileo,” 4to Centenario de los Descubrimientos de Galileo,
    Universidad de Puerto Rico, 17 March 2009.
 “From Ampère’s Kinematics to Einstein’s Relativity, in the HSS session: “Divergent Struggles
    in the Evolution of Relativity,” History of Science Society Annual Meeting, Pittsburgh,
    November 7, 2008.
 “Co-Plenary Workshop: The National Replication of UTeach,” History of Science Society
    Annual Meeting, Pittsburgh, November 6, 2008.
 “Intellectual Entrepreneurship: Pre-Graduate School Internships,” Presentation for Students,
    Panelist, LBJ Room, Communication School, UT Austin, October 9, 2008.
 “Teaching History to Science and Math Majors,” UTeach National Conference, Thomson
    Conference Center, UT Austin, May 22, 2008.
 “A Crisis in Science and its Roots in Modern France,” Modern Studies Group, Blanton Museum,
    UT Austin, March 28, 2008.
 “Tracing Back from Relativity to Developmental Psychology” History Department, Michigan
    State University, East Lansing, January 17, 2007.
 “Subtractive Talk: Writing about Einstein in 1905 (after the 2005 Commotion has Finally Died
    Down)” Southwestern University, Georgetown, Texas, April 21, 2006.
 “Did Miza Make Relativity?” Einstein-Jahr in Bern; Entdeckung, Kreativität und Innovations-
    kultur. Universität Bern, Kultur-Casino Bern, Switzerland, July 7, 2005.
 “La Educación como la quería Einstein,” Simposio Centenario de la Relatividad: Obra de
    Einstein y sus Implicaciones, Universidad de Puerto Rico, San Juan, March 29, 2005.
 “Patent Disagreements in the Histories of Special Relativity” HGR7. Seventh International
    Conference on the History of General Relativity, Max Planck Institute for the History of
    Science and Fundación Orotava, Tenerife, Canarias, March 10, 2005.




November/22/2020                                                         Martinez CV, Page 20 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 21 of 133




 “Creative Moment: Making Special Relativity” Einstein Centennial Event, Center for Philosophy
   and History of Science, and, Center for Einstein Studies, Boston University, Boston,
   December 6, 2004.
 “Recent Controversies in the History of Einstein’s Relativity” Humanities and Social Sciences
   Division, California Institute of Technology, Pasadena, CA, October 23, 2004.
 “Conventional Quantities and Possible Measurements” Philosophy of Physics Group,
 Boston University, Boston, Mass. April 28, 2004.
 “Classifying Kinematics: My Science is More Fundamental than Yours!” Dibner Institute for the
   History of Science and Technology, at M.I.T. Cambridge, Mass. May 7, 2002.
 “An Overview of Nineteenth Century Kinematics,” Laws of Motion Group at M.I.T.
 (George Smith, Domenico Bertoloni Meli, Jim Voelkel, Mordechai Feingold, Andrew Janiak,
   Manolis Patiniotis). Cambridge, Mass. December 4, 2001.
 “Much Ado About Less than Nothing: forgotten paradoxes showing that you actually had good
   reasons to be confused by negative and imaginary numbers in school, sensing important issues
   in the history of physics and math.” National Museum of American History, Smithsonian
   Institution. Washington D.C. June 19, 2001.
 “Origins of Special Relativity in Electrodynamics, Optics, and Kinematics” University of
   Maryland, College Park, Maryland. April 17, 2001.


STUDENT ADVISING

   Faculty Adviser
       UT chapter of Phi Alpha Theta, National History Honors Society, including weekly
       meetings, organizing events, hosting the Induction of new members each semester,
       submitting new members to the national organization, operating listserv, distributing
       membership certificates and honors cords, and other duties, June 2011-2015

   Dissertation Supervisor
       John Lisle (fall 2014-19)

   Adviser for Undergraduate Theses
     Greg Lyons (Plan II, 2017 to May 2018)
     Max Parks (Humanities Honors Program, 2016 to May 2017)
     Michael Stanley (History Honors, 2016 to May 2017)
     Lee Lueder (Plan II, 2016)
     Austin Hembd (TIP Fellows, 2011)

   Reviewer for Theses or Dissertations
      Angela Smith (Graduate History PhD, 2010 - 2015)
      Fank Benn (Graduate History MA, 2012 - 2016)
      Ruben Martínez (Graduate History PhD, 2009 - 2011)
      Andrew M. Smith (Plan II, 2015)
      Lorna Ebner (History, 2015)
      Harris Holley (History, 2015)

November/22/2020                                                           Martínez CV, Page 21 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 22 of 133




       Stephanie Benítez (European Studies, 2013)
       Edward Standefer (History Honors, 2011)
       Forrest Wilkinson (Plan II, 2011)

   Student Internships (mentoring UTeach Natural Sciences students on teaching techniques,
      lesson planning, and classroom management)
      Daniel High, 2010, Anne Terry, 2010



ADMINISTRATIVE and COMMITTEE SERVICE - UT AUSTIN

   2014-present      Director, History and Philosophy of Science Undergraduate Certificate
                     Program
   2020-present      Member, Provost’s Equity Review Process Committee
   2020-present      Elected Member, Provost Search Committee
   2020-present      Elected Member, Executive Committee of Faculty Council
   2020-present      Elected Member, Liberal Arts Diversity and Inclusion Task Force
   2020-present      Member, Technology-Enhanced Education Oversight Committee
   2020-present      Member, Comprehensive Faculty Review Committee
   2019-present      Member, Committee of Counsel on Academic Freedom and Responsibility
   2019-present      Member, Hispanic Faculty and Staff Association
   2020-present      Member, Faculty Advisors to the Deans’ Equity Committee
   2018-present      Chair, Independent Equity Committee
   2018-2019         Chair, Committee on Equity, Department of History
   2017-present      Salaries Committee, Department of History
   2016-2017         European Area Chair, Department of History
   2011-present      Jefferson Center Steering Committee, Core Texts and Ideas
   2015-2016         Scholarly Activities Grant Committee, Department of History
   2014-2016         Retention and Recruitment Committee, Department of History
   2013-2014         Organizer, History and Philosophy of Science Weekly Talks, UT Austin
   2013-14           Committee on Undergraduate Degree Program Review, member
   2013-14           Educational Policy Committee of Faculty Council
   2012-14           UT Faculty Council
   Spring 2013 - 2014 Undergraduate Research Scholarship Committee, Liberal Arts
   Aug-Sept 2013 Special Committee on Budgets (chaired by Martha Hilley)
   May 3-4, 2013     Student Staff Coordinator, Texas History Day, Texas State Historical
                     Association: solicited, hired, scheduled, and oriented 52 history majors to
                     carry out 71 work shifts.
   2012-13           Budget Advisory Committee of the UT Faculty Council
   2012              Committee on Associate Professors, History Department
   2010-12           Executive Committee, History Department
   2011              Faculty Guest Speaker, Camp Texas New Students Event
   2009 and 2011     “History Graduate Studies” recruitment brochure (12 pages) for prospective
                     students
   Fall 2011         Promotion sub-committee

November/22/2020                                                         Martinez CV, Page 22 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 23 of 133




   2010-11           Post-Tenure review committee
   Fall 2010         Promotion sub-committee
   2010              Faculty Guest Speaker, Camp Texas New Students Event
   2010-12           Executive Committee, History Department, 2010-12
   2010              Faculty Guest Speaker, Camp Texas New Students Event, 2010
   2010              History Salaries sub-committee, Spring 2010
   2009-10           Lathrop Prize committee for undergraduate theses, 2009-10
   2008-09           Eastern European Search committee, 2008-09
   2008-09           History Dept. Graduate Admissions committee, 2008-09
   2010              History Dept. Minority Liaison Officer, 2008-09, Spring 2010


PUBLIC SERVICE

   Chair, Independent Equity Committee, at UT Austin 2018-
   Member, Community Action Group on Equity 2018-19
   Executive Committee member, Forum for History of Physics, American Physical Society,
      2014-present
   Member, Historic Sites Committee, Forum for History of Physics, APS, 2018-20
   Member, American Physical Society, 2012-present
   Reviewer of grant applications: National Science Foundation (2019, 2015), Le Studium
      Institute for Advanced Studies (France) 2019.
   Reviewer of manuscripts for: M.I.T Press (July 2017), Princeton University Press (July 2014),
      American Journal of Physics (February 2014), Historical Studies in the Natural Sciences
      (December 2013; December 2010), Oxford University Press (March 2012), Physics Essays
      (February 2012; November 2011), and Science & Education (July 2011)
   Faculty Adviser: LULAC student group at UT (League of United Latin American Citizens),
      2007-09.
   Events Organizer, and member of the Postdoctoral Scholars of MIT, 2002-2004.
   Invited Participant, Dibner Institute 10th Year Anniversary Conference, M.I.T., 2003.
   Consultant, Instituto de la Ciencia y Tecnología en América Latina, 2006.
   Panelist, 25th Anniversary Symposium, Dibner Library for the History of Science and
      Technology, Smithsonian Institution, October 2001.
   Organizer, Seminar on the Investigation of Difficult Things, Minnesota 1999-2000.
   Invited Participant, Seven Pines Symposium for History and Philosophy of Physics 1997,
      1999.
   Organizer, Seminar on Natural Philosophy, Minnesota 1996.


LANGUAGES
   Spoken and reading: Spanish, English, French
   Reading only: German, Italian, Latin




November/22/2020                                                         Martínez CV, Page 23 of 24
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 24 of 133




WEBSITES
   “Alberto A. Martinez” faculty profile in the Department of History at UT Austin.
   https://liberalarts.utexas.edu/history/faculty/aam829

   “Martinez Writings,” Includes academic articles, introductions and reviews of the books
   Negative Math (Princeton 2005), Kinematics (Johns Hopkins 2009), Science Secrets
   (Pittsburgh 2011), and Cult of Pythagoras (Pittsburgh 2012):
   http://www.martinezwritings.com/m/About.html

   “New Standard Press,” popular articles in the format of an online news magazine, including
   draft chapters from Martinez’s book on the political news media:
   http://www.newstandardpress.com/

   “History and Philosophy of Science Certificate Program,” website that pulls together the
   courses, faculty, events, and resources on HPS at UT Austin:
   https://liberalarts.utexas.edu/hps/index.php

   “Puerto Ricans at UT Austin” website that unites Puerto Ricans and promotes the Puerto Rican
   Organization for Educational Support and Advocacy:
   http://sites.utexas.edu/puertorico/




November/22/2020                                                          Martinez CV, Page 24 of 24
Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 25 of 133


                                                         Exhibit 2
Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 26 of 133
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 27 of 133



            THE UNIVERSITY                               OF       TEXAS SYSTEM
                                                                                          Exhibit 3
                                 OPERATING BUDGET SUMMARIES
                                                   AND RESERVE ALLOCATIONS FOR
                                                     LIBRARY, EQUIPMENT, REPAIR
                                                             AND REHABILITATION
                                                                     AND FACULTY STARS



                                                             FISCAL YEAR 2016




                                                                                AUGUST 2015



The University of Texas at Arlington     The University of Texas at Austin    The University of Texas at
Brownsville    The University of Texas at Dallas  The University of Texas at El Paso    The University of
Texas-Pan American The University of Texas of the Permian Basin       The University of Texas Rio Grande
Valley    The University of Texas at San Antonio    The University of Texas at Tyler    The University of
Texas Southwestern Medical Center         The University of Texas Medical Branch at Galveston        The
University of Texas Health Science Center at Houston    The University of Texas Health Science Center at
San Antonio     The University of Texas M. D. Anderson Cancer Center      The University of Texas Health
Science Center at Tyler The University of Texas System Administration
                     Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 28 of 133
                                                  The University of Texas at Austin
                                                     Operating Budget Highlights
                                                 For the Year Ending August 31, 2016

Introduction Major Goals Addressed by FY 2016 Budget
The University of Texas at Austin remains committed to pursuing the goal of becoming one of the top public universities in the
world. U. T. Austin will continue to be innovative in educating our undergraduate students to be tomorrow’s leaders in a globally
competitive and diverse environment while increasing opportunities to learn from its research mission. And U. T. Austin will
transform lives by sharing its unique resources with the state, nation, and the world.

To maintain competitiveness for faculty, it is essential to pre emptively adjust the salaries of the best faculty across all departments.
The Faculty Investment Initiative was funded to provide recurring salary support for the upper decile of senior faculty as identified
by deans of the colleges and schools. In addition, senior hiring in strategic areas for selected departments was budgeted at salaries
in the upper decile. For the first time since FY 2009, U. T. Austin was able to fund an institutional merit pool of 2 percent for faculty,
which was augmented by an additional 1 percent by each college or school. Deans will use this merit pool to address high priority
salary competitiveness for faculty not included in the Faculty Investment Initiative.

Undergraduate education and student success initiatives remain critical elements of this budget. Campus conversation will begin to
develop a roadmap for undergraduate education at a top research university. U. T. Austin hopes to capitalize on the unique
resources and expertise of the residential research campus to create a holistic, diverse, and transformative undergraduate
educational experience for students as they learn to become tomorrow’s innovators, problem solvers, inventors, and entrepreneurs.

The goal, as one of the largest doctoral granting institutions in the nation, is to recruit and train the highest caliber pool of graduate
students possible, creating the next generation of leading scholars and researchers. Funds were budgeted to offer more competitive
graduate fellowships to recruit top talent to the University. Such graduate students create a more vibrant innovation ecosystem at
the University and often stay in the region to advance discoveries, either through post doctoral research or commercialization of
innovations.

As the first new medical school in 50 years to be established at a member of the American Association of Universities, the Dell
Medical School will create the health care system of the future with person centered, valued added healthcare that provides for
healthier communities. To achieve this goal, the Dell Medical School will: 1) have a strong research base, including life sciences and
technology research to dramatically improve diagnosis and treatment of disease at lower cost; 2) develop a new model for medical
education that is highly engaged, combines basic science clinical experiences through experiential learning, and is team based and
multi professional; and 3) create a vital, inclusive, and innovative health ecosystem for Travis County through clinical partnerships.

Crucial to the University’s success in meeting its teaching and research mission, and in being counted among the world’s best
institutions of higher education, is addressing the challenges of providing a diverse campus. The University must continue to devote
financial resources to this goal if it is to sustain progress in diversity.

Revenue
The state general revenue funding for FY 2016 increased by $40.7 million. This includes a $13.4 million increase in special items, a
$9.2 million increase for the DKR Alzheimer’s Initiative that moved from U. T. System Administration to U. T. Austin, and a $5.0
million increase in staff benefits. Central Health funding for Dell Medical School of $35.0 million is being budgeted for the first time.
Tuition revenue decreased slightly due to enrollment changes and no tuition increase. The overall Available University Fund (AUF)
amount increased by $4.7 million. Sponsored program and gift estimated revenue increased to align with historical actual revenue.

Expenses
Subject to approval by the Board of Regents, U. T. Austin plans to implement a modest strategic merit based salary increase policy to
remain a leading university that is competitive in attracting and retaining talented faculty and staff. Central Health funding for Dell
Medical School of $35.0 million is being budgeted for the first time. The state general revenue was budgeted for the special items,
DKR Alzheimer’s Initiative, faculty and staff salary increases, staff benefits, and other strategic priorities. The AUF increase will be
used to fund academic initiatives. Scholarships decreased slightly due to the change in the B On Time Loan program that was
previously budgeted at $7.5 million.




         U. T. System Office of the Controller                                                                                17
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 29 of 133


                                                                                          Exhibit 4
Committee on Equity
Department of History, University of Texas at Austin

October 15, 2018

Report:
Equity in Salaries and Raises

In May, Hispanic faculty voiced concerns about lack of inclusion in our department governance, while
other faculty members voiced complementary concerns, such as being burdened with service in too many
committees. Our faculty then agreed to create a New Committee on Equity (CE) to work on three areas:
(1) propose improvements for departmental governance, (2) revise the Guidelines for merit raise
increases, (3) propose improvements for the tenure process. Accordingly, the CE has labored to identify
inequities, to “review equity broadly to include not just Hispanics, but other minorities, gender, and any
colleagues who feel disenfranchised.” As requested, we have collected year-by-year roster data on our
large department, including hires, promotions, resignations; data that spans 15 years. We will carry out a
Climate Survey to listen and respond to faculty concerns. Our goal, in the words of our Department Chair,
is to “develop positive recommendations related to departmental structures and policies that will ensure
an equitable distribution of resources and influence among various groups and all individuals.”

The present Report is a draft that aims to discuss “compression,” that is, inequities in salaries, and to
make proposals for how to improve the Guidelines of the Salary Committee. This report consists of two
parts: Proposals and Data in the appendices.



Proposals
Many factors affect faculty compensation: when faculty were hired, publications, promotions, service,
outside job offers, serving as head of departments or centers, varying annual budgets, etc. Over the years,
compression of salaries and other inequities arise. Following an overview of concerns, below is a draft of
proposals that were discussed and voted on in the CE. Once such proposals have been discussed by the
department they’ll be revised and presented as Recommendations. Then there will be a faculty vote on
any such proposals that seem helpful. Current Guidelines for raises are summarized in Appendix 1.

A. Concerns

(1) Discussions of salaries include the question: Is service sufficiently compensated? What kinds of
service deserve more compensation? Surprisingly, the cumulative effect of raises for certain kinds of
service (e.g., Associate Chair, Graduate Advisor) is greater than publishing a scholarly book. See
Appendix 2. Note also that compensated departmental positions of service should include minorities, to
better include diversity in governance. See Appendix 3. Still, we recognize that any analysis of who is
underpaid should involve multiple factors—such as publications, service, outreach, teaching, and awards.

(2) Inequities presently exist in faculty salaries. Some individuals are paid far less than others with
comparable CVs. This especially affects faculty who have been at UT for multiple years. Newer faculty
are sometimes hired at salaries that exceed those of longtime senior faculty. To see History faculty listed
by years at UT, see Appendix 4. Thus, some full professors are paid less than several Associate



                                                     1
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 30 of 133




Professors. Also, some faculty who have published more scholarly publications earn less than colleagues
who are newer to a field. Compression affects some senior faculty, some minorities, and other
individuals. For examples, see Appendices 5 to 7.

(3) It’s necessary to clarify procedures so that Guidelines for raises are carried out consistently. The
procedures for evaluating CVs are not the same every year. For example, in 2017 the SC looked at each
Faculty Activity Report on the projector screen as a group, whereas in some other years, the SC group
didn’t debate whether each item in such reports counts for a raise or not; e.g., is a particular public talk a
scholarly presentation? (Only the latter are rewarded with raises.) How long is a “brief book”? Etc.

(4) Sometimes faculty are puzzled as to whether their labors were entirely or fairly rewarded. In some
years, faculty have received a letter explaining their raise, in others they haven’t.

(5) Raises from the Faculty Investment Initiative (FII) have helped alleviate inequities in some salaries,
for some individuals. However, several faculty deserved such raises but received none, so our Department
should work with solidarity to use departmental funds to offset some of the extant differences in salaries.
For an overview of the FII raises, see Appendix 8.


B. Procedures:

(1) At the start of the year all faculty should receive an email specifying how raises are awarded: what
kinds of contributions count and how much. This email should closely resemble the sheet later used by
the Salary Committee to evaluate each faculty member.

(2) In accord with the instructions from Dean Diehl, faculty members should be informed of the raises
proposed for them in the summer. We therefore propose that when raises are first set by the Salary
Committee, each faculty member should receive an email from the SC specifying what raise has been
proposed and for what reasons. By sending this note promptly, any faculty member might appeal whether
the Guidelines have not been applied correctly, before raises are finalized.

(3) Later, once raises have been finalized, our Department or SC should likewise give a letter to each
faculty member specifying why they received that raise: specifically, which contributions were rewarded.


C. Equity Merit Raises:

(4) In order to identify individuals who deserve an equity raise, individual faculty members may self-
nominate. To that end, the Faculty Activity Report that each faculty member submits to the Salary
Committee should have a new brief section in which the person may specify whether they believe that
they deserve an equity raise and for what reasons. (Still, the Salary Committee, the Committee on Equity,
or the Department Chair may also identify individuals who seem to deserve an equity raise.)

(5) We propose a 3-year effort of prioritizing equity in raises. Equity raises already exist in the
Guidelines and in practice, but are presently awarded only if funds remain after all other raises have been
allocated.

(6) We propose that the Salary Committee continue to prioritize awarding peer-reviewed publications:
books, journal articles, and chapters (Ratings 1, 1A, 2, 3), but that subsequently it prioritizes Equity merit
raises above “pluses” (Rating 4).



                                                       2
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 31 of 133




(7) We propose that after awarding books, journal articles, and chapters, 60% of the remaining funds
should be allocated for equity raises. This percentage aims to say that we recognize that compensating for
inequities in salaries should presently be of greater importance than giving the usual raises for “pluses”
such as presentations. (For years, the latter have been granted greater importance and precedence before
equity, thus increasing inequities.)
    In summer 2018, the categories of books + journal articles + book chapters constituted $38,250 in
awards. The total funds allocated by CoLA for our raises were $79,615 (which was 1.4% of all our
salaries). Therefore, after awarding $38,250 the remainder was $41,365. If 60% of this amount were
allocated for equity raises, then it would be $41,365 x 0.60 = $24,819. That would leave $16,546 for
service and pluses (instead of the $21,200 that were in fact awarded in these categories in summer 2018).
    This summer, Jackie allocated $17,500 in remainder funds for equity raises, which she awarded to
certain full Professors as follows: three received raises of $5000, one received $2500. (In a previous year,
Jackie awarded equity raises to Associate Professors.) If we had applied our presently suggested proposal
to such funds, there would be ~$24.8K for equity raises (that is, $7.3K more than the $17.5K). Note that
there was also a remainder of $2,665 that Jackie allocated in smaller amounts to individuals.

(8) To identify inequities, the Salary Committee should look at salaries, not just raises. Equity raises need
not take into account only publications but also other factors such as outreach, years of service to UT,
number of courses taught, etc.


D. Other Modifications to Salary Guidelines

In order to award new categories and reserve more funds for Equity, we decided to reduce some current
merit raises, as follows.

(9) Presently, a journal article, book chapter, or coauthored articles and chapters all receive a $750 raise.
We propose instead that a single authored journal article or book chapter receive $750 while coauthored
articles and chapters receive $500 raises. (Similarly, the SC awards $5000 to a single-author book but less
to a coauthored book, namely $2000)

(10) Presently, an edited or coedited book both receive a $1500 raise. Instead, we propose that an edited
book receives a $1500 raise, but a coedited book receives a $1000 raise. Or, consider the following.

(11) An edited book should not yield a higher raise than a co-authored book. Presently, there is an
ambiguity in the Guidelines: since an edited book yields a raise of $1500 and a book chapter yields a raise
of $750, some Salary Committees have awarded a $2250 raise for an edited (or even co-edited) book that
includes a chapter by the editor. This is disproportionate because coauthored books earn raises of $2000.
Thus, e.g., an edited book with just one chapter by an author receives a bigger raise than a book with, say,
four chapters by one author. Therefore, we propose either of these alternatives:
        (11a) All edited books earn $1500 and coedited books earn $1000, regardless of whether such
               books include chapters by an editor.
        (11b) Edited books earn $1000 and coedited books earn $750, but if such books include chapters
               by the author, and/or a substantial scholarly introduction, such edited books can also earn
               up to two pluses, that is, $200 or $400 more.

(12) What is “a brief book”? Brief books usually receive a raise of $2000, instead of $4,000 or now
$5000. We propose that a brief book is anything shorter than 50,000 words.

(13) Presently, Assistant Professors alone can each earn $200 per book review and up to $800 per year in
book reviews. This is a detrimental incentive; no Assistant Professors should be encouraged to spend time


                                                      3
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 32 of 133




on four book reviews in one year; instead, they should focus on their book and journal articles. Therefore
we propose to reduce this category to $400 max per year.

(14) Page 2 of the salary Guidelines includes this clause: “The salary committee reserves the right to
make adjustments to these monetary awards on the basis of the length of books or articles, their
importance in the field, the prestige of the press or journal that publishes them, or the timing of
publications.” We think that this gives the SC too much leeway to modify awards and to thus create
inconsistencies or inequities. We therefore propose that this entire clause be eliminated.

(15) Do scholarly translations count? We propose that scholarly translations (that are annotated and
include a substantial introduction) should be rewarded as “annotated, scholarly editions.” Such works
would be in Rating 1A and thus earn $2000. Or should they count for $1500?

(16) FII raises are still scheduled to happen in the next two years. Should someone who receives an FII
raise also be eligible for a Departmental merit raise? We agreed that the Salary Committee may check
whether, for a particular faculty member, merit raises in a single merit year exceed what that person
receives as an FII raise; and if the merit raises exceed the FII raise, then the Salary Committee may award
the excess to that person. Otherwise, faculty who receive FII raises in a given year will not also receive
departmental merit raises.


E. Other Questions

(17) We agreed that the SC should reward community outreach and engagement, as distinct from service
to the department and college. But how much? The present Guidelines specify “The salary committee
may also allocate three $500 raises each year to individual faculty who are judged to have contributed an
extraordinary amount of service to the Department, College, or University, or who have served in some
prominent professional capacity outside the University.” Should this be further elucidated?

(18) Similarly, the category of “Public Intellectual” should be clarified. In 2018, some members of the SC
thought the maximum awarded in that category should be a raise of $200, while others argued for more.
Presently, op-eds don not entail raises. But should they? In particular, we might ask: how many op-eds
are equivalent to a single peer-reviewed journal article?

(19) We discussed whether textbooks should receive raises. They usually don’t because the authors are
compensated with royalties. Still, should such work be rewarded somehow? We discussed whether
textbooks might constitute “pluses.”

(20) Aside from Equity raises, should there be a limit of how much of an annual budget for raises is
awarded to one faculty member for publications and service? For example, if one year the budget is
$79,000 and if one person is awarded $8000 in raises then that means that more than 10% of the budget
has been allocated to one person, out of 60 faculty. In practice, the Department Chair does limit how
much funds can be awarded, say for publications, to any one person in a given year. Should that number
be formally set, say, at $6000?


Committee on Equity members:
Alberto Martínez (Chair), Peniel Joseph, Mark Lawrence, Joan Neuberger, Megan Raby, Juliet E. K.
Walker, Emilio Zamora.




                                                     4
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 33 of 133




Appendices
Data on Faculty and Salaries
Appendix 1
Summary of Present Criteria for Raises

Since UT Austin is a Research 1 university, the Salary Committee (SC) of our Department aims to award
merit raises mainly on the basis of scholarly publications. As stated in the Guidelines for Recommending
Merit Increases: “Note: In all of the ratings below [Ratings 1 to 4], the salary committee aims primarily
to reward publications that make original contributions to the discipline.” This is fair, arguably, because:
(1) Some service is expected of all faculty; (2) certain service is rewarded by course reductions and raises;
(3) promotions, teaching awards, and book prizes are rewards in themselves; (4) etc. Hence, the SC
awards raises mainly on the basis of publications, by kind and quantity. Some faculty have suggested that
the SC should reward quality of publications. In principle, this sounds good, but in practice it can be very
difficult. However, the SC traditionally doesn’t take quality into account because its members don’t
presume to know how to compare the relative merits among new publications in many varied and
technical subfields of history. They also lack time to read all publications. In many or most cases, raises
are awarded without reading publications at all and often before communities of peer experts have passed
lasting judgment on each contribution’s importance.


Merit Raises for Tenure-Track Faculty (the following sums were valid as of May 2018)

Presently and in recent years the SC has awarded raises as follows: Single-authored book ($4000 in most
years, but sometimes and now $5,000), brief book ($2,000), coauthored book ($2,000), annotated edition
($2,000), edited book ($1,500), coedited book ($1,500), substantially revised book edition ($750), editor
of journal special issue ($750), journal article ($750, 10+ pages), book chapter ($750, 10+ pages),
coauthored scholarly article ($750, 10+ pages), book review ($200 assist. profs. only), creating a website
($200), creating a database ($200), online essays, op-eds, or interviews ($0)

Special service (Graduate Adviser, Assoc. Chair, IHS Director: $1,500 each), extraordinary service
($500), extraordinary teaching activities ($500), major grants ($500), honors program ($300), book award
($200), external scholarly presentation ($200, up to 4 x year), public intellectual contributions ($200)

Other departmental raises: Equity ($ variable), across-the-board raise ($ variable)

Other sources of raises: Promotion to full ($5,000 from CoLA + $10,000 from University), promotion to
associate ($3,000 from CoLA + $7,000 from University); retention for outside job offers (variable, from
CoLA and/or University)


Note: To some extent salaries are within each person’s control inasmuch as gaining raises is a matter of
“playing the game.” (E.g., publishing, getting salary supplements from other units at UT, getting outside
job offers, advocating for oneself, getting certain admin jobs, etc.). However, our concern for Equity
should discard the notion that laboring professors are comparable to a game, since “the rules” are not
equally applied, understood, or followed by all faculty and not all have the same opportunities. Moreover,
common practices can be problematic; even if they’re common in other universities it does not mean that
they’re examples of best practices.




                                                     5
           Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 34 of 133




Appendix 2
Compensation for Service



Presently certain kinds of university service are rewarded above everything else (e.g., serving as
Associate Dean, Chair of a Department, et cetera). Are other positions of service fairly compensated? The
usual impression in salary discussions is that service doesn’t receive enough compensation. (By “service”
we mean service in a departmental position, not community outreach.) However, by analyzing some of
the raises for service, we see that some compensation is substantial.

Consider a major service role, such as working as Associate Chair, Graduate Advisor, or IHS Director
If a faculty member served in that capacity, say, for 5 years, then that person received a total raise of
$1,500 x 5 years = $7,500 in raises. It constituted a total raise larger than publishing 1 single-author book
($4,000).

Moreover, the raise for publishing the book arrives only a year later, whereas in these service roles it
begins from the start. E.g., when a faculty member managed to publish 1 book after 5 years of research
and writing, then that person earned $4,000 in income for that book at the end of the 6th year:

                 year 1        year 2        year 3         year 4      year 5      year 6       Total raise
                research      research      research         writing     book        raise       income in
                & writing     & writing     & writing       & editing   published   awarded      6 years:
 income
                   0             0             0               0             0        4,000        $4,000
 from book

Meanwhile, in those 6 years, a Graduate Advisor earned a raise of $1,500 each year:
                                                                                                 Total raise
                  raise
                               year 2        year 3         year 4        year 5      year 6     income in
                 year 1
                                                                                                 6 years:
 income
 from            1,500         3,000         4,500           6,000        7,500       9,000       $31,500
 service

If a Graduate Advisor ceases to work in that role after the sixth year, that person will continue to earn
$9,000 per year for having served in that role during 6 years. Meanwhile, the person who wrote a book
will earn $4,000 per year for that book.

Here, service counts more than researching, writing, and publishing a scholarly monograph. We should
also take into account the fact that the positions of Graduate Advisor, Associate Chair, and IHS Director
already involve a 50% course-load reduction. These faculty members teach 1 course less per semester, so
33% of their salary is being paid effectively to carry out these service roles. (Normally, 66% of our salary
is for teaching 4 courses, and 33% is for research. Therefore, this 2 course reduction allocates 66% ÷ 2 =
33% of one’s salary for the service job.)

If a professor earns $100,000 per year, and that person serves in one of the departmental service duties
above, then each year they are being paid $33,333 to do that job, given their course reduction. Thus, the
actual total income for serving as, say, Associate Chair, would be:




                                                        6
           Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 35 of 133




                 raise
                             year 2        year 3       year 4       year 5       year 6     Sum:
                year 1
 raise          1,500         3,000        4,500        6,000        7,500        9,000       $31,500
 course
                33,333       33,333       33,333        33,333       33,333       33,333      $199,998
 release
                                       Total compensation for Associate Chair duties only:    $231,498

Thus an Associate Chair who earns roughly $100,000 a year, is compensated $231,498 throughout six
years exclusively for the function of being Associate Chair. In contrast, another professor, who also is
paid $100,000 per year and who uses 33% of the time to write a book, is compensated $199,998 + $4,000
= $203,998 for having done the research and work for that book (over a six year period).

Again, the comparison of $4,000 versus $31,500 in six years is noteworthy because it shows that contrary
to our Salary Committee’s ostensible practice and aim of rewarding mainly original scholarly
contributions, in reality service is often rewarded more than publications.

There are positions of service to the University, outside of the History Department, that also provide
compensation. For example, service on the CoLA Dean’s Committee on Promotions and Tenure
occasionally leads to compensation by the Dean. History faculty members who have served in that
committee include: Hardwick (4 yrs.), Twinam (3 yrs.), Levine, Neuberger, Cañizares-Esguerra (2 yrs.
each), Walker (1 year).




                                                    7
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 36 of 133




Appendix 3
Service, Part 1: Faculty Service to the History Dept., Compensated (since 2003)




                                                                   Chair, Grad. Adm. C.
                                                                   Chair, Grad. Prog. C.




                                                                                                                                                                          Chair, Salaries Com.
                                                                                                                               Assessment Director

                                                                                                                                                     Director, Normandy
                                                                   Graduate Adviser




                                                                                                              Honors Program
                                                    NEP Director




                                                                                               IHS Director
                                     Assoc. Chair
                       Dept. Chair


 Brian Levack          X                                                                                                                                                        7
 Alan Tully            11
 Jackie Jones          5                                                    3                                                                                                   1
 Joan Neuberger                                          9                                                                                                                      2
 Julie Hardwick                                                                                   6                                 3
 Alison Frazier                                                            5                                      1
 Jim Sidbury                                                               4
 Bruce Hunt                                                                4
 George Forgie                        5                                    .5
 S. Deans-Smith                      3.5
 Virginia Garrard                    6.5
 Seth Garfield                                                                                    4
 Miriam Bodian                                                                                    2                                                                             1
 Charters Wynn                                                                                                                                             9
 Judy Coffin                                                                                                      7
 Denise Spellberg                                                                                                 5
 Mary Neuburger                                                                                                   2                                                             1
 Cynthia Talbot                        1                                                                                                                                        1
 Mark Lawrence                                                                                                    1
 Tracie Matysik                                                                                                                                                                 1
 Ann Twinam                                                                                                                                                                     1
 Philippa Levine                                                                                                                                                                1
 David Oshinsky                                                            .5

Compensation
Department Chair:                           approx. 3 course releases per year + salary from Dean
Associate Chair:                            2 course releases per year + $1,500 raises per year
Graduate Adviser:                           2 course releases per year + $1,500 raises per year
IHS Director:                               2 course releases per year + $1,500 raises per year
Director of Not Even Past:                  2 course releases per year
Assessment Director:                        course releases?
Honors Program Director:                    1 course release per year + $300 raises per year
Director, Normandy Prog.:                   1 course release per year, at least since 2013
Chair, Salary Committee:                    occasional raise at the Dept. Chair’s discretion

Note: It’s apparent that no minorities (Black, Hispanic, Asian, Foreign) have served in the categories of
service compensated by the Department, at least in the period reviewed (except for one faculty of member
of “2 or more ethnicities”).



                                                                                           8
    Li
    Hsu
    Hunt
    Crew




    Guha
    Berry




    Jones

    Kamil
    Falola
    Coffin
    Butler
    Abzug




    Green
    Forgie




    Levine
    Brown




    Levack
    Frazier




    Joseph
    Brands
    Bodian

    Brower




    Garrard
    Bsumek




    Garfield
    Buenger




    Deans-S.




    Frens-St.
    Di-Capua




    Hardwick
    Cañizares




    Lawrence




    Lichtenst.
    Chatterjee




    DelCastillo




                                                    ?




    4
        0
            5
                6
                    5
                        4
                            2
                                8
                                    5
                                        2
                                            3
                                                2
                                                        4
                                                            2
                                                                2
                                                                          1
                                                                                 1
                                                                                     4
                                                                                               4
                                                                                                   6
                                                                                                       1
                                                                                                           3
                                                                                                                    3
                                                                                                                        0
                                                                                                                                 2
                                                                                                                                        4
                                                                                                                                            7
                                                                                                                                                4
                                                                                                                                                    4
                                                                                                                                                        5




                                                                                                               3?
                                                                                                                            8?




                                                                    2.5
                                                                                         2.5
                                                                                                                                                            Executive Committee member




                                                1
                                                                                                           1
                                                                                                                                                            Area Chair AAME




                                                                                                   2
                                                                                                       1
                                                                                                                                                1
                                                                                                                                                            Area Chair EUR




                                                                                               4
                                                                                                                    2
                                                                                                                                 5
                                                                                                                                                            Area Chair LAH




                        1
                                                                                                                                            4
                                                                                                                                                1
                                                                                                                                                            Area Chair USA




        2
                1
                                2
                                                                                 1
                                                                                               1
                                                                                                   1
                                                                                                                                            3
                                                                                                                                                        1
                                                                                                                                                            Search Committee Chair




            1
                2
                                            1
                                                                                 2
                                                                                                   2
                                                                                                               1
                                                                                                                                 .5 2
                                                                                                                                                            Post Tenure Rev. Chair




                                                                          1
                                                                                                                            1
                                                                                                                                                            Instructional Techn. Comm. Chair




                                                    1
                                                            1
                                                                                                                            1
                                                                                                                                                            Mentoring Comm. Chair




                                                    7
                                                                                                       2
                                                                                                                                                            Gender Symposium




                    1
                                        1
                                                    1
                                                                                                                                                            Lunchtime Seminar




                                                                                                               5
                                                                                                                                                            Atlantic History Seminar




                                                                                                               1
                                                                                                                    4
                                                                                                                                                            Latin America Speaker Series




                                8
                                                                                                                                                            Littlefield Lecture




                                    6
                                                                                                                                                            Sci., Med. & Tech. Symposium


                                                                                                                                            2
                                                                                                                                                            Comm. Guest Speakers, Chair




9
                                                                                                                                                            Phi Alpha Theta Mentor
                                                                                                                                                            Undergrad. Recruitment, Chair
                                                                                                                                                                                                   Service, Part 2: Other Service, History Department




                                                                                                                                                            Hist. & Phil. Sci. Certif., Director




    3
                                                                                                                                                        1




                                                                                                                                                            Peer Observations, Chair




        1
                                        4
                                                    1
                                                                                                                                                            SAG Committee, Chair




                                                        6
                                                                          5
                                                                                               4
                                                                                                                                                            Underg. Scholarship Comm. Chair
                                                                                                                                                            Social Media Committee, Chair




                                3
                                                                                                                                                            Dora Bonham Committee




        1
                                    1
                                        1
                                                                          2
                                                                                                                    1
                                                                                                                                 2
                                                                                                                                        1




                                                                                                                                                            Lathrop Prize, Chair




                        1
                                    1
                                                                                     1
                                                                                                                                                            Perry Prize, Chair




                1
                                                        1
                                                            1
                                                                                               1
                                                                                                   3
                                                                                                       2
                                                                                                                            4
                                                                                                                                                        1




                                                                                                                                                            Teaching Awards Comms. Chairs




                                                                          1 16
                                                                                                                                                            Pre-Law Advisor




                                                        1
                                                                                         1                                                                  Faculty Counselor / Ombuds




                                                                    3
                                                                          1
                                                                                     1                                                                      Library Liaison




                                        5
                                                                                                                                                            Minority Liaison
                                                                                                                                                                                                                                                        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 37 of 133




                                                                                                                                                            Undergrad Research Coord.
                                                                                                                                                            Comm. on Equity, Chair
                                                                                               1




                                                                                                                                                            Comm. on Scheduling, Chair
                                                                                                                                                            Comm. on Dual Enrollment




                                        1
                                                                                                                                                            130th Anniversary Chair
                                                                                                                                                            Assoc. Profs. Comm., Chair
                                                                                                           Suri
                                                                                                           Stoff


                                                                                                           Tully
                                                                                                           Raby




                                                                                                           Vong
                                                                                                           Louis


                                                                                                           Mintz




                                                                                                           Wynn
                                                                                                           Olwell




                                                                                                           Talbot
                                                                                                           Moore




                                                                                                           Walker
                                                                                                           Vaughn




                                                                                                           Zamora
                                                                                                           Matysik




                                                                                                           Twinam
                                                                                                           Seaholm
                                                                                                           Osseo-A.
                                                                                                           Martinez




                                                                                                           Newman




                                                                                                           Spellberg
                                                                                                           O’Connell
                                                                                                           Neuberger
                                                                                                           Neuburger




     Notes:
                                                                                                           1
                                                                                                                  3
                                                                                                                      0
                                                                                                                          1
                                                                                                                              3
                                                                                                                                  3
                                                                                                                                            5
                                                                                                                                                4
                                                                                                                                                    2
                                                                                                                                                        2
                                                                                                                                                            0
                                                                                                                                                                3
                                                                                                                                                                    2
                                                                                                                                                                             1
                                                                                                                                                                                 1
                                                                                                                                                                                     2
                                                                                                                                                                                         5
                                                                                                                                                                                             2
                                                                                                                                                                                                 0
                                                                                                                                                                                                           2
                                                                                                                                                                                                               0




                                                                                                                                                                        2?




                                                                                                                                       10
                                                                                                                                                                                                     5.5
                                                                                                                                                                                                                   Executive Committee member




                                                                                                                  3
                                                                                                                                            4
                                                                                                                                                        2
                                                                                                                                                                                     4
                                                                                                                                                                                         3
                                                                                                                                                                                                                   Area Chair AAME
                                                                                                                                                                                                                   Area Chair EUR




                                                                                                                                  2
                                                                                                                                                                                                                   Area Chair LAH




                                                                                                                                                                        1
                                                                                                                                                                                                                   Area Chair USA




                                                                                                                  2
                                                                                                                                       2
                                                                                                                                            1
                                                                                                                                                        1
                                                                                                                                                                        1




                                                                                                           3 .5
                                                                                                                                  .5
                                                                                                                                                                                                                   Search Committee Chair




                                                                                                                                            2
                                                                                                                                                1
                                                                                                                                                                                         2
                                                                                                                                                                                             1
                                                                                                                                                                                                                   Post Tenure Rev. Chair
                                                                                                                                                                                                                   Instructional Techn. Comm. Chair




                                                                                                                                                                        2
                                                                                                                                                                                         1
                                                                                                                                                                                                                   Mentoring Comm. Chair
                                                                                                                                                                                                                   Gender Symposium




                                                                                                                                                                        1
                                                                                                                                                                                 1
                                                                                                                                                                                                                   Lunchtime Seminar




                                                                                                                                                                        5
                                                                                                                                                                                                                   Atlantic History Seminar
                                                                                                                                                                                                                   Latin America Speaker Series
                                                                                                                                                                                                                   Littlefield Lecture




                                                                                                                                                                2
                                                                                                                                                                                                           2




                                                                                                                                                                                                                   Sci., Med. & Tech. Symposium




                                                                                                                      3
                                                                                                                                                                                                                   Comm. Guest Speakers, Chair




     please send any corrections to Alberto Martínez.
                                                                                                                                                            4
                                                                                                                                                                                                           5




10
                                                                                                                                                                                                                   Phi Alpha Theta Mentor




                                                                                                                                                            3
                                                                                                                                                                                                                   Undergrad. Recruitment, Chair
                                                                                                                                                                                                           5




                                                                                                                                                                                                                   Hist. & Phil. Sci. Certif., Director
                                                                                                                                                                                                                   Peer Observations, Chair
                                                                                                                                                                        3

                                                                                                                                                                                                                   SAG Committee, Chair


                                                                                                                                                        5
                                                                                                                                                                                                                   Underg. Scholarship Comm. Chair
                                                                                                                                                                                         4




                                                                                                                                                                                                                   Social Media Committee, Chair




                                                                                                                                       8
                                                                                                                                                                                                                   Dora Bonham Committee




                                                                                                           1
                                                                                                                      1
                                                                                                                                                                                                                   Lathrop Prize, Chair




                                                                                                                      1
                                                                                                                                                                                                     2




                                                                                                                                                                                                                   Perry Prize, Chair
                                                                                                                                                                                                                   Teaching Awards Comms. Chairs
                                                                                                                                                                                                                   Pre-Law Advisor
                                                                                                                                                                                 8




                                                                                                                                                                                                                   Faculty Counselor / Ombuds
                                                                                                                                                                                                     3




                                                                                                                                                                                                                   Library Liaison
                                                                                                                                                                                                           2




                                                                                                                                                                                                                   Minority Liaison
                                                                                                                                                                2




     This table does not list all service on committees; instead, it lists only service as Chair of
                                                                                                                                                                                                                                                          Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 38 of 133




                                                                                                                                                                                                                   Undergrad Research Coord.
                                                                                                                                                                                                           1




                                                                                                                                                                                                                   Comm. on Equity, Chair




     annual committee rosters, or mean that the actual number may be higher, considering lack of
     only since 2003-04. Question marks indicate any mismatch between info on a CV and info on
                                                                                                                                                                                                                   Comm. on Scheduling, Chair




     committees or faculty members as officers in one capacity. Most committee service is counted


     data for previous years. Also, some data is missing, especially for 2004-05. This table is a draft;
                                                                                                                                                                                                                   Comm. on Dual Enrollment
                                                                                                                                                                                                                   130th Anniversary Chair
                                                                                                                                                                                     1




                                                                                                                                                                                                                   Assoc. Profs. Comm., Chair
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 39 of 133




Appendix 4
Faculty listed by Years at UT

                             years     year of                                         years     year of
                             at UT     arrival                                         at UT     arrival
                                                                continued
                             as        as                                              as        as
                             faculty   faculty                                         faculty   faculty
 1    Roger Louis            48        1970               36    Madeline Hsu           12        2006
 2    George Forgie          44        1974               37    Huaiyin Li             12        2006
 3    Bob Abzug              40        1978               38    Leonard Moore          11        2007
 4    Michael Stoff          39        1979               39    Matthew Butller        10        2008
 5    Jonathan Brown         35        1983               40    Jackie Jones           10        2008
 6    Susan Deans-Smith      34        1984               41    Matthew Butler         10        2008
 7    David Crew             34        1984               42    James Vaughn           10        2008
 8    Bruce Hunt             33        1985               43    Miriam Bodian          9         2009
 9    Martha Newman          30        1988               44    Ben Brower             9         2009
 10   Virginia Garrard       28        1990               45    T. Lichtenstein        9         2009
 11   Joan Neuberger         28        1990               46    Philippa Levine        8         2010
 12   Denise Spellberg       28        1990               47    Daina Berry            8         2010
 13   Charters Wynn          28        1990               48    Jeremi Suri            7         2011
 14   Megan Seaholm          28        1990               49    Steven Mintz           6         2012
 15   Toyin Falola           27        1991               50    Lina Del Castillo      6         2012
 16   Neil Kamil             25        1993               51    Sumit Guha             5         2013
 17   Bob Olwell             25        1993               52    Indrani Chatterjee     5         2013
 18   Judy Coffin            24        1994               53    Megan Raby             5         2013
 19   Cynthia Talbot         23        1995               54    A. Osseo-Asare         4         2014
 20   Alison Frazier         22        1996               55    Peniel Joseph          3         2015
 21   Mary Neuburger         21        1997               56    Sam Vong               3         2015
 22   Seth Garfield          18        2000               57    J. Frens-String        2         2016
 23   Mark Lawrence          18        2000               58    Walter Buenger         1         2017
 24   Alan Tully             17        2001               59    Aaron O’Connell        1         2017
 25   Juliet Walker          17        2001               60    Ashley Farmer          0         2018
 26   Julie Hardwick         17        2001
 27   Laurie Green           17        2001                     Christopher Ernst
 28   Emilio Zamora          16        2002                     Cheryl Kaufman
 29   Erika Bsumek           16        2002                     Robert Icenhauer-
 30   Tracie Matysik         16        2002                     Ramirez
 31   Bill Brands            14        2004                     Rachel Ozanne
 32   Ann Twinam             14        2004                     Bradley Dixon
 33   Cañizares-Esguerra     13        2005                     John Alaniz
 34   Alberto Martinez       13        2005                     William Kramen
 35   Yoav Di-Capua          13        2005

Note: Equity raises should take into account the years of service that individual faculty have contributed
to UT. Also, faculty members should not be underpaid because they are older.


                                                   11
       Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 40 of 133




Appendix 5
History faculty listed by annual Salaries, as of May 2018




                                                                             without including endowments,
                                             Tribune public report online,



                                                                             salary paid by History Dept.
                                             April 2018; not up to date?




                                                                                                             base salary, CoLA records
                                             total compensation, Texas



                                                                             UT 2017-18 Budget, base


                                                                             salary supplements, etc.
                      rank in April 2018




 1     Jones         Prof.                   302,763                                 216,352                 228,468                       incl. 15,000 salary suppl., etc.
 2     Abzug         Prof.                   285,177                                 163,883                 171,094                       incl. 50,000 salary suppl., etc.
 3     Suri          Prof.                   284,186                                  99,645                 201,282                     incl. LBJ School, Clements Ctr.
 4     Tully         Prof.                   269,425                                 249,425                 249,425                      incl. 20,000 salary supplement
 5     Joseph        Prof.                   267,466                                 100,400                 200,800                                     incl. LBJ School
 6     Moore         Prof.                   265,813                                 165,000                 180,000                             VP Division of Diversity
 7     Brands        Prof.                   261,803                                 200,353                 200,353
 8     Levine        Prof.                   247,547                                 190,000                 194,180
 9     Cañizares     Prof.                   208,000                                 192,000                 192,000                       incl. 20,000 salary suppl., etc.
 10    Louis         Prof.                   193,843                                 140,340                 143,427                        incl. 5,000 salary suppl., etc.
 11    Falola        Prof.                   186,590                                 186,491                 192,491
 12    Stoff         Assoc.                  185,680                                 150,693                 157,323
 13    Guha          Prof.                   179,250                                 178,250                 178,608
 ??    Mintz         Prof.                 XXX,XXX                                    no info                150,000
 ??    O’Connell     Assoc.                XXX,XXX                                    no info                160,000
 16    Garrard       Prof.                   158,750                                 122,250                 129,096                                    LLILAS Director
 17    Chatterjee    Prof.                   150,600                                 150,600                 152,350
 18    Berry         Assoc.                  150,000                                  75,000                 160,000
 19    Twinam        Prof.                   136,046                                 135,043                 136,243
 20    Hsu           Prof.                   134,928                                 133,928                 138,278
 21    Neuburger     Prof.                   134,528                                 138,528                 145,782                      138,528 includes a 9,000 raise
 22    Bodian        Prof.                   132,950                                 132,528                 134,700
 ??    Buenger       Prof.                 129 TA&M                                   no info                150,000
 24    Hardwick      Prof.                   128,675                                 115,808                 117,608
 25    Walker        Prof.                   127,033                                 127,033                 129,533
 26    Lawrence      Assoc.                  124,041                                  89,041                  89,441                               incl. Clements center?
 27    Newman        Assoc.                  119,592                                 119,592                 102,942
 28    Li            Prof.                   119,201                                 128,201                 128,201                      128,201 includes a 9,000 raise
 29    Neuberger     Prof.                   118,513                                 106,662                 107,462
 30    Garfield      Prof.                   116,342                                 104,708                 107,608
 31    Crew          Prof.                   113,128                                 111,628                 111,628
 32    Deans-S.      Assoc.                  111,335                                  89,456                  92,356
 33    Zamora        Prof.                   111,120                                 110,919                 112,619
 34    Spellberg     Prof.                   110,701                                 105,701                 106,401
 35    Talbot        Prof.                   109,730                                 103,180                 109,730                     109,730 includes a 10,000 raise
 36    Restad       DS.Lect.                 109,120                                  no info
 37    Martínez      Prof.                   103,650                                 102,650                 104,550                       salary in pay stubs is 104,550




                                                                                                 12
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 41 of 133



  38    Brown         Prof.        101,567      101,567    102,367
  39    Frazier      Assoc.         99,879       89,891     92,391
        Farmer       Assist.            n/a          n/a    95,000         new hire, starting fall 2018
  40    Butler       Assoc.         95,950       86,950     89,250
  41    Hunt         Assoc.         90,769       90,769     90,969
  42    Bsumek       Assoc.         90,504       85,504     86,104     90,504 incl. 5K teaching award
  43    Matysik      Assoc.         87,533       87,533     91,333
  44    Lichtenst.   Assoc.         86,600       76,100    101,650       Director, Schusterman Center
  45    Wynn         Assoc.         85,952       80,952     81,352
  46    Vong         Assist.        85,556       70,000     70,200
  47    Osseo-A.     Assoc.         84,800       91,800     98,000
  48    Forgie       Assoc.       83,917/2       83,917     84,084
  49    Green        Assoc.         83,648       83,648     84,648
  50    Di-Capua     Assoc.         83,271       83,271     84,021
  51    Kamil        Assoc.         83,198       83,198     84,198
  52    Brower       Assoc.       82,600/2       81,400     81,800
  53    Coffin       Assoc.         82,451       80,951     81,951
  54    Olwell       Assoc.         80,762       80,762     81,762
  55    Ernst         Lect.         77,139       no info
  56    Seaholm      S.Lect.        77,019       no info
  57    Frens-Str.   Assist.        no info      70,000     70,000
  58    Raby         Assist.        68,146       68,146     70,096
  59    Del Castillo Assist.        67,350       67,350     68,350
  60    Vaughn       Assist.        65,415       65,415     65,415   68,965 incl. 3,500 summer course
  61    Ma            Lect.         60,811       no info
  62    Kaufman       Lect.          6,999       no info
  63    Icenhauer     Lect.         no info      no info

Notes: At UT Austin, individual faculty decide whether they wish to be paid in 9 months or 12 months.
The same salary can be distributed one way or the other. Still, administrative positions for faculty are
usually defined and compensated in 11 month periods. This leads to the question: Should we compare 11
month faculty/admin salaries with 9 month faculty salaries? It’s possible to list all faculty by “9-month”
salaries only, or, to mix “9-month” salaries with “11-month” salaries. However, most faculty carry out
scholarly and/or service work during all 12 months of the year. (For example, much of my research and
editing work happens during the summer, and I understand that my annual salary pays for that.)
Therefore, the tables below lists all History faculty by annual compensation (from all or most UT
sources).




                                                    13
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 42 of 133




Appendix 6
History faculty listed by Publications




                                                                                                                                                                                                                     or not, other scholarly articles,
                                                                                                                                                                                   single author articles in peer-
                                                                                   single author scholarly books




                                                                                                                                                                                                                                                         co-authored scholarly articles
                                                                                                                                                                                                                     chapters in ed. vols., peer rev.
                                                                                                                   brief books (less than ~200pp of
                                                   Tribune public report online,




                                                                                                                                                                                                                                                         or chapters, peer-rev. or not


                                                                                                                                                                                                                                                                                          articles, and others, without
                                                                                                                                                                                   reviewed journals, in print
                                                   April 2018; not up to date?




                                                                                                                                                      memoirs + co-edited books
                                                   total compensation, Texas




                                                                                                                                                      textbooks, self-published,




                                                                                                                                                                                                                                                                                          newspaper pieces, online
                                                                                                                                                                                                                     essays, reports (in print),
                                                                                                                   text), coauthored books,




                                                                                                                                                                                                                                                                                          counting book reviews
                                                                                                                                                      edited books, e-books,




                                                                                                                                                                                                                                                                                          encyclopedia articles,
                                                                                                                   annotated editions
                              rank in April 2018




 1    377750   Falola       Prof.                    186,590                               16                                30                        24,108                                 49                               82                                  23                            many
 2    146250   Brands       Prof.                    261,803                               24                                10                         3, 1                                  17                               16                                                                many
 3    95500    Louis        Prof.                    193,843                                7                                 1                        18, 14                                 25                                7                                      1                         many
 4    76250    Levine       Prof.                    247,547                                4                                 3                         5, 5                                  26                               27                                      4                          21+
 5    63250    Suri         Prof.                    284,186                                4                                 3                         0, 3                                  14                               35                                      3                         154+
 6    62250    Jones        Prof.                    302,763                                8                                                           1, 2                                   9                               26                                      2                          22+
 7    60250    Mintz        Prof.                  XXX,XXX                                  3                                  7                        1, 3                                  12                               27                                      1                          15+
 8    56250    Cañizares    Prof.                    208,000                                3                                                           1, 4                                  20                               27                                      7                          28+
 9    53250    Guha         Prof.                    179,250                                4                                                           1, 3                                  26                               17                                      1                          8+
 10   48000    Garrard      Prof.                    158,750                                2                                                           2, 4                                  17                               25                                      3                          13+
 11   46000    Brown        Prof.                    101,567                                5                                                           1, 2                                   9                               19                                      3                          9+
 12   35000    Bodian       Prof.                    132,950                                2                                                                                                 13                               23                                                                   6
 13   34500    Zamora       Prof.                    111,120                                2                                  2                           0, 6                                5                               15                                      3                            5
 14   33500    Martínez     Prof.                    103,650                                5                                                              3, 0                                9                                3                                                                 38+
 15   32250    Walker       Prof.                    127,033                                2                                  1                           2, 0                                8                               17                                      1                          50+
 16   31250    Lawrence     Assoc.                   124,041                                1                                  2                           1, 6                                3                               18                                                                 39+
 17   30750    Joseph       Prof.                    267,466                                3                                                              2, 0                                7                               14?                                                               200+
 18   30500    Li           Prof.                    119,201                                3                                  1                                                              18                                4                                                                   1
 19   29750    Hsu          Prof.                    134,928                                2                                  1                           1, 2                                9                               12                                      1                           15
 20   28500    Butler       Assoc.                    95,950                                1                                                              1, 5                                9                               15                                                                   3
 21   28000    Buenger      Prof.                   129 TA&M                                2                                  2                           0, 2                               14                                4                                      1                           13
 22   26250    Neuberger    Prof.                         118,513                           1                                  2                           0, 4                                4                               15                                                                 30+
 23   24750    Twinam       Prof.                         136,046                           3                                                                                                  2                               15                                                                   2
 24   23750    Chatterjee   Prof.                         150,600                           2                                                              1, 1                                8                                9                                      1                            1
 25   23250    Talbot       Prof.                         109,730                           2                                  1                           1, 0                                6                                9                                      1                            3
 26   21750    Hunt         Assoc.                         90,769                           1                                  1                                                               8                               13                                                                  12
 27   21500    Hardwick     Prof.                         128,675                           2                                                                                                 11                                7                                                                   3
 28   21000    Berry        Assoc.                        150,000                           2                                                              0, 3                                4                                8                                      2                          37+
 29   20750    Garfield     Prof.                         116,342                           2                                                                                                  9                                8
 30   20250    Deans-S.     Assoc.                        111,335                           1                                                              0, 3                                6                               11                                      1                              6
 31   19500    Abzug        Prof.                         285,177                           2                                  3                           0, 1                                2                                4                                                                     1
 32   19250    Spellberg    Prof.                         110,701                           2                                                                                                  5                               10                                                                    20
 33   19000    Neuburger    Prof.                         134,528                           1                                  1                           0, 1                               12                                4                                                                     8
 34   18750    Tully        Prof.                         269,425                           2                                                              0, 1                                8                                5
 35   17750    Di-Capua     Assoc.                         83,271                           2                                                                                                  9                                4                                                                      2
 36   16500    Frazier      Assoc.                         99,879                           1                                                              2, 2                                2                                8                                                                      2




                                                                                                14
            Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 43 of 133




                                                                                                                                                                                                                          or not, other scholarly articles,
                                                                                                                                                                                        single author articles in peer-
                                                                                   single author scholarly books




                                                                                                                                                                                                                          chapters in ed. vols., peer rev.
                                                                                                                        brief books (less than ~200pp of




                                                                                                                                                                                                                                                              co-authored scholarly articles
                                                   Tribune public report online,




                                                                                                                                                                                                                                                              or chapters, peer-rev. or not
                                                   April 2018; not up to date?




                                                                                                                                                                                        reviewed journals, in print




                                                                                                                                                                                                                                                                                               articles, and others, without
                                                                                                                                                           memoirs + co-edited books
                                                   total compensation, Texas




                                                                                                                                                           textbooks, self-published,




                                                                                                                                                                                                                          essays, reports (in print),




                                                                                                                                                                                                                                                                                               newspaper pieces, online
                                                                                                                        text), coauthored books,
               continued




                                                                                                                                                           edited books, e-books,




                                                                                                                                                                                                                                                                                               counting book reviews
                                                                                                                                                                                                                                                                                               encyclopedia articles,
               from




                                                                                                                        annotated editions
                              rank in April 2018
               previous
               page




 37   16000    Crew          Prof.                    113,128                                                      2                1                            2, 0                                   2                                2                                                                5
 38   15250    Coffin        Assoc.                    82,451                                                      1                                             1, 0                                   8                                5                                                                7
 39   15000    Moore         Prof.                    265,813                                                      2                1                                                                   2                                2                                  4                           10+
 40   14000    Matysik       Assoc.                    87,533                                                      1                                             0, 1                                   4                                8                                                                3
 41   13750    Stoff         Assoc.                   185,680                                                      1                1                            0, 4                                   1                                4                                                                3
 42   13750    Brower        Assoc.                  82,600/2                                                      1                                                                                    6                                7                                                                8
 43   13250    Olwell        Assoc.                    80,762                                                      1                                             0, 1                                   4                                7                                                                5
 44   12250    Newman        Assoc.                   119,592                                                      1                                                                                    4                                7                                                                4
 45   10250    Bsumek        Assoc.                    85,504                                                      1                                             1, 1                                   2                                3                                                               11
 46   10250    O’Connell     Assoc.                 XXX,XXX                                                        1                                             1, 0                                   2                                3                                  2                             7
 47   10000    Del Castillo Assist.                    67,350                                                      1                                                                                    2                                6                                                                3
 48   9500     Green         Assoc.                    83,648                                                      1                                             0, 1                                   2                                4                                                                7
 49   8750     Kamil         Assoc.                    83,198                                                      1                                             0, 1                                   3                                2                                                                1
 50   7750     Lichtenst.    Assoc.                    86,600                                                      1                                                                                    4                                1                                                                8
 51   7750     Restad       DS.Lect.                  109,120                                                      1                                                                                    1                                4                                                                3
 52   7000     Osseo-A       Assoc.                    84,800                                                      1                                                                                    4                                                                                                 4
 53   7000     Raby          Assist.                   68,146                                                      1                                                                                    2                                2                                                                9
 54   7000     Forgie        Assoc.                  83,917/2                                                      1                                                                                                                     4                                                                6
 55   6250     Wynn          Assoc.                    85,952                                                      1                                                                                    2                                1                                                                3
 56   1500     Ma            Lect.                     60,811                                                                                                                                                                            2
 57   1250     Vaughn        Assist.                   65,415                                                                                                                                           1                                                                   1                               1
 58   750      Seaholm      S. Lect.                   77,019                                                                                                                                                                            1                                                                  4
 59   000      Frens-Str.    Assist.                   70,000                                                                                                                                                                                                                                               6
 60   000      Vong          Assist.                   85,556
 61   000      Ernst         Lect.                     77,139                                                                                                                                                                                                                                               1
 62   000      Kaufman       Lect.                      6,999
 63   000      Icenhauer     Lect.
Notes: The second-leftmost column tallies one publication score per author. In accord with salary
Guidelines, it counts single author books as 4000 ($4000 raise), brief books as 2000 (and annotated
editions), edited books 1500, journal articles 750, chapters 750, etc. Fairly, our department rewards any
coauthored book as constituting less work (2000) than a single-author book (4000). Accordingly, this
table doesn’t count coauthored works as equal to works authored without the help of coauthors. It counts
coauthored books as 1000, and coauthored articles as 500. Coedited books are listed after a comma, for
example: (1, 2). Not counted: departmental committees service, promotions, entries in the rightmost
column, book reviews, forthcoming works, introductions, chapters in a self-edited book (that is, edited
books count only once), reprints, series editor, revised editions, translations, etc. Differences of ordering
by 1 or 3 positions are within a margin of error, depending on length of publications, publications missing
from CVs that were thus not counted, minor counting errors, and other factors. (By margin of error, I also
mean actual errors on my part: that in my various efforts to revise and polish the table, I’ve found (and
fixed) a few errors that affected the ordering slightly. –A.M.)


                                                                                                                   15
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 44 of 133




Appendix 7
How Can We Identify Inequities in Salaries?

The following summarizes a preliminary analysis from Summer 2018. In order to include total
compensation in 2017-18, instead of base salary, it involves data from the Texas Tribune. The column in
the Salaries List, above, titled “base salary, CoLA records,” was obtained later.

Since the SC aims to award raises mainly on the basis of scholarly publications, we can compare salaries
and publications in order to make a first approximation at identifying any inequities. To be sure, in the
humanities we don’t necessarily use numerical measures, such citations, as indicators of scholarly
achievement. Quality is ultimately more important than quantity, so the preceding table doesn’t aim to
imply that whomever has published more has done better work than someone who has published fewer
works. Still, the number of peer-reviewed scholarly publications is often used for determinations such as
raises, earning tenure, promotion to full Professor, post-tenure review, etc.

Listing faculty by salaries alone doesn’t compare all the relative merits of scholarly labors.
Likewise, listing faculty by number of publications doesn’t compare all relative merits either.

Still, by identifying individuals who are low in a
Salaries List but much higher in a Publications List, it’s




                                                                             rank in Publications list
possible to identify some who are relatively underpaid




                                                                                                         # of faculty who have
given our Department’s Guidelines, aims, and priorities




                                                                             rank in Salaries list




                                                                                                         higher salaries but
                                                                                                         fewer publications
for merit raises. For some faculty, the rankings in both
tables are very similar. For example, in the table of
Salaries in May 2018, Prof. Hsu was #20 and #19 in


                                                                               minus
Publications; Prof. Garfield was #29 in Salaries and
#30 in Publications; Prof. Spellberg was #34 in Salaries
and #32 in Publications; Prof. Green was #49 in
Salaries and #48 in Publications; etc. Such differences      Brown           38 – 11 =                           27
are insignificant, because the two lists don’t presume       Martinez        37 – 14 =                           23
that the two numbers should be identical.                    Zamora          33 – 13 =                           20
                                                             Butler          40 – 20 =                           20
Differences that are much, much larger are problematic       Hunt            41 – 26 =                           15
and vexing. The numbers in the two lists need not agree
in any case, yet when they disagree to a large degree
                                                             Di-Capua        50 – 35 =                           15
the difference can illustrate a sense of inequity that the   Coffin          53 – 38 =                           15
individual faculty member already feels. Given our           Del Castillo    59 – 47 =                           12
longstanding merit-raises priorities, it’s important to      Olwell          54 – 43 =                           11
measure whether individual faculty are underpaid for         Walker          25 – 15 =                           10
the quantity of their peer-reviewed scholarly                Falola          11 – 1 =                            10
publications. By comparing the two tables, we can            Li              28 – 18 =                           10
identify faculty who are paid much less than many            Talbot          35 – 25 =                           10
colleagues. To highlight the largest differences, I list     Lawrence        26 – 16 =                           10
only those who have differences of 10 or more between        Brower          52 – 42 =                           10
the person’s rank in the two tables, as on the right:




                                                     16
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 45 of 133




Some of these inequities are for Associate Professors who have been in rank for a while and that hence
they can be remedied once such professors become promoted to full Professor. Those individuals are:
Butler, Hunt, Di-Capua, Coffin, Olwell, Lawrence, Brower.

The other Associates have all been in rank for a while, except for Yoav Di-Capua and Ben Brower, who
have been Associates for only 8 years and 5 years, respectively, so consider their cases below.

The remaining ten individuals are: Di-Capua, Brower, Brown, Martínez, Zamora, Del Castillo, Falola,
Walker, Li, Talbot. In the interest of equity in diversity, it is necessary to point out that 7 of these 10
faculty members are minorities, including 3 Hispanics, 2 African or African American, 2 Asian or Asian
& other. Overall, 3 are women and 7 are men.

It’s also worth noting why, among the latter ten individuals there are 7 full Professors, 1 Assistant
Professor, and 2 Associate Professors. One reason why there are fewer inequities among Assistant
Professors is that they’re hired at much higher salaries than 10 or 20 years ago. One reason why there are
fewer inequities among Associate Professors (who haven’t been many years in rank) is because Jackie
Jones had already flagged the problem of compression (salary inequities) among Associates a few years
ago and rightly raised the salaries of several Associates who were underpaid.
Consider now the ten individuals listed.

Prof. Yoav Di-Capua
By May 2018, at $83,271, he had published 2 books, 9 peer-reviewed journal articles, and 4 book
chapters. His second monograph was published in March 2018 so this entry in his list is very new, not a
longstanding inequity. His raise for that book by itself would raise his salary to a point in which there are
no longer 15 faculty who earn more than him (with fewer publications), but just three. However, in Fall
2018, Di-Capua received instead an FII raise that eliminated much or most of the difference anyhow.

Prof. Ben Brower
In May 2018, at $82,600, he earned less than 10 faculty who had published fewer scholarly works. He
was the 3rd lowest-paid Associate Professor. As of spring 2018, he had published 6 peer-reviewed journal
articles, 7 book chapters, plus his book. This is a solid record of scholarship. Still, one of Brower’s
chapters was slated to give him a raise by October 2018, plus two external invited talks which will raise
his salary a bit so that there would be 8 or 9 faculty (with fewer publications) who earn more than him,
not 10, which is the present focus. Thus, his case is not among the most notable in the present list, but his
salary should be kept in mind, if there were funds for equity after others, below, have been prioritized.

Prof. Lina Del Castillo
Del Castillo’s case (salary of $67,350 in 2017-18) was comparable to that of the Associate Professors,
because she is up for tenure in Fall 2018. If she receives the promotion, she will have a raise in October
2019 which will cut down the evident inequity in her salary: Twelve faculty members have higher salaries
than Del Castillo even though she already has more scholarly publications. She is the second lowest-paid
Assistant Professor (out of 6), and was paid less than 3 Lecturers. It is unsatisfactory that the only Latina
woman in our department earns less than 12 faculty with fewer publications.

Prof. Toyin Falola
It is very impressive that Prof. Falola has the largest number of scholarly publication in our department
and is one of the most published historians in the nation. His salary of $186,590 is substantial, though we
must note that he teaches 6 courses (spring + fall) instead of 4 (as most of us) or even 2 (as some). Ten
History faculty members earn more than Falola despite having fewer publications. But at their range of
productivity and expertise (most of them are the top of their fields) it is by no means self-evident how one


                                                     17
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 46 of 133




should compare their relative rankings in terms of scholarly merit. Certainly, quantity of publications
should not be the only criterion. At the Salary Committee meeting in May 2018, we had a full bag of new
books by Falola—all published in 2017—and we didn’t even know how to assess the question of his
merit raise. It’s very plausible that Falola could earn more (or that he deserves to earn more). But since 45
faculty in our department (including Lecturers) earn much less than $150,000, and since our funding for
merit raises is limited, it’s not necessarily the case that our job should be to award restitution to anyone
who already makes more than $150,000. Besides, Falola’s case is opaque inasmuch as he’s the only
person in the list above with an endowed chair, and funds from chairs are not listed as salary, so his actual
compensation was larger than specified here. Nevertheless, there is a complex equity issue here that
deserves discussion: our most published faculty member is an Black man, but yet his compensation seems
to be 11th overall. (Still, it is reassuring that two of the top six highest earners in our Department are
African Americans: Moore and Joseph.)

Prof. Huaiyin Li
The case of Prof. Li seemed noteworthy initially: it seemed that there was a difference of 10 (as noted
above) between his rank in the Salaries list and his position in the Publications list. But actually, that’s an
artifact of the data set from the Texas Tribune, which in some cases is more accurate than the data from
the printed UT budget, but in this case is not correct (Li’s salary = “$119,201”). The printed UT 2017-18
budget shows instead that Li received an FII raise of $9,000 in Oct. 2017, which raised his salary to
$128,201. Taking this into account, we can consider the inequity as fully solved because then the
difference between Li’s standing in the Salaries list and the Publications list was not 10 places, but much
fewer, and moreover, because Li received an additional FII raise of $21,500 in October 2017.

Prof. Alberto Martínez
Martínez received an FII raise of $12,500 in October 2018.

Professor Cynthia Talbot
She earned $109,730 in 2017-18. As noted, ten History faculty with fewer publications had higher salaries
at the time. Her salary was undermined by the fact that she was an Associate Professor for 16 years, from
2001 until 2017. Thus the academic year 2017-18, was her first year as a full Professor, and as such she
became the 3rd lowest-paid full Professor (after Brown and Martínez, who had already been full
Professors for 25 years and 2 years, respectively). However, compared to other faculty listed here, the
apparent or evident inequity in Talbot’s salary perhaps is not as large or as urgent as, for example,
Jonathan Brown or Juliet Walker, who have been full Professors for 35 years and 28 years respectively.

Prof. Jonathan Brown
He has the largest mismatch of publications versus salary in our Department. At $101,567, his 2017-18
salary was the lowest of any full Professor, and even lower than 6 Associate Professors, and 1 Senior
Lecturer. Unacceptably, 27 History faculty members earned more than Brown, even though he has
published more than each of them. Prof. Brown has been a faculty member at UT since 1983 = 35 years,
with distinction. However, he earns less than Talbot and Martínez, who have been full Professors just 1
year and 3 years respectively. Brown has successfully carried out a constant and outstanding record of
publications (#11 in quantity of publications in our Department) and student mentorship. He is the
foremost scholar on the Cuban Revolution in the United States, and one of the top experts on Cuban
History, plus he researches the history of other Latin American countries. He has been an important
member of our nationally #1 ranked area of Latin American History. Also, Brown is contemplating
retirement so his present and final salaries, whatever they be, are urgent matters.

Prof. Emilio Zamora
In 2017-18, his annual salary was $111,120 and thus 20 other faculty in History received higher salaries
although Zamora had more scholarly publications. By itself, this disparity is alarming without even taking


                                                      18
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 47 of 133




into account his longstanding, extraordinary record of service to disadvantaged minority communities in
Texas. He has won 7 book awards, 1 article award, plus 13 scholarship and public service awards. Despite
being a full Professor, there are 6 Associate Professors who earn more than Zamora in our department,
plus 14 full Professors, although he has more scholarly publications and more community outreach
contributions as a public intellectual. It is also striking that Zamora earned less than history Prof. Andrés
Tijerina at Austin Community College, who earns $130,000 despite a shorter record of scholarly
achievements.

Prof. Juliet E. K. Walker
At $127,033, in 2017-18 Walker earned much more than Brown or Zamora, yet she was the 2nd lowest
paid Black faculty member (of 6 in our department) although she was the 2nd most published Black
faculty member (after Falola). She had won 12 publication awards plus more than 10 professional and
educational awards and numerous honors. Walker has been a full Professor at UT for 17 years, plus 11
years as a full Professor at Illinois, Urbana. At our meeting, she frankly stressed the importance of having
created and developed a new subfield of history: Black Business History, in contrast to faculty in our
department who have added to fields that were already well-explored. Moreover, Walker has been
underserved at UT inasmuch as she was recruited with the promise that UT would create the Center for
Black Business History but instead only a website exists, with no funds, offices, or staff. Lastly, there
were years when Walker didn’t submit the forms for raises to the Salary Committee, which is another
reason why her salary could and should well be higher.


The significant cases of Professors Brown, Zamora, and Walker suggest that our Department should be
mindful of the compensation of senior faculty, since they are especially affected by salary compression
because younger faculty are most recently hired at higher pay rates. Our Department should work to
undermine any semblance of ageism, even if it was fostered by recruitment policies at the College and
University levels. There is a possibility that our Department or the Salary Committee could reward merit
raises on the basis of “historical significance of a person’s scholarly work.” Since the present cases of
Brown, Zamora, and Walker involve senior faculty, we can consider Equity raises not merely as a way to
compensate for compression, but as a particular way to reward scholarly merit: Quality of peer-reviewed
publications over many years, as judged by numerous awards and honors. In this case, an Equity merit
raise is also a raise about both quantity and quality of publications, akin to “lifetime achievements.”


The present summaries were written by Martínez and are not meant to be exclusive of any others that can
and should be made as potential equity raises. These examples serve to illustrate how salaries, number of
publications, years of service to UT, awards, etc., might be used to identify candidates for Equity raises.




                                                     19
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 48 of 133




Appendix 8
Faculty Investment Initiative (FII) raises, 2015-2020


                                                                         first FII      Total
                                                                         raise to       FII
                            FII raises
                                                                         last FII       raises
                                                                         raise
 1    Mary Neuburger        5 raises of $9,000 each, plus
                                                                           2015-20       $95,001
                            3 raises of $16,667 each, overlapping
 2    Huaiyin Li            5 raises of $9,000 each, plus
                                                                           2015-20       $82,500
                            3 raises of $12,500 each, overlapping
 3    Yoav Di-Capua         3 raises of $12,500 each                       2018-20       $37,500
 4    Seth Garfield         3 raises of $12,500 each                       2018-20       $37,500
 5    Julie Hardwick        3 raises of $12,500 each                       2018-20       $37,500
 6    Madeline Hsu          3 raises of $12,500 each                       2018-20       $37,500
 7    Alberto Martínez      3 raises of $12,500 each                       2018-20       $37,500
 8    A. Osseo-Asare        3 raises of $12,500 each                       2018-20       $37,500
 9    Denise Spellberg      3 raises of $12,500 each                       2018-20       $37,500
 10   Ann Twinam            3 raises of $12,500 each                       2018-20       $37,500
 11   Sam Vong              3 raises of $10,000 each                       2018-20       $30,000
 12   Jeremi Suri           3 raises of $6,250 each                        2018-20       $18,750
 13   Bill Brands           5 raises of $4,000 each                        2015-19       $20,000
 14   J. Cañizares-Esg.     5 raises of $4,000 each                        2015-19       $20,000

Notes: The FII raises were first given to four History faculty members. Each award consisted of a series
of five raises, over five years. In the fourth year (Oct. 2018), additional FII raises were awarded: two for
faculty members who already had FII raises, plus, to ten additional faculty members. The FII selection
committee considered factors such as “merit,” “risk of flight,” and ethnicity (thus 8 of the 16 awards were
granted to 7 minorities, among 14 faculty).




                                                    20
11/23/2020           Case 1:20-cv-01175-LY Document    1-2 A.Filed
                                               Mail - Alberto Martinez11/25/20
                                                                       - Outlook Page 49 of 133


                                                                                                  Exhibit 5




       Jackie Llado
       Faculty Matters Coordinator
       Department of History
       University of Texas at Austin
       512-475-7276




https://outlook.ofﬁce365.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQAOx4PkLKlA9BuQWvkfuJg…   1/1
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 50 of 133

Re: Salary guidelines
                                                                                                             Exhibit 6
 Alberto A. Martinez
 Thu 4/19/2018 9:07 AM

 Sent Items

 To: Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>; Flores, Arturo R <arturo.flores@austin.utexas.edu>;
   Llado, Jacquelin <jllado@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>;
   Brands, H W <hwbrands@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C
   <j.brown@austin.utexas.edu>; Bsumek, Erika M <embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>;
   Butler, Matthew J <mbutler@austin.utexas.edu>; Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Coffin, Judith G
   <jcoffin@austin.utexas.edu>; Crew, David F <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del
   Castillo, Lina M <delcastillo@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola
   <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>; Frazier, Alison K <akfrazier@austin.utexas.edu>; Frens-
   String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W <sgarfield@austin.utexas.edu>; Burnett, Virginia Garrard
   <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie
   <jhardwick@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones,
   Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>;
   Lawrence, Mark A <malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>;
   Tatjana Lichtenstein <lichtens@austin.utexas.edu>; British Studies <britishstudies@austin.utexas.edu>; Matysik, Tracie M
   <matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>; Moore, Leonard N
   <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
   <burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; O'connell, Aaron
   <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu <osseo@utmail.utexas.edu>;
   Raby, Megan <meganraby@austin.utexas.edu>; Restad, Penne <restad@mail.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>;
   Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi
   <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann
   <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>;
   Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>; Zamora, Emilio
   <e.zamora@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>;



hi everyone,

Jorge is right: there are longstanding problems in our department governance. Maybe it’s a structural
problem, or cultural, but it’s here. As he has pinpointed, there is a kind of discrimination that is “the
unwitting creation of unquestioned everyday choices.”

Like Jorge, English isn’t my ﬁrst language, and I did not grow up in the states; I grew up in Puerto Rico, a
crowded and now-wrecked colony of the US empire (even if my friend Tony Hopkins prefers to call it a
“hegemon”). Whether one is a foreigner, a minority, or a colonial subject, one has ethnic and cultural
differences and therefore, to some extent, one accepts a marginal role in the periphery, partly by simply
assuming: it’s probably not about ethnicity or race, maybe it’s just personalities, that is, people don’t all
get along equally well.

But I don’t think that anymore.

Jorge, I’m sorry to hear that you’ve had insufﬁcient opportunities to contribute to our department. Why
has nobody replied?? And I’m also completely surprised --- because I had always assumed that YOU
were the one Latino faculty member in our department who had successfully become part of the Top
Tier.

In other words, I knew that Anne Martínez and John McKiernan-González had big complaints about how
they were treated here. Similarly, I knew that Emilio has never been elected or given the opportunity to
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 51 of 133
serve in the EC, and that he has additional equity concerns. And I knew that my good friend Neil Foley
(Mexican-American) felt very disenfranchised here, and so he left. What about Frank Guridy, why did he
leave? What about Lina? As for myself, I too have often felt disenfranchised from our department
governance and events. (For example, I’ve been here 13 years but I’ve never been invited to give a talk
at a History Dept. or IHS conference, or to comment on a paper, or even to chair a session. I was in the
EC one time, but only because I campaigned and begged. I was in the IHS once, but only after
complaining about being rejected while white colleagues were appointed two and three times. Since
November, I ﬁnally have allocated research funds, but only after I pointed out that I didn't receive
research funds when I was promoted to Associate or full Professor, whereas others did. Still, I am
thankful for the opportunities I’ve received.)

But it never, Never, occurred to me that YOU (Jorge) were somehow disenfranchised too, because I
knew that you have a high international proﬁle, and well-deserved, and I assumed that you were treated
here as one of “the stars.”

So thank you for frankly though painfully listing the ways in which you have not had enough access to
participate in governance at UT. This is important, so I commend you for your belated honesty. For
years, I’ve heard many faculty complaints about this and that, usually in hallways, in whispers, and in
“Please don’t tell anyone, but...”

It’s unacceptable that Assistant Professors are socialized to be quiet. Who exactly is giving such awful
advice? It’s unacceptable that Associate Professors likewise learn to be quiet even though they have
tenure. As for full professors, what can I say?

I think we’d be much better off if everyone actually says what they think. (And I know that culturally this is
one reason why a Puerto Rican might seem annoying at UT: “He doesn’t know his place...” I’ve actually
heard that here.)

I started out as a visiting Lecturer here, so I know what it’s like to be in the invisible category. Over the
years, I’ve seen a lack of solidarity toward Assistant Professors in this department (more than in any
other), especially when going up for tenure. I’ve also seen a lack of solidarity toward Associate
Professors here. So too, certain minorities also face obstacles here, whether they arise from an
inconsiderate thoughtlessness or an unconscious bias.

To those who don’t know me, I apologize for not speaking up more over the past few years-- I’ve been
very busy. But to be clear, there are systematic, long-lasting issues of marginalization and inequity in this
department. Even if they are not intentional, they do exist and have affected multiple faculty members,
and not just minorities.

We need to discuss ways to rotate appointments fairly and to improve governance and equity.

Sincerely,

Alberto



Professor, Department of History
Director, Certiﬁcate Program in History & Philosophy of Science
John E. Green Regents Professorship in History

University of Texas at Austin
128 Inner Campus Dr., Stop B7000
Austin, TX 78712-0220
         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 52 of 133


                                                                                           Exhibit 7

May 2, 2018

                               PUBLIC STATEMENT ON GOVERNANCE


For the Hispanic faculty in our department, the recent request to review our governance structure gave us
an opportunity to review equity issues. Some disparities have originated from outside, from broader
university policies. Yet certain issues have arisen from within. We realize that they can arise
unintentionally: marginalization happens as the unwitting consequence of unexamined assumptions and
everyday choices. We want to share some of our experiences in order to illustrate how some faculty
members can be inadvertently excluded from our governance:

    (1) In the past fourteen years, we have not had the opportunity to serve in key positions such as
        Chair, Associate Chair, Director of the IHS, Chair of the Salaries Committee, Graduate Advisor,
        or Director of Graduate Studies. Likewise, none of us has been appointed to serve as chair of a
        Faculty Search Committee, even in our own fields of specialty.
    (2) None of us has served as Chair of any of the more than fifteen “Ad Hoc Committees” in our
        department. These include the IHS Steering Committee, Third Year Review Committee, Post
        Tenure Review Committee, Teaching Excellence Committee (or its two subcommittees),
        Curriculum Action Team, Assessment Committee, Undergraduate Scholarship Committee,
        Endowment Review Committee, Social Media Committee, Recruitment & Retention Committee,
        Dual Enrollment Committee, and FII Hires Committee.
    (3) None of us has been elected to the Executive Committee, with only one exception (in 2010,
        Martínez actively campaigned but was then tied with Karl Miller, leading to a run-off election in
        which Miller kindly endorsed Martínez).
    (4) Three Hispanic faculty (but not Cañizares-Esguerra) are nearly at the bottom of the pay scales by
        rank, contrary to our long records of publication and scholarship.
    (5) We would like to help define departmental fundraising campaigns. Hispanic faculty should be
        part of our fundraising efforts, since more that 40% of the population in Texas is Hispanic and
        nationally our Department is #1 in Latin American History.
    (6) None of us has received a teaching award, despite our record of pedagogical innovation and
        excellence.

Similar issues affect other colleagues too, although they don’t voice them publicly. Therefore, we request
an internal assessment, a Report, to help fix inequities. It should review equity broadly, to include not just
Hispanics, but other minorities, gender, and any colleagues who feel disenfranchised.


Cordially,

Emilio Zamora
Jorge Cañizares-Esguerra
Alberto A. Martínez
11/23/2020         Case 1:20-cv-01175-LY Document    1-2 A.Filed
                                             Mail - Alberto Martinez11/25/20
                                                                     - Outlook Page 53 of 133


                                                                                                  Exhibit 8


       hi Joan, Emilio, Megan, Michael,

       thank you for kindly agreeing to serve on our Committee on Equity.

       As Jackie said near the end of our meeting, we’ll look at three main areas of concern listed in
       Wednesday’s Agenda: Department governance, Merit increase guidelines, and nurturing of
       junior faculty. In agreement with Emilio, we’ll create “a Report, and a plan of action to help ﬁx
       inequities,” and to "review equity broadly to include not just Hispanics, but other minorities,
       gender, and any colleagues who feel disenfranchised.” In agreement with Jeremi we’ll base our
       report on a careful collection of facts, and in agreement with Martha, Megan, and Jackie we’ll
       also carry out some sort of Climate Survey, in order to solicit, listen, and respond to how faculty
       feel in our department.

       I ﬂy to Puerto Rico today until the 19th, and I understand that Michael is on leave during the
       summer. Still, we will begin the process of collecting data presently. So, if you have any relevant
       information please do share it. For example: old lists of membership in committees for the past
       15 years, and as Alan fairly suggests, “a year-by-year roster on hirings, potential hirings,
       resignations, terminations, leaves and information as to who is up for promotion and promotion
       and tenure.”

       Finally, any suggestions are welcome.

       Many thanks again,
       Al


       Chair,
       Committee on Equity




https://outlook.ofﬁce365.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQAE%2FOglqFiQ9JqJHWlrW…   1/1
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 54 of 133

New Equity Committee in place: Your charge

 Jones, Jacqueline
 Fri 5/11/2018 1:42 PM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>; Neuberger, Joan H
   <neuberger@austin.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>;
   Lawrence, Mark A <malawrence@austin.utexas.edu>; Moore, Leonard N <LeonardMoore@austin.utexas.edu>; Walker, Juliet E K
   <jekwalker@austin.utexas.edu>;

 Cc:Tully, Alan <tully@austin.utexas.edu>;




Dear Al, Emilio, Joan, Megan, Peniel, Mark, Leonard, and Juliet,
        Thank you for agreeing to serve on the department’s New Equity Committee, which Al is chairing. I have
included everyone on this committee who wished to be part of it; but at 8 people, it’s probably big enough now.
I’ll tell other colleagues who want to join that it is now closed (though I assume you welcome input from interested
parties generally).
        A couple of things: Please cc me on all your email correspondence, so that I can serve as a resource when
needed.
        As of now, the committee’s charge is broad and vague. How can we narrow and focus it? I’ll leave it to you
to make suggestions. I know that certain colleagues not on the committee have a keen interest in related issues (the
nurturing of junior faculty, for example), and perhaps you want to identify those issues that can be handled by
another group, or by the department as a whole. I don’t want you to think that you have to tackle every problem.
        My chief suggestion is that, looking to the future, you develop positive recommendations related to
departmental structures and policies that will ensure an equitable distribution of resources and influence among
various groups and all individuals.
        In any case I think it will be best that you decide on your charge before going much further; I’m happy to
weigh in if you want me to, but Al will moderate the discussion.
         Again, thank you for agreeing to serve.
Cheers,
Jackie
        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 55 of 133


                                                                             Exhibit 9

Selection of written statements by faculty which evince inequities, marginalization,
discrimination, or racism in the History Department.

Emphases added in bold, race/ethnicity added in brackets.



10/12/2016    Lina Del Castillo [Hispanic] to seven professors
“this language of ‘Latin American Area’ or ‘Latin American Area Faculty’ [which
excludes the only Latin American professor] deeply concerns me in terms of the potential
hostile environment that it could create for Jorge, for me, and for Jorge’s
students, many of whom are mine as well.”

10/12/2016    Del Castillo [Hispanic] to Alison Frazier [White]
“I am truly disturbed by the idea that this is not going to hurt Jorge. It
is. Of course it is.    . . . I do think that this interaction is hostile,
for it marginalizes Jorge, the person who is MOST from Latin America (I was
born there, but raised here) from being considered worthy of teaching ‘core’
courses in Latin America, EVEN IF ALL THE CONTENT HE TEACHES IS RELATED TO
LATIN AMERICA.”

3/6/2018      Prof. Juliet Walker [Black] to Alberto Martínez [Hispanic]
“the racism expressed by many history department faculty, I am not surprised.
... African American history illuminates the extent to which Black Progress
in the search for equality only comes with protest but protest followed by
creative new strategies to maintain the racial status quo. ... a climate of
racial hostility in the history department.”

4/13/2018     Jorge Cañizares-Esguerra [Hispanic] to faculty
“The current structure of executive committee systematically marginalizes
those who do not cultivate social or political relations within the
department.”

4/13/2018     Alberto Martínez [Hispanic] to faculty
 “the current structure of the EC marginalizes various members of our
department. ... For example, Erika Bsumek [White] has kindly served in the EC
six times (six years) in 14 years. Yet in the same time period Juliet Walker
[Black] and Emilio Zamora [Hispanic] have not been in the EC even once.”

4/14/2018     Tracie Matysik [White] to Martínez [Hispanic]
“I am staying quiet about this publicly, mostly because I am associate, and I
am told over and over again that I should ignore these things and get my book
done. But I thank you for speaking up publicly.”

4/16/2018     Jorge Cañizares-Esguerra [Hispanic] to faculty
“I have experienced governance as marginalization due to the lack of clarity
in the composition of committees and how some of them operate.”
       Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 56 of 133




4/16/2018   Emilio Zamora [Hispanic] to faculty
“some colleagues have served an inordinate number of times while others have
consistently voted for themselves and lobbied for votes, but have served
little or not at all. ... address equity issues.”

4/16/2019   Emilio Zamora [Hispanic] to faculty
 “I do not know if the salary Committee or the EC has given any weight to
this important part of my work as a scholar.”

4/17/2019   Jorge Cañizares-Esguerra [Hispanic] to faculty
 “I am also fearful of creating a backlash that would ultimate affect how the
department votes for Lina in August. We have to tread carefully. Yet given
the nature of our discussion, I cannot remain quiet. I think the subtext of
Al [Martínez]’s message is the undertow of racial discrimination our current
structures of governance promote. Blatant discrimination is not a diabolic
master plan; it is the unwitting creation of unquestioned everyday choices...
I know this note is not meant to offer solutions. It is simply to avoid that
the department sweeps Al’s comments (and mine) under the rug.”

4/17/2018   Alberto Martínez [Hispanic] to Cañizares-Esguerra
  “thank you for sharing your thoughts and concerns with the Department. I’m
surprised that nobody has replied yet. It will be stunning if nobody
addresses the racial factor directly. Yes, I was certainly thinking about the
racial factor when I wrote my group email. For too many years I’ve seen that
several faculty here treat me differently than they treat others. I can think
of many instances, such as that I’ve Never been invited to speak at any of
the many department conferences, nor to chair a session, or even to comment
on a paper. If one compares it to how often they’ve invited, say, Bruce [Hunt /
White] or Megan Raby [White], to speak or comment, the difference is stark,
especially given that my fields of scholarship in history of science are
broader than theirs, and that I’ve published more, and have a higher rank. So
why is it? ... This kind of discrimination seems to be the result of an
inconsiderate thoughtlessness, a failure to extend credibility and respect.
Similarly, I have emails from Juliet telling me of how she has been neglected
and ignored for years. Emilio [Hispanic] too has sometimes told me that he is
not appointed to Search Committees in which he’d be a perfect fit, and that
he has never been in the EC, although he has wanted to be. Ruramisai [Charumbira
/ Black] likewise complained (informally and formally) about being ignored and
excluded. Lina has experienced enormous stress. Anne Martinez [Hispanic] and
John McKiernan-González [Hispanic] both complained that they were not treated
fairly by the Department. As far as I know, Huaiyin Li [Chinese] has never been
in the EC. My good friend James Wilson, who is African American, also felt
very excluded here, and I remember several incidents, such as when he once
scheduled a talk in the Department, and he was hurt to see that not a single
professor attended, other than me.”

4/18/2018   Jorge Cañizares-Esguerra [Hispanic] to Martínez
 “I have other more damning stories to tell but I restrained myself for
Lina’s sake. The scale of the disrespect is monumental. What happened to me
with our Latinamericanists is surreal: 7 gringos decided that the only Latin
American in the department should not be in the LA area and have a voice on
       Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 57 of 133



decisions affecting his own students. 7 white colleagues decided I was not
sufficiently of a Latinamericanist... Lina [del Castillo / Hispanic] formally filed a
complaint with the university over hostile working environment.”

4/18/2018    Tracie Matysik [White] to Martínez
 “And would love to talk with you one on one at some point about this EC
stuff. I think it is important, and I’m glad Jorge named the structural
racism that it perpetuates.”

4/19/2018    Alberto Martínez [Hispanic] to faculty
 “Jorge is right: there are longstanding problems in our department
governance. Maybe it’s a structural problem, or cultural, but it’s here. As
he has pinpointed, there is a kind of discrimination that is “the unwitting
creation of unquestioned everyday choices.” Like Jorge [Hispanic], English
isn’t my first language, ... Whether one is a foreigner, a minority, or a
colonial subject, one has ethnic and cultural differences and therefore, to
some extent, one accepts a marginal role...         I knew that Anne Martínez
[Hispanic] and John McKiernan-González [Hispanic] had big complaints about how they
were treated here. Similarly, I knew that Emilio has never been elected or
given the opportunity to serve in the EC, and that he has additional equity
concerns. And I knew that my good friend Neil Foley (Mexican-American) felt
very disenfranchised here, and so he left. What about Frank Guridy [Black], why
did he leave? What about Lina [Hispanic]? As for myself, I too have often felt
disenfranchised from our department governance and events. (For example, I’ve
been here 13 years but I’ve never been invited to give a talk at a History
Dept. or IHS conference, or to comment on a paper, or even to chair a
session. I was in the EC one time, but only because I campaigned and begged.
I was in the IHS once, but only after complaining about being rejected while
white colleagues were appointed two and three times. ... certain minorities
also face obstacles here, whether they arise from an inconsiderate
thoughtlessness or an unconscious bias. ... to be clear, there are
systematic, long-lasting issues of marginalization and inequity in this
department.”

4/19/2018    Aaron O’Connell [White] to faculty
 “‘why has nobody replied?’ – silence is no longer an option for me. If
three of our Latinx colleagues feel there is a disparity in our governance
structures, then we cannot ignore it or it will surely fester and breed
greater resentment. Jorge and Alberto and Emilio have done the socially-
difficult thing of raising an uncomfortable issue; ... My own experience has
been almost the exact opposite of what Alberto and Jorge noted about
opportunities within the department and around the university. ... I do know
that we can’t ignore the issue, or it will surely get worse.”

4/19/2018    Martha Newman [White] to faculty
 “Some in the department feel that there is an undertow of racial
discrimination in our governance structures. Some feel that there are severe
gender inequities in the ways essential administrative work”

4/19/2108    Tracie Matysik [White] to faculty
 “I want to thank Al and Jorge for raising the issue of the culture of our
department and the structural exclusions it has created. I do hope we will
devote serious energy to and intentional conversation about our departmental
       Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 58 of 133



culture and governance, seeking to establish explicitly anti-racist and
inclusive practices as a result. I hope we will also take a hard look at the
situation of assistant professors in our department and the way that
marginalization / alienation may undermine their ability to be successful
here. In the 14 years that I’ve been here, 11 assistant professors have been
denied tenure or – in three cases – have left before being denied (having
been told that their prospects were not good). That is a disastrous rate that
harms the individuals involved as well as our department as a whole. What can
we do to create an environment that is more inclusive and more conducive to
success for our faculty at every rank?”

4/21/2018   Jorge Cañizares-Esguerra [Hispanic] to faculty
 “but I also shed tears of anger and frustration. ... I was on campus in the
hallways this week and I felt deeply uncomfortable, .... there are appalling
salary inequities,”

4/23/2018   Alberto Martínez [Hispanic] to Martha Newman
 “for years some have voiced concerns about gender inequities, and about
inequities in salaries, and about excessive service obligations. What's new
for me is realizing that there's a pattern in how some of us have been
marginalized, whether it was inadvertently or intentionally. ... ugly
inequities.”

4/24/2018   Martha Newman [White] to Martínez
 “I think it is important for us to recognize the pattern and the perceptions
of marginalization that you, Emilio, and Jorge are articulating. Racial and
ethnic marginalization has been a problem in the department for a very long
time.”

5/1/2018    Alberto Martínez [Hispanic] to Juliet Walker
 “As you know, Jorge, Emilio and I have been putting some things on the
table, in group emails, because we’re tired of being disenfranchised. Still,
I respect your silence in the group email chain, since it’s not a very
dignified venue. ... lead to appropriate actions in terms of solving
compensation inequities,”

5/2/2018    Juliet Walker [Black] to Martínez
 “WOW!--you put in a tremendous amount of work to compile this information.
... the EXCom-and other dept ‘somebodies’ have turned me into a scholar
nonentity, notwithstanding all I have done as exemplified by my 66 page CV.
... all these negative actions and assessments of me by this group of white
supremacists in the dept--as well as the black loyalists--I guess if I was
making their money, I would also go shuffling around, too. Fortunately, I do
have a record of an impeccable record of scholarship--”

5/4/2018    Alberto Martínez [Hispanic] to Huaiyin Li [Asian]
 “I was glad that you appreciated the points we were making at the faculty
meeting on Wednesday, and I was especially glad that you appreciate the value
of having a systematic accounting of publications. As I suggested at the
meeting, I'm disappointed that you have not had the opportunity to serve on
the EC, since it’s a chance to help steer the department. To that end, I'm
hoping that you can please join my Committee. Like myself, and like Emilio,
       Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 59 of 133



Juliet, and others, you have personally experienced what it's like to be a
bit invisible in this department, and this is what I want to fix, the
unconscious bias. The department should belong to all of us, and it should
offer equal opportunities for its members.”

5/4/2018    Huaiyin Li [Asian] to Martínez
 “I enjoyed our conversation yesterday and fully support your leadership of
the equity committee.”

5/5/2018    Alberto Martínez [Hispanic] to Committee on Equity
 “As Jackie [Jones] said near the end of our meeting, we’ll look at three
main areas of concern listed in Wednesday’s Agenda: Department governance,
Merit increase guidelines, and nurturing of junior faculty. In agreement with
Emilio, we’ll create ‘a Report, and a plan of action to help fix inequities,’
and to ‘review equity broadly to include not just Hispanics, but other
minorities, gender, and any colleagues who feel disenfranchised.’ In
agreement with Jeremi we’ll base our report on a careful collection of facts,
and in agreement with Martha, Megan, and Jackie we’ll also carry out some
sort of Climate Survey, in order to solicit, listen, and respond to how
faculty feel in our department.”

5/6/2018    Alberto Martínez [Hispanic] to Juliet Walker
 “at the faculty meeting, I was stunned again that nobody expressed the basic
kind of courtesy that one would expect when three Hispanics (and implicitly
four) openly state that for 14 years they’ve been excluded from serving as
chair in any of the ad hoc committees, and have likewise been marginalized in
several ways. The least I’d expect would be: ‘I’m surprised and sorry to hear
that you’ve been disenfranchised, or have felt excluded, but I want you to
know that such oversights won’t happen anymore and I look forward to working
with you to help make things better. Discrimination of any kind will not be
tolerated in this Department.’ But no. Nobody said anything like that, as you
saw, despite the big turnout: more than 50 faculty. It’s stunning. The
closest sympathetic comment was from Ginny [Virginia Garrard], who rightly said
that ‘as a white woman, ... we should take a long, careful look at
ourselves,’ suggesting that at least some faculty may be under the spell of
an unconscious bias. And indeed they are. (Or at least I don’t know if it’s
intentional.)”

5/11/2018   Jacqueline Jones [White] to Committee on Equity
 “My chief suggestion is that, looking to the future, you develop positive
recommendations related to departmental structures and policies that will
ensure an equitable distribution of resources and influence among various
groups and all individuals.”

5/11/2018   Alberto Martínez [Hispanic] to Committee on Equity
 “My aim is to help increase equity in our department, and to that end we
will prepare a Report with recommendations. It’ll be based on historical
data, faculty input, and your thoughtful analysis. I certainly agree with
Jackie’s suggestion that we should ‘develop positive recommendations related
to departmental structures and policies that will ensure an equitable
distribution of resources and influence among various groups and all
individuals.’”
       Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 60 of 133




7/20/2018     Cynthia Talbot [White, Asian] to Martínez
 “I’m glad you have the spirit and energy to engage in this effort; I have
frankly given up. ... Thanks for the consideration you’ve shown to my
circumstances.”

9/24/2018     Abena Osseo-Asare [Black] to Martínez
  “I felt quite uncomfortable about how my concerns were constantly dismissed
[by Julie Hardwick]. ... the genuine and important perspectives of the minority
and that is something we need to grapple with. I was especially concerned
with how it would impact the African history classes. ... the way that I was
treated [by Julie Hardwick] and the whole style of leadership for that committee
that got to me.”

10/19/2018 Toyin Falola [Black] to Martínez
 “Here is my personal advice, which I am making to remove yourself from the
center of all the unnecessary attacks (I was expecting disagreements but not
at this sustained level of anger) is to say that you are just dealing with
compilation of facts and records . . . . As you can tell, I keep to myself,
which is why I am super productive, although I am not rewarded for it.”
                              Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 61 of 133
Re: on the lack of black students at UT
                                                                                                                          Exhibit 10
 Walker, Juliet E K
 Tue 3/6/2018 11:53 AM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Hi Alberto,

Yes, I read your op-ed piece--you should send it to the NYTimes op ed section with another title, maybe something including "No Black Panthers at UT
Austin" Moreover, of the blk students admitted each year--how many admitted, how many are athletes?

If UT admission representatives are a reﬂection of the racism expressed by many history department faculty, I am not surprised. Yes, the history department
has its "favorite blacks" among the few in the department and I am not one of them. African American history illuminates the extent to which Black Progress
in the search for equality only comes with protest but protest followed by creative new strategies to maintain the racial status quo.

But increasingly, class is becoming the dominant actor. As you indicated, many of the black students admitted came from schools that require tuition--thus,
counterparts to the many white students from wealthy families. Moreover, ironically, Nigerians in the USA as well as England, have the highest percentage of
advanced degrees. Why? How? They are black--the real "Black Panthers?"At the same time, the new class system has awakened the white working class
to a position where they are beginning to recognize that in 21st century America being white alone will no longer guarantee them the status of white
supremacy that existed for the past four centuries.

As for me, I do my job--teaching- and research and writing in a climate of racial hostility in the history department. And, I say again, the history departments
has its approved blacks but how many have: 12 publication awards? have recognition for establishing a new ﬁeld in African American history? have won
three lifetime achievement awards, elected a "Texas 10" --but yes another black was elected a "Texas 10."
Why do I spend time responding to your email--you have been one of the ﬁve out of 65 history department faculty who has spoken to me over the years.
Indeed, Sam Vong was the ﬁrst Asian who spoke to me--a few Indians. Recently, like this 2018, a few more dept members will nod when they see me.
Before, two or three whites.

As indicated earlier--you should send your op-ed to the NYTimes, but like the TX papers, most likely, they will ignore it, maybe not. Maybe, if you could
include info on universities whose blk students have increased, such as Harvard. Or, take a look at the various University of California schools---in each, I
believe, whites are in the minority such as at UC Berkeley --blue 35.3% Asian and Red, 26.9% whites.




https://www.collegefactual.com/colleges/university-of-california-berkeley/student-life/diversity/

The other U CA schools have similar admissions See for UCLA:

UCLA is an ethnically diverse campus, but the small number of African American undergraduates continues to be an issue. Among the nearly 25,300 U.S
undergraduates there, about 39% are Asian American or Paciﬁc Islander, 31% are white, 20% are Latino and 4% are black, according to last fall's
statistics.May 4, 2014

Anyway, doubtless, the mentality of UTAustin's Admissions people can be compared to the white working class being left behind.
                         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 62 of 133
I commend your bravery for writing such an important article and glad, at least, that UT's newspaper was not afraid to publish it.

Best,
Juliet




From: Alberto A. Martinez
Sent: Tuesday, March 6, 2018 9:37:47 AM
To: Walker, Juliet E K
Subject: on the lack of black students at UT

hi Juliet,

I here send you an op-ed I published in the Daily Texan yesterday. I had actually sent it to the Statesman and the Houston Chronicle, but they didn't even
reply. So I'm glad the students at the DT ran it:

http://dailytexanonline.com/2018/03/04/are-ut-applicants-excluded-because-of-color-or-money

Pleas share it with anyone.
I do hope that it can help raise awareness of the problem. Decades ago, 0% black enrollments was awful, but we shouldn't be complacent with 4%
undergrads, not at a public university. Plus, it's absurd that at the same time, 38% to 56% of our students come from rich families, it's outrageous.

Best,
Al
                     Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 63 of 133

changes to major

  Abena Dove Osseo-Asare <osseo@utexas.edu>
  Mon 9/24/2018 9:34 AM


  To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Hi Al,

It was nice to see you last weekend. I was thinking it would be good to do some kind of revisit of the proposed changes to the major to ensure
equity. I was on that committee and have to say I felt quite uncomfortable about how my concerns were constantly dismissed. The funny thing
about democratic approaches, and majority rules is that it can really minimize the genuine and important perspectives of the minority and that
is something we need to grapple with. I was especially concerned with how it would impact the African history classes since currently students
are supposed to take a certain number of non-West and this gets us a lot of traffic.

Then there is the question of all pre-1800 requirements as opposed to some pre-1800 or even just pre-1900. To be honest, I think the changes
will be the death knell in an already floundering history major program. Students come to my office so sad they are senior history majors with
what they perceive to be no job prospects. I do fear it is going to be a rich kid's major, where if you need a "practical" degree to get a job to
help support your family you will have to turn elsewhere. We really need to think more deeply about how what we do interfaces with
communication studies, digital history. Making students take additional courses in pre-1800 history may actually be a disaster. I realize people
are trying to make sure their courses are required, but if doing so kills the whole department then that is a bigger fiasco.

Was trying to find all the correspondence on this to forward your way, but might make sense to set up a time to chat, too. It really was not just
about pre-1800 in the end, but the way that I was treated and the whole style of leadership for that committee that got to me.

best,

Abena

Abena Dove Osseo-Asare
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 64 of 133

RE: Action Required: Department Governance Structure Vote

 Canizares, Jorge Canizares-Esguerra
 Fri 4/13/2018 12:00 PM


 To: Flores, Arturo R <arturo.flores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Abzug, Robert H
   <zug@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W
   <hwbrands@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>;
   Bsumek, Erika M <embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J
   <mbutler@austin.utexas.edu>; Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Coffin, Judith G <jcoffin@austin.utexas.edu>; Crew,
   David F <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>;
   Toyin Falola <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>; Frazier, Alison K
   <akfrazier@austin.utexas.edu>; Garfield, Seth W <sgarfield@austin.utexas.edu>; Burnett, Virginia Garrard
   <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie
   <jhardwick@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones,
   Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>;
   Lawrence, Mark A <malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>;
   Tatjana Lichtenstein <lichtens@austin.utexas.edu>; British Studies <britishstudies@austin.utexas.edu>; Alberto A. Martinez
   <almartinez@austin.utexas.edu>; Matysik, Tracie M <matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>;
   Moore, Leonard N <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
   <burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; O'connell, Aaron
   <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu <osseo@utmail.utexas.edu>;
   Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi
   <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann
   <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>;
   Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>; Zamora, Emilio
   <e.zamora@austin.utexas.edu>;



Dear Art
This is the ﬁrst time I have had the opportunity to vote on issues of self-governance. Although we are just asked to
vote, I think this is too important not to express an opinion. The current structure of executive committee
systematically marginalizes those who do not cultivate social or political relations within the department. With
dying parents, a toddler, and a dozen graduate students, I really have had no time to try to create the networks to
be popular and be elected. The current structure, moreover, has given extraordinary power to a very small group
to make decisions on promotion and tenure. Our record is alarming. The choice of the “budget council” in this
ballot, on the other hand, seems to marginalize all associate and assistants. It is really not a serious option.
 Finally the choice of an “extended budget council” seems to imply that associates and assistants might or might
not be “invited”. It is not a realistic option either. Worse, it seems to give the chair and the Dean immense power. I
would have liked to have the opportunity to think about all this and give ourselves real alternatives of
representation and rotation. I think the EC works but people who have been elected can’t serve again until
everybody else within rank has also served. In the case of tenure/promotion, every tenured faculty should vote
and participate in the same way we vote when we hire someone. I really cannot vote on any of these three
options.

Best

Jorge



From: Flores, Arturo R
Sent: Friday, April 13, 2018 1:10 PM
To: Flores, Arturo R <arturo.ﬂores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Abzug,
                      Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 65 of 133

Re: Action Required: Department Governance Structure Vote

  Burnett, Virginia Garrard
  Fri 4/13/2018 2:04 PM


  To: Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>;

  Cc:Flores, Arturo R <arturo.flores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Berry, Daina R
    <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower,
    Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M
    <embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>;
    Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Coffin, Judith G <jcoffin@austin.utexas.edu>; Crew, David F
    <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>;
    Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>;
    Frazier, Alison K <akfrazier@austin.utexas.edu>; Frens-String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W
    <sgarfield@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie
    <jhardwick@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones,
    Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>;
    Lawrence, Mark A <malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>;
    Tatjana Lichtenstein <lichtens@austin.utexas.edu>; British Studies <britishstudies@austin.utexas.edu>; Alberto A. Martinez
    <almartinez@austin.utexas.edu>; Matysik, Tracie M <matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>;
    Moore, Leonard N <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
    <burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; O'connell, Aaron
    <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu <osseo@utmail.utexas.edu>;
    Raby, Megan <meganraby@austin.utexas.edu>; Restad, Penne <restad@mail.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>;
    Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi
    <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann
    <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>;
    Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>; Zamora, Emilio
    <e.zamora@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>;



Having served on the EC a number of times, I like proposal #1. But I feel real concern about debating tenure cases within the general faculty,
primarily to protect the privacy and the intellectual integrity of every candidate; like it or not, these discussions are not always dignified. We do
have the (usually poorly attended) open meeting on tenure cases and that is something we should all engage with much more seriously, in my
opinion.
Virginia Garrard
Director and Professor of History




LLILAS Benson
Latin American Studies and Collections
University of Texas, Austin 78712
SRH 1.314D, 2300
Red River St., Stop D0800
Austin, Texas
78712-1428      512.232.2409


        On Apr 13, 2018, at 3:57 PM, Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu> wrote:

        I reiterate my two proposals:
             1. Those who have been elected to the EC can’t serve again until everybody else within rank
                 has also served (we have cases of senior full and associate faculty who in two decades have
                 never served in the EC)
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 66 of 133

Re: Action Required: Department Governance Structure Vote

 Alberto A. Martinez
 Fri 4/13/2018 7:21 PM


 To: Burnett, Virginia Garrard <garrard@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>;
   Jones, Jacqueline <jjones@austin.utexas.edu>;

 Cc:Flores, Arturo R <arturo.flores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Berry, Daina R
   <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower,
   Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M
   <embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>;
   Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Coffin, Judith G <jcoffin@austin.utexas.edu>; Crew, David F
   <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>;
   Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>;
   Frazier, Alison K <akfrazier@austin.utexas.edu>; Frens-String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W
   <sgarfield@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie
   <jhardwick@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Joseph,
   Peniel E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>; Lawrence, Mark A
   <malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>; Tatjana Lichtenstein
   <lichtens@austin.utexas.edu>; British Studies <britishstudies@austin.utexas.edu>; Matysik, Tracie M <matysik@austin.utexas.edu>;
   smintz@utexas.edu <smintz@utmail.utexas.edu>; Moore, Leonard N <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H
   <neuberger@austin.utexas.edu>; Neuburger, Mary C <burgerm@austin.utexas.edu>; Newman, Martha G
   <newman@austin.utexas.edu>; O'connell, Aaron <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>;
   osseo@utexas.edu <osseo@utmail.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>; Restad, Penne
   <restad@mail.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>; Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff,
   Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully,
   Alan <tully@austin.utexas.edu>; Twinam, Ann <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>;
   Vong, Sam C <svong@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>;
   Zamora, Emilio <e.zamora@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>;



hi everyone,

I agree with Jorge’s frank remark that the current structure of the EC marginalizes various members of
our department. For me, it’s especially unfair that the current process creates anomalies such as
reappointing colleagues who already served multiple times (and don’t necessarily want to do it again so
soon) -- instead of asking others who have never done it, or nearly never, whether they’d like to
participate.

For example, Erika Bsumek has kindly served in the EC six times (six years) in 14 years. Yet in the same
time period Juliet Walker and Emilio Zamora have not been in the EC even once. It’s not entirely helpful
in Erika’s path to promotion to be busied by the EC so many times, and meanwhile, our department
misses out on not having Juliet and Emilio participate in the EC. To be sure, Juliet and Emilio both
started as full professors here, but still, there should be better means of ensuring that everyone gets a
chance to contribute.

So, I basically agree with Jorge’s Proposal #1:
“Those who have been elected to the EC can’t serve again until everybody else within rank has also
served (we have cases of senior full and associate faculty who in two decades have never served in the
EC).” And sure, we can reﬁne the wording.

Also, I propose that the election of EC members should be preceded by a group question: “Is there
anyone who wants to serve in the EC next year?” I assume that if some colleagues reply “I would,” and
                Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 67 of 133
are therefore designated as willing, motivated candidates, then others would be more prone to vote for
them.

I also agree with Jorge that the current EC structure gives too much power to a small group to make
tenure decisions. I worry that in tenure decisions our department grants too much weight to the opinion
of colleagues who (a) have little or no expertise in the ﬁeld they are evaluating, and (b) disagree with the
recommendations of outside scholars who are top experts in the ﬁeld in question. (I’m trying to recall an
instance in which a UT committee instructed our department that we should take more seriously the
solicited, outside tenure evaluations by experts; I think it was the Committee of Counsel on Academic
Freedom and Responsibility?)

Therefore, I agree with Jorge’s Proposal #2 that perhaps voting for promotions need not be restricted to
the EC, but could well include votes by other faculty members. Thus, we would get a better sense of
whether “the Department” wants to promote a colleague or not.

I also agree that we need to discuss what we can do to help support, advance and promote our
colleagues. Discussions of promotion should always be digniﬁed, and if they’re not then that has to be
ﬁxed; I like openness and transparency, so a dose of less secrecy might help in securing fairness.

Best wishes,
Al



Professor, Department of History
Director, Certiﬁcate Program in History & Philosophy of Science
John E. Green Regents Professorship in History

University of Texas at Austin
128 Inner Campus Dr., Stop B7000
Austin, TX 78712-0220
tel. 512-517-2755, fax 512-475-7222
almartinez@austin.utexas.edu
http://liberalarts.utexas.edu/history/faculty/aam829
http://www.martinezwritings.com/m/About.html
http://liberalarts.utexas.edu/hps/




From: Burnett, Virginia Garrard
Sent: Friday, April 13, 2018 2:04 PM
To: Canizares, Jorge Canizares-Esguerra
Cc: Flores, Arturo R; Llado, Jacquelin; Berry, Daina R; Bodian, Marion E; Brands, H W; Brower, Benjamin C;
Brown, Jonathan C; Bsumek, Erika M; Buenger, Walter L; Butler, Matthew J; Chatterjee, Indrani; Cofﬁn, Judith G;
Crew, David F; Deans-Smith, Susan; Del Castillo, Lina M; Di-Capua, Yoav; Toyin Falola; George Forgie; Frazier,
Alison K; Frens-String, Joshua; Garﬁeld, Seth W; Laurie Green; Guha, Sumit; Hardwick, Julie; Hsu, Madeline Y;
Hunt, Bruce J; Jones, Jacqueline; Joseph, Peniel E; Kamil, Neil D; Lawrence, Mark A; Levine, Philippa J; Li,
Huaiyin; Tatjana Lichtenstein; British Studies; Alberto A. Martinez; Matysik, Tracie M; smintz@utexas.edu; Moore,
Leonard N; Neuberger, Joan H; Neuburger, Mary C; Newman, Martha G; O'connell, Aaron; Olwell, Robert A;
osseo@utexas.edu; Raby, Megan; Restad, Penne; Seaholm, Megan; Spellberg, Denise A; Stoff, Michael B; Suri,
Jeremi; Talbot, Cynthia M; Tully, Alan; Twinam, Ann; Vaughn, James M; Vong, Sam C; Walker, Juliet E K;
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 68 of 133

Re: one more thing

 Alberto A. Martinez
 Sun 4/15/2018 5:03 PM

 Sent Items

 To: Matysik, Tracie M <matysik@austin.utexas.edu>;




hi Tracie,

thank you for writing. I agree that we should have some sort of a rotating system for the EC, as Jorge too
suggested.

And I also think that it should include people who allegedly or presumably don't want to do it. Who? Is
that why some people never serve? Or others who have never had a chance even though they
repeatedly nominate themselves, such as Emilio.

Among the names of the never-there in the EC during the last eight years or so, we have: Emilio, Falola,
Walker, Frazier, Roger L, Julie, Seth, Laurie, Mintz, Olwell, Denise, Ann Twinam, etc. Not a few!
(This is an initial tally, from EC email lists and pdfs, I have to cross-check names with CVs too.)

Anyhow, I also agree with you that the more important, neglected and urgent issue is how to improve our
tenure process. Anyone who often votes against our colleagues might think that this is all normal and
ﬁne --yet it isn't in other departments!

Best,
Al



From: Matysik, Tracie M
Sent: Saturday, April 14, 2018 3:12:56 AM
To: Alberto A. Martinez
Subject: one more thing

I wouldn’t generally advertise this information, but as Erika knows, she and I have served mirror terms on the EC –
we tend to rotate. And in apparent direct contradiction with the guidelines Art circulated, I have not only served 4
times on Salary Committee but even chaired it two years ago.

My own over-service is not really the issue, though. I am most concerned, like you, about our broken tenure
system. It is a calamity that we cannot continue to ignore. While our governance structure is not the sole cause
of this ongoing calamity, we have to inspect it as well as our culture as a whole to see how we continue to inﬂict
horrible losses on ourselves.

One option for the EC would be to have a rotating system rather than elected? And tenure should be decided by
the department as a whole – trust in democracy that way.

I am staying quiet about this publicly, mostly because I am associate, and I am told over and over again that I
should ignore these things and get my book done. But I thank you for speaking up publicly.

Tracie
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 69 of 133

RE: department governance structures

 Canizares, Jorge Canizares-Esguerra
 Mon 4/16/2018 9:58 AM


 To: Llado, Jacquelin <jllado@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>;
   Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower, Benjamin C
   <benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M <embsumek@austin.utexas.edu>;
   Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>; Chatterjee, Indrani
   <ichatterjee@austin.utexas.edu>; Coffin, Judith G <jcoffin@austin.utexas.edu>; Crew, David F <dfcrew@austin.utexas.edu>; Deans-
   Smith, Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>; Di-Capua, Yoav
   <ydi@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>; Frazier, Alison K
   <akfrazier@austin.utexas.edu>; Frens-String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W <sgarfield@austin.utexas.edu>;
   Burnett, Virginia Garrard <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit
   <sguha@austin.utexas.edu>; Hardwick, Julie <jhardwick@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Hunt,
   Bruce J <bjhunt@austin.utexas.edu>; Jones, Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel E
   <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>;
   Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>; Tatjana Lichtenstein <lichtens@austin.utexas.edu>;
   British Studies <britishstudies@austin.utexas.edu>; Alberto A. Martinez <almartinez@austin.utexas.edu>; Matysik, Tracie M
   <matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>; Moore, Leonard N
   <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
   <burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; O'connell, Aaron
   <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu <osseo@utmail.utexas.edu>;
   Raby, Megan <meganraby@austin.utexas.edu>; Restad, Penne <restad@mail.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>;
   Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi
   <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann
   <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>;
   Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>; Zamora, Emilio
   <e.zamora@austin.utexas.edu>; Flores, Arturo R <arturo.flores@austin.utexas.edu>;



I appreciate Jackie’s effort to compile all this evidence from COLA department in such record time. Sociology, that
knows how societies work, I think nails it: “ Sociology has a hybrid structure. We have an all-rank EC that is both
elected and appointed. It handles most departmental governance. For promotions, hiring, and major programmatic
decisions, however, the full faculty votes (or tenured faculty for promotions).”

The other thing that these answers show is that power in the governance of departments manifests itself in the
composition of committees. We need a hybrid structure of governance that is also mindful of the composition of
committees, alternance in roles of leadership, and transparency in self-governance. This demands some reﬂection
to avoid the type of inequities that Al pointed out in his email. I offer my own personal experience.
  .
I have participated in search committees several times. I have never chaired one. I have never chaired a committee
in 14 years in UT. Period.

Who participates in these committees reﬂects not only issues of departmental power but also of national power. I
think, for example, that the committee (donors committee?) that reaches out to donors should reﬂect conceptions of
US history that reﬂect the full panoply of the scholarship in our department. I have never met a donor (university,
college, or departmental) and yet I have important public contributions to make to the conceptualization and
teaching of US colonial (and national) history. This of course is not just about donors. It is about the public face of
our department.
.
Then there is the committee of endowed chairs. This adds a layer of opaque hierarchies to our already hierarchical
system. Is there a threshold? Who gets to decide? On what terms: outside offers, publications, prizes?
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 70 of 133
I want to be constructive using my own experience to draw upon. I have experienced governance as
marginalization due to the lack of clarity in the composition of committees and how some of them operate.

Jorge


From: Llado, Jacquelin
Sent: Monday, April 16, 2018 9:10 AM
To: Abzug, Robert H <zug@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E
<bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower, Benjamin C
<benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M
<embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J
<mbutler@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>;
Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Cofﬁn, Judith G <jcofﬁn@austin.utexas.edu>; Crew, David F
<dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M
<delcastillo@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola
<toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>; Frazier, Alison K
<akfrazier@austin.utexas.edu>; Frens-String, Joshua <jfstring@austin.utexas.edu>; Garﬁeld, Seth W
<sgarﬁeld@austin.utexas.edu>; Burnett, Virginia Garrard <garrard@austin.utexas.edu>; Laurie Green
<lbgreen@austin.utexas.edu>; Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie
<jhardwick@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Hunt, Bruce J
<bjhunt@austin.utexas.edu>; Jones, Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel E
<Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>; Lawrence, Mark A
<malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin
<hli@utexas.edu>; Tatjana Lichtenstein <lichtens@austin.utexas.edu>; British Studies
<britishstudies@austin.utexas.edu>; Alberto A. Martinez <almartinez@austin.utexas.edu>; Matysik, Tracie M
<matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>; Moore, Leonard N
<LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
<burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; O'connell, Aaron
<Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu
<osseo@utmail.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>; Restad, Penne
<restad@mail.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>; Spellberg, Denise A
<spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi
<suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully, Alan
<tully@austin.utexas.edu>; Twinam, Ann <anntwinam@austin.utexas.edu>; Vaughn, James M
<jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>; Walker, Juliet E K
<jekwalker@austin.utexas.edu>; wynn@utexas.edu; Zamora, Emilio <e.zamora@austin.utexas.edu>; Flores,
Arturo R <arturo.ﬂores@austin.utexas.edu>
Subject: department governance structures

Dear Colleagues,
       FYI, attached are the responses of 18 CoLA chairs in response to my query about their unit/departmental
governance structures. The largest departments (Government, English, Economics) are listed first.
       FYI, here are the members of this year’s EC:
Jonathan
Indrani
Madeline
Peniel
Jeremi
Cynthia
Erika
Matthew
Bruce
Tatjana
            Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 71 of 133
Abena
Lina
Josh

Best,
Jackie J.
                       Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 72 of 133

Re: Action Required: Department Governance Structure Vote

  Zamora, Emilio
  Mon 4/16/2018 8:54 AM


  To: Newman, Martha G <newman@austin.utexas.edu>;

  Cc:Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>; Flores, Arturo R <arturo.flores@austin.utexas.edu>;
       Llado, Jacquelin <jllado@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>;
       Brands, H W <hwbrands@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C
       <j.brown@austin.utexas.edu>; Bsumek, Erika M <embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>;
       Butler, Matthew J <mbutler@austin.utexas.edu>; Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Coffin, Judith G
       <jcoffin@austin.utexas.edu>; Crew, David F <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del
       Castillo, Lina M <delcastillo@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola
       <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>; Frazier, Alison K <akfrazier@austin.utexas.edu>; Frens-
       String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W <sgarfield@austin.utexas.edu>; Burnett, Virginia Garrard
       <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie
       <jhardwick@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones,
       Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>;
       Lawrence, Mark A <malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>;
       Tatjana Lichtenstein <lichtens@austin.utexas.edu>; British Studies <britishstudies@austin.utexas.edu>; Alberto A. Martinez
       <almartinez@austin.utexas.edu>; Matysik, Tracie M <matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>;
       Moore, Leonard N <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
       <burgerm@austin.utexas.edu>; O'connell, Aaron <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>;
       osseo@utexas.edu <osseo@utmail.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>; Restad, Penne
       <restad@mail.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>; Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff,
       Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully,
       Alan <tully@austin.utexas.edu>; Twinam, Ann <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>;
       Vong, Sam C <svong@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>;
       Abzug, Robert H <zug@austin.utexas.edu>;



All,

   I agree that the EC form offers the best possibilities, however, we can make it better with a rotating system. Many know or should know that
some colleagues have served an inordinate number of times while others have consistently voted for themselves and lobbied for votes, but
have served little or not at all. I would also suggest rotating key committee assignments, but this should be a more “relaxed” system to preserve
the Chair’s administrative prerogatives. Finally, can we assess the salary structure over the last 5 or 10 years and determine if we need to address
equity issues. Emilio



Sent from my iPhone

On Apr 15, 2018, at 4:04 PM, Newman, Martha G <newman@austin.utexas.edu> wrote:




          Dear all,

          A couple of resources that might be useful in this discussion:

          I don’t think we have the option to “mix and match” our governance options. That is, we either have an Executive Committee,
          an extended Budget Council, or a Budget Council. I don’t think we can make some decisions (i.e. promotions) one way, and
          others another. But the person to ask about this is Ann Kelble, in the Deans office.

          I know we do get to decide how we want to constitute an EC or an extended BC. It might be useful to look at how other large
          departments do this. English, I think, has a system to choose its EC that in part involves a rotation and in part involves
              Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 73 of 133
nominations and elections. I think. I looked at this some time ago and have forgotten the details. Psychology might provide
another interesting model. Both these departments have been very successful recently in supporting their assistant professors
for promotion, so I don’t think there is an inherent problem with an EC.

In any case, before we try to reinvent our system, it might be helpful to find out what other large departments do, and what
their faculty think the pros and cons of their systems to be.

Martha




Martha G. Newman
Graduate Advisor, Religious Studies
Associate Professor, History and Religious Studies

newman@austin.utexas.edu

Please pardon typos. I am writing with a broken wrist.




         On Apr 13, 2018, at 3:57 PM, Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>
         wrote:

         I reiterate my two proposals:
              1. Those who have been elected to the EC can’t serve again until everybody else
                  within rank has also served (we have cases of senior full and associate faculty
                  who in two decades have never served in the EC)
              2. Cases of tenure/promotion to Assistant and Associate should be discussed in
                  general faculty meetings. Voting, however, should be restricted only to faculty
                  with tenure, in case of promotion to associate, and full professors, in case of
                  promotion to full.

             I am not sure whether #2 is the best alternative to address the record we have
             accumulated since I have been here (denial of tenure of 80 % of our assistant
             professors). I would be interested in hearing if there are other potential options. We
             are either doing a very bad job at the hiring end (which I don’t think is the case) or we
             are doing something that is structurally wrong in the way we are handling the
             evaluation and the vote (which I think is the case).


             Jorge

         Jorge Cañizares-Esguerra
         Alice Drysdale Sheﬁeld Professor of History
         University of Texas at Austin
         https://utexas.academia.edu/JorgeCanizaresEsguerra/
                       Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 74 of 133

RE: Action Required: Department Governance Structure Vote

 Zamora, Emilio
 Mon 4/16/2018 12:46 PM


 To: Jones, Jacqueline <jjones@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>; Flores,
       Arturo R <arturo.flores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>;
       Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>;
       Brower, Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M
       <embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>;
       Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Coffin, Judith G <jcoffin@austin.utexas.edu>; Crew, David F
       <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola
       <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>;
       Frazier, Alison K <akfrazier@austin.utexas.edu>; Garfield, Seth W <sgarfield@austin.utexas.edu>; Burnett, Virginia Garrard
       <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie
       <jhardwick@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Joseph,
       Peniel E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>; Lawrence, Mark A
       <malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>; Tatjana Lichtenstein
       <lichtens@austin.utexas.edu>; British Studies <britishstudies@austin.utexas.edu>; Alberto A. Martinez <almartinez@austin.utexas.edu>;
       Matysik, Tracie M <matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>; Moore, Leonard N
       <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
       <burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; O'connell, Aaron
       <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu <osseo@utmail.utexas.edu>;
       Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi
       <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann
       <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>;
       Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>;



All,

        Sorry for sending two messages with mostly the same content. My laptop went down, and an early
message went out late.

           I wish to add one more observation on the governance issue: We need to acknowledge and reward
community engagement activities, especially if faculty can demonstrate that their scholarship and possibly
teaching are integral to the person’s portfolio, and if the activity advances the community relations interests of the
university, COLA and our department. I’ll use myself as an example, I serve on the boards of four scholarly
organizations (including a journal), a school district curriculum committee and a school renaming task force, two
City of Austin advisory committees, the K-12 Committee of the Tejas Foco (chapter) of the National Association of
Chicana and Chicano Studies, founder and member of an Austin-based Saturday morning cultural revitalization
educational program for ﬁfth graders (the Austin ISD-sponsored school has completed four years of operation),
founder and member of Raza Round Table (an Austin confederation of community organizations that has been
active since 2010), (last year) received one national, one state and one local recognition for my public service and
am in line to assume the position of President of the Texas State Historical Association in March 2019. I could
add the numerous instances when I have participated in public campaigns to advance ethnic and Mexican
American Studies, given interviews to the media on issues related to social justice and the Mexican community
and used electronic media to address these and other important issues, but this is enough to say that I do not
know if the salary Committee or the EC has given any weight to this important part of my work as a scholar. They
may have, but the process of evaluation has not been transparent or obvious.

Emilio
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 75 of 133
From: Zamora, Emilio
Sent: Monday, April 16, 2018 1:39 PM
To: Jones, Jacqueline <jjones@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-
esguerra@austin.utexas.edu>; Flores, Arturo R <arturo.ﬂores@austin.utexas.edu>; Llado, Jacquelin
<jllado@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>; Berry, Daina R
<drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W
<hwbrands@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C
<j.brown@austin.utexas.edu>; Bsumek, Erika M <embsumek@austin.utexas.edu>; Buenger, Walter L <w-
buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>; Chatterjee, Indrani
<ichatterjee@austin.utexas.edu>; Cofﬁn, Judith G <jcofﬁn@austin.utexas.edu>; Crew, David F
<dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Di-Capua, Yoav
<ydi@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; George Forgie
<forgie@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>; Frazier, Alison K
<akfrazier@austin.utexas.edu>; Garﬁeld, Seth W <sgarﬁeld@austin.utexas.edu>; Burnett, Virginia Garrard
<garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit
<sguha@austin.utexas.edu>; Hardwick, Julie <jhardwick@austin.utexas.edu>; Hsu, Madeline Y
<myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Joseph, Peniel E
<Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>; Lawrence, Mark A
<malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin
<hli@utexas.edu>; Tatjana Lichtenstein <lichtens@austin.utexas.edu>; British Studies
<britishstudies@austin.utexas.edu>; Alberto A. Martinez <almartinez@austin.utexas.edu>; Matysik, Tracie M
<matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>; Moore, Leonard N
<LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
<burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; O'connell, Aaron
<Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu
<osseo@utmail.utexas.edu>; Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff, Michael B
<mbstoff@austin.utexas.edu>; Suri, Jeremi <suri@austin.utexas.edu>; Talbot, Cynthia M
<ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann
<anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>; Vong, Sam C
<svong@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu
Subject: RE: Action Required: Department Governance Structure Vote

All,

          I recommend that we keep the EC form of self-governance. It can be the fairest if we can assure full
participation, that is, if our system of election and selection to the EC (as well as other departmental assignments
of importance) guarantees everyone an opportunity to serve periodically. I know some long-standing faculty who
have never served on the EC despite voting for themselves and lobbying for additional votes from colleagues. I
also know relatively new faculty who have been assumed important departmental duties.

Emilio

From: Jones, Jacqueline
Sent: Friday, April 13, 2018 2:59 PM
To: Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>; Flores, Arturo R
<arturo.ﬂores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Abzug, Robert H
<zug@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E
<bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower, Benjamin C
<benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M
<embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J
<mbutler@austin.utexas.edu>; Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Cofﬁn, Judith G
<jcofﬁn@austin.utexas.edu>; Crew, David F <dfcrew@austin.utexas.edu>; Deans-Smith, Susan
<sdsmith@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 76 of 133

RE: Salary guidelines

 Canizares, Jorge Canizares-Esguerra
 Tue 4/17/2018 1:40 PM


 To: Flores, Arturo R <arturo.flores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Berry, Daina R
   <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower,
   Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M
   <embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>;
   Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Coffin, Judith G <jcoffin@austin.utexas.edu>; Crew, David F
   <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>;
   Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>;
   Frazier, Alison K <akfrazier@austin.utexas.edu>; Frens-String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W
   <sgarfield@austin.utexas.edu>; Burnett, Virginia Garrard <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>;
   Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie <jhardwick@austin.utexas.edu>; Hsu, Madeline Y
   <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones, Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel
   E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>;
   Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>; Tatjana Lichtenstein <lichtens@austin.utexas.edu>;
   British Studies <britishstudies@austin.utexas.edu>; Alberto A. Martinez <almartinez@austin.utexas.edu>; Matysik, Tracie M
   <matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>; Moore, Leonard N
   <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
   <burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; O'connell, Aaron
   <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu <osseo@utmail.utexas.edu>;
   Raby, Megan <meganraby@austin.utexas.edu>; Restad, Penne <restad@mail.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>;
   Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi
   <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann
   <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>;
   Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>; Zamora, Emilio
   <e.zamora@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>;



Dear Colleagues

I have hesitated to send this message because I don’t want to alienate my colleagues any more than I have
already have. I am also fearful of creating a backlash that would ultimate affect how the department votes for Lina
in August. We have to tread carefully. Yet given the nature of our discussion, I cannot remain quiet.

I think the subtext of Al’s message is the undertow of racial discrimination our current structures of governance
promote. Blatant discrimination is not a diabolic master plan; it is the unwitting creation of unquestioned everyday
choices and, in this particular case, of whom we consider worthy of representing us.

The other big issue Al addresses, worthy of robust debate, is the toxic, growing separation between the majority
and a cohort of “superstars.” We are increasingly becoming a department of two tiers in teaching. We have long
been a department with two tiers in governance.

Of the four Latinx faculty in our department, I am the one who is best paid and with most seniority. I cannot speak
for others, so let me share with you how I, as a privileged Latino in Texas, experiences these structures.

In 2016 I was nominated and elected by faculty in other departments to the Faculty Council, largely due to my
public role in opposing classroom carry. As part of my service in FC, I participated in 2017 in the Library
Committee where I had an important public role in confronting the administration in the dismantling of the Fine
Arts Library at the time when most folks appeared silent and pliant. In short, I have vigorously (and according to
family members recklessly) participated in the public life of this university.
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 77 of 133
I was once appointed to the EC, the COLA P&T, and to the founding steering committee of the IHS by Alan.


I have never chaired a committee in this department on anything, not even a search committee. Not once in 14
years.

I have served in the EC for two years when Alan appointed me. I have never been elected. I have voted on two
tenure cases. One down, one up. I have in the meantime participated as an outside reviewer in 54 tenure and
promotion cases, including appointments to full professor for every Ivy League in this country: Harvard (twice),
Yale, Columbia, Cornell, University of Pennsylvania (4 times), Princeton. I have evaluated professorships in
France. I have written evaluations for 2 Dean appointments in R 1 universities. I am currently an outside evaluator
for a Provost appointment at Case Western University.


I have never been invited to meet (let alone dine) with university, college or, worse, departmental donors, despite
the fact of my massive public intervention of how to rewrite the history of colonial US. Not once. I have no idea
who is in those committees and who represents the public face of our department. I don’t do history of presidents,
foreign policy, or military history but my scholarship and training of graduate students is visibly changing the way
the history of USA colonial past is conceived and taught in this country.

 I have never been invited by the Dean, Provost, or President to any personal meeting of any kind. Not once. I
have never met a President of the university with the exception of Faulkner when 14 years ago I was a Harrington
Faculty Fellow and had to go to Amarillo to a public event. I knew Powers through photographs. I know Fenves
through photographs.

I have never been nominated to any prize, with the exception of my sole self-nomination to a prize as a graduate
advisor the year my qualiﬁcations in the training of graduate students were publicly questioned.

It turns out that there is a departmental committee of endowed chairs and no Latino or Latina belongs in the
latter’s rareﬁed club. I was not aware of these hierarchies until recently. I honestly did not know there was a
difference between an endowed chair and a professorship. I naively thought they were both “endowed” but
through different means. My professorship and whatever perks I got (including earmarked dean’s money for two
Latin American graduate students every 5 and 4 years respectively) were the result of my having received many
(three), separate, outside offers during my time at UT. Had I known about these hierarchies, I would have
negotiated differently the very ﬁrst time. As recently as September, I was approached by the University of Illinois
for an endowed chair. I did not act because I know I have worn my welcome at UT and this time I (we) would have
to pack up and go.

I know this note is not meant to offer solutions. It is simply to avoid that the department sweeps Al’s comments
(and mine) under the rug. A discussion of how to create fair institutions of governance without honestly tackling
our record in governance and promotion is a formula for marginalization, silencing, and alienation within, all the
while we go out into classrooms to teach our students about how these historical forces have shaped our present

Best



From: Flores, Arturo R
Sent: Tuesday, April 17, 2018 7:27 AM
To: Flores, Arturo R <arturo.ﬂores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Berry,
Daina R <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W
<hwbrands@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C
<j.brown@austin.utexas.edu>; Bsumek, Erika M <embsumek@austin.utexas.edu>; Buenger, Walter L <w-
buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>; Canizares, Jorge Canizares-
Esguerra <canizares-esguerra@austin.utexas.edu>; Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Cofﬁn,
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 78 of 133

reply to Jorge's email

 Alberto A. Martinez
 Tue 4/17/2018 11:51 PM

 Sent Items

 To: Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>;

 Cc:Zamora, Emilio <e.zamora@austin.utexas.edu>;




hi Jorge, (and cc to Emilio)

thank you for sharing your thoughts and concerns with the Department. I’m surprised that nobody has
replied yet. It will be stunning if nobody addresses the racial factor directly.

Yes, I was certainly thinking about the racial factor when I wrote my group email. For too many years I’ve
seen that several faculty here treat me differently than they treat others. I can think of many instances,
such as that I’ve Never been invited to speak at any of the many department conferences, nor to chair a
session, or even to comment on a paper. If one compares it to how often they’ve invited, say, Bruce or
Megan Raby, to speak or comment, the difference is stark, especially given that my ﬁelds of scholarship
in history of science are broader than theirs, and that I’ve published more, and have a higher rank. So
why is it?

This kind of discrimination seems to be the result of an inconsiderate thoughtlessness, a failure to
extend credibility and respect. Similarly, I have emails from Juliet telling me of how she has been
neglected and ignored for years. Emilio too has sometimes told me that he is not appointed to Search
Committees in which he’d be a perfect ﬁt, and that he has never been in the EC, although he has wanted
to be. Ruramisai likewise complained (informally and formally) about being ignored and excluded. Lina
has experienced enormous stress. Anne Martinez and John McKiernan-González both complained that
they were not treated fairly by the Department. As far as I know, Huaiyin Li has never been in the EC. My
good friend James Wilson, who is African American, also felt very excluded here, and I remember
several incidents, such as when he once scheduled a talk in the Department, and he was hurt to see that
not a single professor attended, other than me.

I hardly knew Frank Guridy or Tiffany Gill, so they didn’t conﬁde any experiences to me, but they both did
leave UT. And there are other examples.

The cumulative effect of the many inconsiderate incidents of exclusion is that as time passes by one
feels more foreign in this department, not less.

Certainly, there are plenty of nice, kind colleagues in our department, such as Tracie, Erika, Indrani, etc.
But somehow, the lack of inclusion continues. As you rightly pinpoint, it’s the result of “unquestioned
everyday choices” by the faculty who run our department.

Thus, it’s incredible that, after painstakingly pointing out how you’ve been marginalized in the
department, not a single peer has deigned to publicly reply. Personally, I certainly will publicly reply, but it
won’t be a laundry list like this email; I’ll just pick one or two points that we may constructively pursue.

Still, this is the kind of reply that I’d have hoped to see anyone write:
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 79 of 133
“Dear Jorge, thank you for frankly sharing your concerns and worries – over the years I certainly have
tried to treat everyone fairly, including minorities, so I certainly regret any thoughtless oversights, and I’m
alarmed to see that you’ve been excluded and have felt excluded from aspects of our departmental
governance. Certainly, there should be diversity in all our committees, leadership, and in the public face
of our department. We must now analyze how this has affected any other colleagues and our
department overall. I look forward to working together to solve any such problems.”

But it’s bafﬂing: -- NOBODY has written any such comment. Again, at best it’s a kind of insensitive
thoughtlessness, at worse it’s something else. Regardless, we have to ﬁx it.

Gracias por tu atención a este problema,

Alberto




Salary guidelines
CC Canizares, Jorge Canizares-Esguerra

Reply all|
Today, 1:40 PM
Flores, Arturo R; Llado, Jacquelin; +58 more


Dear Colleagues

I have hesitated to send this message because I don’t want to alienate my colleagues any more than I
have already have. I am also fearful of creating a backlash that would ultimate affect how the
department votes for Lina in August. We have to tread carefully. Yet given the nature of our discussion, I
cannot remain quiet.

I think the subtext of Al’s message is the undertow of racial discrimination our current structures of
governance promote. Blatant discrimination is not a diabolic master plan; it is the unwitting creation of
unquestioned everyday choices and, in this particular case, of whom we consider worthy of representing
us.

The other big issue Al addresses, worthy of robust debate, is the toxic, growing separation between the
majority and a cohort of “superstars.” We are increasingly becoming a department of two tiers in
teaching. We have long been a department with two tiers in governance.

Of the four Latinx faculty in our department, I am the one who is best paid and with most seniority. I
cannot speak for others, so let me share with you how I, as a privileged Latino in Texas, experiences
these structures.

In 2016 I was nominated and elected by faculty in other departments to the Faculty Council, largely due
to my public role in opposing classroom carry. As part of my service in FC, I participated in 2017 in the
Library Committee where I had an important public role in confronting the administration in the
dismantling of the Fine Arts Library at the time when most folks appeared silent and pliant. In short, I
have vigorously (and according to family members recklessly) participated in the public life of this
university.

I was once appointed to the EC, the COLA P&T, and to the founding steering committee of the IHS by
Alan.
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 80 of 133

RE: reply to Jorge's email

 Canizares, Jorge Canizares-Esguerra
 Wed 4/18/2018 1:10 AM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;

 Cc:Zamora, Emilio <e.zamora@austin.utexas.edu>;




Thank you Al. I later cc my message to the dean, the provost, and the president, for this is also their business.

Wow. NEVER an invitation to comment or talk whereas a junior new comer is constantly tapped? WTF!!

I have other more damning stories to tell but I restrained myself for Lina’s sake. The scale of the disrespect is
monumental.

What happened to me with our Latinamericanists is surreal: 7 gringos decided that the only Latin American in the
department should not be in the LA area and have a voice on decisions affecting his own students. 7 white
colleagues decided I was not sufﬁciently of a Latinamericanist because the only Latin American was insistently
and relentlessly critical of how Latin America is Orientalized in US academia. 7 colleagues who conceive of the
area differently asked me to leave the area if Lina was to be hired. It is the equivalent of having the only African
American historian in a department ( who specializes in African American history, who has a national and
international reputation as the foremost African American historian in the country, and who is critical how African
American history is deﬁned) kindly asked to leave the African American area by 7 non African Americans who
believe the African American professor does not really belong.

I complied so Lina could be let in. I was in the wilderness for four years. After there was a ﬂare up because there
area was deliberately sanctioning policies targeting my students and Lina was asked not to share any of this with
me, the scandal was becoming unmanageable. After Lina formally ﬁled a complaint with the university over hostile
working environment. Clear policies were put in place and I was reinstituted into the area. I have to concede
Jackie helped to arbitrate this case. But to the bitter end she repeatedly and forcefully asked me to avoid casting
this in racial terms.

Lina’s third year review was written last semester (this is after she begged for it) when the book was ﬁnalizing
production. The review was critical of the book and asked for important clariﬁcations and reconceptualizations.
Regardless of whether the “third-year” review of Lina’s book was fair or useful ( I think Seth and Jeremy, the
authors, misunderstood the book and Seth offered useful comments), Lina had ten (10) days to change the
manuscript before she had to turn in the copy-edited manuscript to the press. Such a review was not only useless
but dammingly harmful. You either give the candidate enough time to introduce changes or you evaluate the
second book manuscript. And then the department wonders why Assistant Professors like Lina fail. I was
summoned to Jackie’s ofﬁce with notarial witnesses present to explain myself why I had muttered a personal
comment to Julie the day the third year review came out. I mentioned in a personal conversation to Julie that such
a third year review was a law suit waiting to be ﬁled. I was yelled at, infantilized, and disrespected in Jackie’s
ofﬁce for having dared to imply in my law-suit comment that there was even an iota of discrimination and
mismanagement of Lina’s tenure ﬁle. I was asked not to say a word again to anyone on Lina’s case.

I have a thick dossier of 1,000 pages of what happened to Sandra, my ﬁrst wife, in the College of Fine Arts: a
scandal of biblical proportions in which the department voted 10 to 5 against tenure and the college P&T
committee, appalled by the blatant shenanigans of marginalization and disrespect for the candidate, voted
unanimously for tenure. This is the ﬁrst case I know of such public rebuke by a college P&T committee of a
departmental decision. One of the leading civil-rights law ﬁrm in Los Angles volunteered pro-bono to take on the
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 81 of 133
university for repeated, systemic blatant racial discrimination. Sandra decided to leave and no to ﬁght any longer.
She is now in NJ. Happy I guess that she left the shithole that was ﬁne arts. I was left, however, deeply resentful
of the ways a cohort of white academics marginalized and pushed out the only Latina in the ﬁne arts department
on the grounds that her art was “domestic” and ethnic. I regret that due to our divorce, she did not have anyone to
mentor her in the years leading to tenure. She was left alone to drown. She was deliberately and systematically
led to fail. I documented every step of her case. It is a ﬁle that would embarrass this university. And it should.
Unfortunately nothing happened.

Please Emilio, it is time to frankly say how you feel: all those hallway conversations we have had over the years.
This place demands a shakeup.
.
Jorge



From: Alberto A. Martinez
Sent: Wednesday, April 18, 2018 1:51 AM
To: Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>
Cc: Zamora, Emilio <e.zamora@austin.utexas.edu>
Subject: reply to Jorge's email


hi Jorge, (and cc to Emilio)

thank you for sharing your thoughts and concerns with the Department. I’m surprised that nobody has
replied yet. It will be stunning if nobody addresses the racial factor directly.

Yes, I was certainly thinking about the racial factor when I wrote my group email. For too many years I’ve
seen that several faculty here treat me differently than they treat others. I can think of many instances,
such as that I’ve Never been invited to speak at any of the many department conferences, nor to chair a
session, or even to comment on a paper. If one compares it to how often they’ve invited, say, Bruce or
Megan Raby, to speak or comment, the difference is stark, especially given that my ﬁelds of scholarship
in history of science are broader than theirs, and that I’ve published more, and have a higher rank. So
why is it?

This kind of discrimination seems to be the result of an inconsiderate thoughtlessness, a failure to
extend credibility and respect. Similarly, I have emails from Juliet telling me of how she has been
neglected and ignored for years. Emilio too has sometimes told me that he is not appointed to Search
Committees in which he’d be a perfect ﬁt, and that he has never been in the EC, although he has wanted
to be. Ruramisai likewise complained (informally and formally) about being ignored and excluded. Lina
has experienced enormous stress. Anne Martinez and John McKiernan-González both complained that
they were not treated fairly by the Department. As far as I know, Huaiyin Li has never been in the EC. My
good friend James Wilson, who is African American, also felt very excluded here, and I remember
several incidents, such as when he once scheduled a talk in the Department, and he was hurt to see that
not a single professor attended, other than me.

I hardly knew Frank Guridy or Tiffany Gill, so they didn’t conﬁde any experiences to me, but they both did
leave UT. And there are other examples.

The cumulative effect of the many inconsiderate incidents of exclusion is that as time passes by one
feels more foreign in this department, not less.

Certainly, there are plenty of nice, kind colleagues in our department, such as Tracie, Erika, Indrani, etc.
But somehow, the lack of inclusion continues. As you rightly pinpoint, it’s the result of “unquestioned
everyday choices” by the faculty who run our department.
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 82 of 133

happy hour Friday?

 Matysik, Tracie M
 Wed 4/18/2018 7:58 AM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Hi Al,

Did you guys end up having happy hour last week? If not, should we try for one this Friday? I would be in.

Hope to see you soon. And would love to talk with you one on one at some point about this EC stuff. I think it is
important, and I’m glad Jorge named the structural racism that it perpetuates.

Best,

Tracie
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 83 of 133

Re: reply to Jorge's email

 Alberto A. Martinez
 Thu 4/19/2018 12:11 AM

 Sent Items

 To: Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>;




hi Jorge,

yes, you may certainly forward my email to Peniel.

What amazes me most about the information that you sent is that I knew nothing about it. I didn't know about what
the faculty in Fine Arts did to Sandra, just as I did not know that the seven white professors of Latin American
History had removed you from LAH for years. And I didn't know about the other awful incidents that you
describe.

It really goes to show how institutions, poor governance, and needless secrecy prevent coworkers from even
knowing what their peers are experiencing. It's odd to see how one can be isolated for so long, not knowing that the
incidents that one endures are part of a defective pattern, that there are others that have similar concerns.

I'm still vexed that nobody replied to the email discussion you raised, talk about being insensitive -- so I'll certainly
reply publicly tomorrow.

Al



From: Canizares, Jorge Canizares-Esguerra
Sent: Wednesday, April 18, 2018 1:19:46 AM
To: Alberto A. Martinez
Subject: RE: reply to Jorge's email

Dear Al, do you mind if I share your email with Joseph Peniel? He asked me to meet and talk.
Jorge



From: Alberto A. Martinez
Sent: Wednesday, April 18, 2018 1:51 AM
To: Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>
Cc: Zamora, Emilio <e.zamora@austin.utexas.edu>
Subject: reply to Jorge's email


hi Jorge, (and cc to Emilio)

thank you for sharing your thoughts and concerns with the Department. I’m surprised that nobody has
replied yet. It will be stunning if nobody addresses the racial factor directly.

Yes, I was certainly thinking about the racial factor when I wrote my group email. For too many years I’ve
seen that several faculty here treat me differently than they treat others. I can think of many instances,
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 84 of 133

Re: Salary guidelines

 Alberto A. Martinez
 Thu 4/19/2018 9:07 AM

 Sent Items

 To: Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>; Flores, Arturo R <arturo.flores@austin.utexas.edu>;
   Llado, Jacquelin <jllado@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>;
   Brands, H W <hwbrands@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C
   <j.brown@austin.utexas.edu>; Bsumek, Erika M <embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>;
   Butler, Matthew J <mbutler@austin.utexas.edu>; Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Coffin, Judith G
   <jcoffin@austin.utexas.edu>; Crew, David F <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del
   Castillo, Lina M <delcastillo@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola
   <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>; Frazier, Alison K <akfrazier@austin.utexas.edu>; Frens-
   String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W <sgarfield@austin.utexas.edu>; Burnett, Virginia Garrard
   <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie
   <jhardwick@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones,
   Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>;
   Lawrence, Mark A <malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>;
   Tatjana Lichtenstein <lichtens@austin.utexas.edu>; British Studies <britishstudies@austin.utexas.edu>; Matysik, Tracie M
   <matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>; Moore, Leonard N
   <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
   <burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; O'connell, Aaron
   <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu <osseo@utmail.utexas.edu>;
   Raby, Megan <meganraby@austin.utexas.edu>; Restad, Penne <restad@mail.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>;
   Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi
   <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann
   <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>;
   Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>; Zamora, Emilio
   <e.zamora@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>;



hi everyone,

Jorge is right: there are longstanding problems in our department governance. Maybe it’s a structural
problem, or cultural, but it’s here. As he has pinpointed, there is a kind of discrimination that is “the
unwitting creation of unquestioned everyday choices.”

Like Jorge, English isn’t my ﬁrst language, and I did not grow up in the states; I grew up in Puerto Rico, a
crowded and now-wrecked colony of the US empire (even if my friend Tony Hopkins prefers to call it a
“hegemon”). Whether one is a foreigner, a minority, or a colonial subject, one has ethnic and cultural
differences and therefore, to some extent, one accepts a marginal role in the periphery, partly by simply
assuming: it’s probably not about ethnicity or race, maybe it’s just personalities, that is, people don’t all
get along equally well.

But I don’t think that anymore.

Jorge, I’m sorry to hear that you’ve had insufﬁcient opportunities to contribute to our department. Why
has nobody replied?? And I’m also completely surprised --- because I had always assumed that YOU
were the one Latino faculty member in our department who had successfully become part of the Top
Tier.

In other words, I knew that Anne Martínez and John McKiernan-González had big complaints about how
they were treated here. Similarly, I knew that Emilio has never been elected or given the opportunity to
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 85 of 133
serve in the EC, and that he has additional equity concerns. And I knew that my good friend Neil Foley
(Mexican-American) felt very disenfranchised here, and so he left. What about Frank Guridy, why did he
leave? What about Lina? As for myself, I too have often felt disenfranchised from our department
governance and events. (For example, I’ve been here 13 years but I’ve never been invited to give a talk
at a History Dept. or IHS conference, or to comment on a paper, or even to chair a session. I was in the
EC one time, but only because I campaigned and begged. I was in the IHS once, but only after
complaining about being rejected while white colleagues were appointed two and three times. Since
November, I ﬁnally have allocated research funds, but only after I pointed out that I didn't receive
research funds when I was promoted to Associate or full Professor, whereas others did. Still, I am
thankful for the opportunities I’ve received.)

But it never, Never, occurred to me that YOU (Jorge) were somehow disenfranchised too, because I
knew that you have a high international proﬁle, and well-deserved, and I assumed that you were treated
here as one of “the stars.”

So thank you for frankly though painfully listing the ways in which you have not had enough access to
participate in governance at UT. This is important, so I commend you for your belated honesty. For
years, I’ve heard many faculty complaints about this and that, usually in hallways, in whispers, and in
“Please don’t tell anyone, but...”

It’s unacceptable that Assistant Professors are socialized to be quiet. Who exactly is giving such awful
advice? It’s unacceptable that Associate Professors likewise learn to be quiet even though they have
tenure. As for full professors, what can I say?

I think we’d be much better off if everyone actually says what they think. (And I know that culturally this is
one reason why a Puerto Rican might seem annoying at UT: “He doesn’t know his place...” I’ve actually
heard that here.)

I started out as a visiting Lecturer here, so I know what it’s like to be in the invisible category. Over the
years, I’ve seen a lack of solidarity toward Assistant Professors in this department (more than in any
other), especially when going up for tenure. I’ve also seen a lack of solidarity toward Associate
Professors here. So too, certain minorities also face obstacles here, whether they arise from an
inconsiderate thoughtlessness or an unconscious bias.

To those who don’t know me, I apologize for not speaking up more over the past few years-- I’ve been
very busy. But to be clear, there are systematic, long-lasting issues of marginalization and inequity in this
department. Even if they are not intentional, they do exist and have affected multiple faculty members,
and not just minorities.

We need to discuss ways to rotate appointments fairly and to improve governance and equity.

Sincerely,

Alberto



Professor, Department of History
Director, Certiﬁcate Program in History & Philosophy of Science
John E. Green Regents Professorship in History

University of Texas at Austin
128 Inner Campus Dr., Stop B7000
Austin, TX 78712-0220
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 86 of 133

Re: Salary guidelines

 O'connell, Aaron
 Thu 4/19/2018 1:48 PM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>;
   Flores, Arturo R <arturo.flores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Berry, Daina R
   <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower,
   Benjamin C <benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M
   <embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>;
   Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Coffin, Judith G <jcoffin@austin.utexas.edu>; Crew, David F
   <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>;
   Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>;
   Frazier, Alison K <akfrazier@austin.utexas.edu>; Frens-String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W
   <sgarfield@austin.utexas.edu>; Burnett, Virginia Garrard <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>;
   Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie <jhardwick@austin.utexas.edu>; Hsu, Madeline Y
   <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones, Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel
   E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>;
   Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>; Tatjana Lichtenstein <lichtens@austin.utexas.edu>;
   British Studies <britishstudies@austin.utexas.edu>; Matysik, Tracie M <matysik@austin.utexas.edu>; smintz@utexas.edu
   <smintz@utmail.utexas.edu>; Moore, Leonard N <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H
   <neuberger@austin.utexas.edu>; Neuburger, Mary C <burgerm@austin.utexas.edu>; Newman, Martha G
   <newman@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu <osseo@utmail.utexas.edu>; Raby,
   Megan <meganraby@austin.utexas.edu>; Restad, Penne <restad@mail.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>;
   Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi
   <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann
   <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>;
   Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>; Zamora, Emilio
   <e.zamora@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>;



Dear Colleagues –

I have followed these conversations over email with interest and concern and have kept mostly silent, because I am
still new to the Department and know little of the background of these governance matters. But, after reading
Alberto’s most recent message – which asks, among other things, “why has nobody replied?” – silence is no longer
an option for me.

If three of our Latinx colleagues feel there is a disparity in our governance structures, then we cannot ignore it or it
will surely fester and breed greater resentment. Jorge and Alberto and Emilio have done the socially-difﬁcult
thing of raising an uncomfortable issue; I feel I should at least be brave (or foolish) enough to add my voice as a
white, male, tenured faculty member, who is brand new to the department and therefore can plead ignorance for a
little while longer on the backstory of these difﬁcult subjects.

My own experience has been almost the exact opposite of what Alberto and Jorge noted about opportunities within
the department and around the university. Since arriving in August, I’ve had dinner with some of the university’s
leadership; I’ve been invited to lunches with donors; I’ve been invited to serve on search committees and to
participate in all of the department’s activities: an IHS talk, graduate mentoring roundtables, the Normandy
Scholars’ Program, the grad admissions process – really everything.

Is this evidence of implicit bias or unfair advantages based on race, gender, rank, or area of research? It’s
impossible for me to say with any certainty. Those receiving advantages are usually not best suited to comment on
the reasons for them.
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 87 of 133
But details always matter. In my own case, the opportunities seem to have stemmed from different sources.
 Being afﬁliated with the Clements Center for National Security is part of the story – that’ s what brought me to
Chancellor McRaven’s house in October. Some opportunities have to do with the weird place of military history in
the Academy and here at UT – that’s what led to a lunch with a donor and a still-developing opportunity to
organize a conference next year. My IHS talk is part of the “New Book Series,” which the organizers were kind
enough to include me in even though my most recent publication is only an edited collection and not on par with a
full manuscript. So that opportunity probably has to do with the decision to organize a series around new
scholarship in our department more than anything else.

And ﬁnally, on the EC: I neither campaigned to be on the EC nor voted for myself, but am happy and honored that
others did. Is this evidence of bias? I don't even know how to test the question. I think it’s beyond obvious that
innumerable things are easier in America when one is white and male and heterosexual (and sadly for me, tall), but
I don’t know how those structures of feeling have contributed to my warm welcome here – if at all. And, more
importantly, I don’t know if my advantages came at the expense of other scholars in our department or are a form
of favoritism – it seems to me that there are far too many variables to make a case about motivations, as my
previous paragraph tried to illustrate.

I do know that we can’t ignore the issue, or it will surely get worse. So, to the three senior scholars that have
noted the problems via email, let me say that I agree -- staying silent is no solution. I hope that we as a department
can ﬁnd a way to address your concerns while still preserving the basic system of holding elections for the EC. I
can tell you I am committed to doing so.

To that end: I liked Erica’s suggestion of at least polling the department in advance of EC voting to see who would
like to serve. Are there disadvantages to this suggestion? Won’t this at least prevent new people like me from
voting from a place of ignorance while highlighting the trends of who has served in years past and who has not?

Sincerely,

Aaron

Aaron O'Connell
Associate Professor of History &
Faculty Fellow, Clements Center for National Security
The University of Texas at Austin

From: Alberto A. Martinez
Sent: Thursday, April 19, 2018 12:07:32 PM
To: Canizares, Jorge Canizares-Esguerra; Flores, Arturo R; Llado, Jacquelin; Berry, Daina R; Bodian, Marion E;
Brands, H W; Brower, Benjamin C; Brown, Jonathan C; Bsumek, Erika M; Buenger, Walter L; Butler, Matthew J;
Chatterjee, Indrani; Cofﬁn, Judith G; Crew, David F; Deans-Smith, Susan; Del Castillo, Lina M; Di-Capua, Yoav;
Toyin Falola; George Forgie; Frazier, Alison K; Frens-String, Joshua; Garﬁeld, Seth W; Burnett, Virginia Garrard;
Laurie Green; Guha, Sumit; Hardwick, Julie; Hsu, Madeline Y; Hunt, Bruce J; Jones, Jacqueline; Joseph, Peniel
E; Kamil, Neil D; Lawrence, Mark A; Levine, Philippa J; Li, Huaiyin; Tatjana Lichtenstein; British Studies; Matysik,
Tracie M; smintz@utexas.edu; Moore, Leonard N; Neuberger, Joan H; Neuburger, Mary C; Newman, Martha G;
O'connell, Aaron; Olwell, Robert A; osseo@utexas.edu; Raby, Megan; Restad, Penne; Seaholm, Megan;
Spellberg, Denise A; Stoff, Michael B; Suri, Jeremi; Talbot, Cynthia M; Tully, Alan; Twinam, Ann; Vaughn, James
M; Vong, Sam C; Walker, Juliet E K; wynn@utexas.edu; Zamora, Emilio; Abzug, Robert H
Subject: Re: Salary guidelines

hi everyone,

Jorge is right: there are longstanding problems in our department governance. Maybe it’s a structural
problem, or cultural, but it’s here. As he has pinpointed, there is a kind of discrimination that is “the
unwitting creation of unquestioned everyday choices.”
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 88 of 133

RE: Salary guidelines

 Canizares, Jorge Canizares-Esguerra
 Sat 4/21/2018 3:51 AM


 To: O'connell, Aaron <Aaron.OConnell@austin.utexas.edu>; Alberto A. Martinez <almartinez@austin.utexas.edu>; Flores, Arturo R
   <arturo.flores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian,
   Marion E <bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>;
   Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M <embsumek@austin.utexas.edu>; Buenger, Walter L <w-
   buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>; Chatterjee, Indrani <ichatterjee@austin.utexas.edu>;
   Coffin, Judith G <jcoffin@austin.utexas.edu>; Crew, David F <dfcrew@austin.utexas.edu>; Deans-Smith, Susan
   <sdsmith@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin
   Falola <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>; Frazier, Alison K <akfrazier@austin.utexas.edu>;
   Frens-String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W <sgarfield@austin.utexas.edu>; Burnett, Virginia Garrard
   <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie
   <jhardwick@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones,
   Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>;
   Lawrence, Mark A <malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>;
   Tatjana Lichtenstein <lichtens@austin.utexas.edu>; British Studies <britishstudies@austin.utexas.edu>; Matysik, Tracie M
   <matysik@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>; Moore, Leonard N
   <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
   <burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>;
   osseo@utexas.edu <osseo@utmail.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>; Restad, Penne
   <restad@mail.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>; Spellberg, Denise A <spellberg@austin.utexas.edu>; Stoff,
   Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi <suri@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Tully,
   Alan <tully@austin.utexas.edu>; Twinam, Ann <anntwinam@austin.utexas.edu>; Vaughn, James M <jmvaughn@austin.utexas.edu>;
   Vong, Sam C <svong@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; wynn@utexas.edu <wynn@utexas.edu>;
   Zamora, Emilio <e.zamora@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>;



Dear Aaron
What at a nice, elegant, honest letter! Your account is Al’s inverted mirror image.

I had a strong emotional reaction to your letter, particularly when you describe how your new edited collection was
featured by the IHS. I felt happy for you, but I also shed tears of anger and frustration. As recently as this
February, I wrote to Jackie twice to ask that my edited volume, Entangled Empires (Penn, 2018), be used as a tool
to communicate with donors. I did not reach out to promote myself but to promote the topic and the remarkable
story behind the volume. Please Aaron, let me share with you the story.

The book seeks to demonstrate the small and forgotten ways the Atlantic global South shaped US colonial history.
It is a strong intervention in the age of Trump, DACA, and white supremacy. Imagine: Latinx among our founding
fathers! More important, the book features six of our former and current graduate students.

Mark Sheaves reveals the large mestizo Anglo-Iberian merchant communities in Seville (and Lisbon) circa 1492
that co-created the fifteenth- and sixteenth-century American and African trades of slaves, dyes, and spices.
Editorial institutions of the confessional age erased this archive and forced these merchants to choose either to be
English Protestant or Spanish Catholics. Brad Dixon (recently appointed IHS postdoctoral fellow) argues that the
British, like the Spaniards, had a Republica de Indios. The natives in the South East learned to deploy petitioning
(not calumet pipes as the Orientalizing Anglo American historiography insists) to create a legal framework with
“European” empires. Southeast Indians first introduced this legal framework in “Florida,” out of their
interactions with Franciscan missionaries and mestizo soldiers from central Mexico. Brad transforms our
understanding of Bacon’s rebellion and the Yamasee war. Kristie Flannery dismounts the Seven Year War history
of the “easy” conquest of the British of Manila. Over the course of two centuries, the “Spanish” (mostly Mexican
mestizos, including friars) created a formidable empire built on anti-piracy alliances with the Pampanga, the
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 89 of 133
Tagalog, and Sangley (Chinese) populations of Luzon. This alliance made Luzon nearly impenetrable to the
“British,” who were greeted as Muslim pirates. The “British” learned how to do empire in Manila. Ben Breen
demonstrates the Portuguese African and Brazilian origins of the natural history of the Royal Society of London,
Boyle and Hans Sloane included. Chris Heaney demonstrates that the regency of Phillip II in London wetted the
appetite of English conquistadors for Inca mummies (and thus graveyard plunder). It was the English search for
their own “Incas de Inglaterra” in the American northeast that drove the Elizabethan expansion. Finally, Cameron
Strang shows the key role of Afro-Anglo-Spanish mestizo families in Florida as the linchpin for the successful
territorial possession of Florida in the Age of Revolutions. Cameron, Ben, and Chris are all assistant professors at
R 1 universities and Lathrop-prize winners, in addition to regular contributors to the New Yorker and various mass
media.

This long summary of our graduate students’ contributions to the book seeks to highlight two things: the
extraordinary students we produce and the importance and (political) relevance of the scholarship that is produced
in our department. My pitches to organize somethings around this book were ignored

I was on campus in the hallways this week and I felt deeply uncomfortable, Aaron. I feel some people believe my
interests are solely mercenary: “this privileged dude complaints because all he wants is even more money. Doesn’t
he have enough already? What about all other salary inequities in our department?” It is true, there are appalling
salary inequities, particularly having to do with gender and service and I hope women in this department publicly
speak up. My complaints, however, have nothing to with money. I do not want more money. I have enough.

When I negotiated my appointment twice with UT, I could have inflated my salary an additional 50,000 dollars. I
could be one of the highest paid professor in our department second to Jackie, Peniel, Jeremy, Alan, and Bill. I
chose not to do that. I earmarked money I could have pocketed for two annual fellowships for graduate students
from Latin America. You see, Aaron, I do not give a shit about money. Well that is not true since I had to put two
kids through private colleges and to this day I help pay for nurses for my aging mother ---I helped financed the
nursing arrangements to manage my father’s evolving dementia and mental illness for 10 years until he died.

I found, Aaron, your honesty refreshingly disarming, so I want to share with you even more since you were so
generous. I survived a civil war ( I don’t want to be presumptuous but I can teach you a thing or two about war). I
came exiled to this country thirty years ago, without a word of English. I put myself through graduate school by
scrubbing toilets. After I won an SSRC and returned from Mexico and Madrid, my department finally appointed
me as a TA. The silent, inarticulate person who learned his English circling words in Time magazine, it turns out,
was not an idiot after all. My story is the story of millions, most of whom are still in the shadows, cowering in
corners waiting to be deported. Many see them as anonymous victims, largely because the undocumented speak
English poorly. I learned English to write several award winning books.

I appreciate you honesty Aaron. So in the spirit of sharing, let me be ruthlessly honest. I don’t want cash. All I want
from this department is not to disrespected, yelled at, and infantilized by the chair again. Not to be told how to
properly conceive of Latin America history again. Not to be told how to properly train graduate students again. I
want to chair search committees. I want to be part of crucial tenure decisions in this department. I want my work
with graduate students to be recognized, with respect and nominations to teaching prizes, not cash. I want clear
explanations as to the criteria used to determine who deserves professorships and endowed chairs. It all boils down
to respect and transparency.

Best
Jorge


From: O'connell, Aaron
Sent: Thursday, April 19, 2018 3:48 PM
To: Alberto A. Martinez <almartinez@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-
esguerra@austin.utexas.edu>; Flores, Arturo R <arturo.ﬂores@austin.utexas.edu>; Llado, Jacquelin
<jllado@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 90 of 133

thank u for writing

 Alberto A. Martinez
 Sat 4/21/2018 3:43 PM

 Sent Items

 To: O'connell, Aaron <Aaron.OConnell@austin.utexas.edu>;




hi Aaron,

we haven't met yet, but I saw you in one or two faculty meetings.
Thank you for writing frankly to everyone. When writing a group email, one never knows if few or many
will reply, but in this case the topic was signiﬁcant, so I was surprised that so few people frankly spoke
up, so I'm very glad you did, thank you.

You asked, so here's the background.
The emails we wrote are a new topic, meaning that never before (as far as I know), had Latino faculty in
our department written publicly about such things. But the initial issue was governance, and that
certainly is not a new issue. There's something dysfunctional in our EC structure. E.g., someone told me
yesterday that she votes for EC members as a way "to punish" people, that is, if u don't like someone, u
vote for them. Accordingly, some colleagues end up in committees in which they don't want to serve,
and tenure cases often turn out negative. Still, I'm not convinced that the reason why Emilio,
Jorge, Juliet, Huaiyin, Toyin, myself, are never or nearly never in the EC is because people really like us.
There are, as I mentioned, various other instances of exclusion. And at the same time, Erika and Tracie
are voted-in so much that they beg not to be on the EC.

My impression is that despite any promotions or publications, some faculty remain invisible to their
colleagues. Most certainly, I believe that nobody in our department wakes up thinking: "How can I
exclude x, y, z today?" Still, even if it's not an intentional exclusion, the net result is almost
indistinguishable: certain faculty are aware that they're not included.

It's for that reason that Jorge and others are advocating for a kind of rotation in the EC.

Anyhow, being in the EC is no coveted walk in the park. Jorge's initial point, which started this line of
emails, was just that the EC doesn't work. He's right. Many people agree, in person and in individual
emails. That's why Jackie very fairly asked for a robust discussion online.

About the apparent inequities -- you're right that we did a socially-difﬁcult thing: raising the issue. Almost
everyone has a reason not to talk. It's as if the system of "reward-by-carrots" creates a silence that
ever grows. Some don't speak up because they're new. Others are utterly quiet because they're going
up for tenure. Others are silent because they've been associates for a long time and don't want to rock
the boat, since there are new issues ongoing, such as teaching 3/3 instead of 2/2. And yesterday, Laurie
Green told me, at a group meeting of the Salaries Committee, that women can't speak up openly in
emails and list their concerns as I did. Some can, I'm sure, but her point is fair enough: that there's a
culture of silence.

(By the way, after years of asking to be in the Salaries Committee, I'm in it Only because I complained in
an email, last year, that there are inequities in how raises are awarded.)
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 91 of 133
Last, I want to thank you for rightly doing one more thing: writing "details always matter," which led to
your friendly and forthright account of some of your experiences. Here, and in meetings of professors
generally, there's often an insidious tendency to euphemize and understate rather that clearly say what
happened, or what's a problem.

As I wrote, I do wish people would just say what they honestly think, rather than putting a mask of
silence on it.

I look forward to talking one-on-one at some point soon. You have my full welcome here -- and I
congratulate you for knowing that speaking frankly should be the norm, not the exception. (I barely even
knew Jorge two weeks ago, and only because he spoke up do I now understand better who he is.)

Sincerely,

Al




Professor, Department of History
Director, Certiﬁcate Program in History & Philosophy of Science
John E. Green Regents Professorship in History

University of Texas at Austin
128 Inner Campus Dr., Stop B7000
Austin, TX 78712-0220
tel. 512-517-2755, fax 512-475-7222
almartinez@austin.utexas.edu
http://liberalarts.utexas.edu/history/faculty/aam829
http://www.martinezwritings.com/m/About.html
http://liberalarts.utexas.edu/hps/




Dear Colleagues –

I have followed these conversations over email with interest and concern and have kept mostly silent,
because I am still new to the Department and know little of the background of these governance
matters. But, after reading Alberto’s most recent message – which asks, among other things, “why has
nobody replied?” – silence is no longer an option for me.

If three of our Latinx colleagues feel there is a disparity in our governance structures, then we cannot
ignore it or it will surely fester and breed greater resentment. Jorge and Alberto and Emilio have done
the socially-difﬁcult thing of raising an uncomfortable issue; I feel I should at least be brave (or foolish)
enough to add my voice as a white, male, tenured faculty member, who is brand new to the department
and therefore can plead ignorance for a little while longer on the backstory of these difﬁcult subjects.

My own experience has been almost the exact opposite of what Alberto and Jorge noted about
opportunities within the department and around the university. Since arriving in August, I’ve had dinner
with some of the university’s leadership; I’ve been invited to lunches with donors; I’ve been invited to
serve on search committees and to participate in all of the department’s activities: an IHS talk, graduate
                                Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 92 of 133
Re: Salary guidelines

  Newman, Martha G
  Tue 4/24/2018 7:57 AM


  To: Alberto   A. Martinez <almartinez@austin.utexas.edu>;



Al,

Thanks for your note. As I tried to imply, I am not even sure “even-handed” is a good thing right now.

I think it is important for us to recognize the pattern and the perceptions of marginalization that you, Emilio, and Jorge are articulating. Racial and ethnic marginalization has been a problem in the
department for a very long time, and it is good for us to realize that sometimes “liberal” forms of governance actually perpetuate inequalities: we are good at recognizing that in our work, and less so in
our daily lives.

I don’t think that modifying the governance structure will much help with the gender problems, however. I also think we all need to recognize the importance of intersectionality and that most of us
have some form of privilege (whether white, male, class-related, or even connected to our topics of research) as well as some form of alienation. Just as an example, given your concern for research
funds: are you aware that you were not the only full professor in the European area without a research fund? There are 5 European-area full professors who do not have research endowments, and 4 of
them are very senior women (Joan, Miriam, Julie, and Mary).

I’d be happy to continue to discuss this if you’d like to get coffee sometime.



All best

Martha




Martha G. Newman
Graduate Advisor, Religious Studies
Associate Professor, History and Religious Studies

newman@austin.utexas.edu

Please pardon typos. I am writing with a broken wrist.




           On Apr 23, 2018, at 9:26 PM, Alberto A. Martinez <almartinez@austin.utexas.edu> wrote:

           hi Martha,

           thank you for kindly writing a few days ago.
           I appreciate the even-handed and thoughtful tone of your email.
           It's certainly alarming that an ordinary query about EC governance quickly became an opportunity for airing grievances. In a way, our
           department has been coasting for years, in the sense that it moves in the same direction, even though there are multiple problems
           here. For years we've been annoyed by the two-(or-three)-tier system, for years some have voiced concerns about gender inequities,
           and about inequities in salaries, and about excessive service obligations.

           What's new for me is realizing that there's a pattern in how some of us have been marginalized, whether it was inadvertently or
           intentionally. Jorge was always evidence for me, I thought, that whatever degree of invisibility had been ascribed to me was, well, who
           knows, a kind of rudeness or thoughtlessness. But when Jorge, who was a bit of a stranger to me, started detailing his experiences, I
           recognized much of the same, unfortunately; and there are others.

           Anyhow, I do think that modifying the governance structure will help. Certainly rotation, not just election; plus, having people say
           whether they want to serve in speciﬁc committees. There should also be a kind of general accounting, keeping track of who did what,
           when, and who gets what and why, otherwise, we do get the ugly inequities.

           Thanks again,
           Al



           From: Newman, Martha G
           Sent: Thursday, April 19, 2018 11:45:12 AM
           To: Alberto A. Martinez
           Cc: Canizares, Jorge Canizares-Esguerra; Flores, Arturo R; Llado, Jacquelin; Berry, Daina R; Bodian, Marion E; Brands, H W; Brower, Benjamin C;
           Brown, Jonathan C; Bsumek, Erika M; Buenger, Walter L; Butler, Matthew J; Chatterjee, Indrani; Cofﬁn, Judith G; Crew, David F; Deans-Smith,
           Susan; Del Castillo, Lina M; Di-Capua, Yoav; Toyin Falola; George Forgie; Frazier, Alison K; Frens-String, Joshua; Garﬁeld, Seth W; Burnett,
           Virginia Garrard; Laurie Green; Guha, Sumit; Hardwick, Julie; Hsu, Madeline Y; Hunt, Bruce J; Jones, Jacqueline; Joseph, Peniel E; Kamil, Neil D;
           Lawrence, Mark A; Levine, Philippa J; Li, Huaiyin; Tatjana Lichtenstein; British Studies; Matysik, Tracie M; smintz@utexas.edu; Moore, Leonard N;
           Neuberger, Joan H; Neuburger, Mary C; O'connell, Aaron; Olwell, Robert A; osseo@utexas.edu; Raby, Megan; Restad, Penne; Seaholm, Megan;
           Spellberg, Denise A; Stoff, Michael B; Suri, Jeremi; Talbot, Cynthia M; Tully, Alan; Twinam, Ann; Vaughn, James M; Vong, Sam C; Walker, Juliet E
           K; wynn@utexas.edu; Zamora, Emilio; Abzug, Robert H
           Subject: Re: Salary guidelines
                      Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 93 of 133
Dear all,

I wrote a version of this on Tuesday, in response to Jorge’s email, but then my husband suggested I not send it, reminding me, in the words of Jim Hightower, that “There’s nothing
in the middle of the road but yellow lines and dead armadillos.” This morning, I decided to join the armadillos anyway.

I live between two departments and on the edge of a couple of others, and in the last weeks have seen departments pulled apart in terribly acrimonious ways over what initially
seemed to be easy matters that people thought they could discuss by email. In one case, what should have been a simple discussion ended with accusations of anti-Semitism.

Welcome to Trump’s America. When Trump was elected, many of us hoped to take care of our local communities because we suspected the worst nationally. For some time,
perhaps, we did this. But now, over a year after the election, our anger and our fears, and the fact that Trump’s discourse has only made long-standing problems more obvious, are
eroding our local communities too. We need to ﬁgure out how to ﬁx our communities, not drive them to pieces.

I have heard a number of issues expressed over the last few days, some in emails, others in face-to-face conversations Some in the department feel that there is an undertow of
racial discrimination in our governance structures. Some feel that there are severe gender inequities in the ways essential administrative work within the department is distributed,
of which governance is only a part. Some feel there is a lack of transparency in the way research funds and endowed positions are assigned, or in the ways graduate courses are
distributed, or lecturers hired. Our university administration, as Al suggests, wants to divide us into the “superstars’ and the “rest,” and they have instituted salary structures (among
other things) that by-pass departmental salary guidelines and decision making. As a result, our salary structure is also way out of wack. And, of course, we all work in a profession
that is increasingly disrespected by our national political conversations, and we all feel overworked and under-appreciated, often in multiple ways.

We have so far managed a civil email discourse which I think speaks to the collegiality of our department. But I don’t think these issues can be ﬁxed through email conversation.
Maybe we need a Festivus pole to air our grievances?

More seriously, how do we work towards ﬁxing some of these things? Discussions about governance is a start, I think. But I am not sure where to go from there, besides the usual
call for more communication and more transparency about departmental decisions. What else?


Martha



Martha G. Newman
Graduate Advisor, Religious Studies
Associate Professor, History and Religious Studies

newman@austin.utexas.edu

Please pardon typos. I am writing with a broken wrist.




         On Apr 19, 2018, at 11:07 AM, Alberto A. Martinez <almartinez@austin.utexas.edu> wrote:

         hi everyone,

         Jorge is right: there are longstanding problems in our department governance. Maybe it’s a structural problem, or cultural,
         but it’s here. As he has pinpointed, there is a kind of discrimination that is “the unwitting creation of unquestioned everyday
         choices.”

         Like Jorge, English isn’t my ﬁrst language, and I did not grow up in the states; I grew up in Puerto Rico, a crowded and now-
         wrecked colony of the US empire (even if my friend Tony Hopkins prefers to call it a “hegemon”). Whether one is a foreigner,
         a minority, or a colonial subject, one has ethnic and cultural differences and therefore, to some extent, one accepts a
         marginal role in the periphery, partly by simply assuming: it’s probably not about ethnicity or race, maybe it’s just
         personalities, that is, people don’t all get along equally well.

         But I don’t think that anymore.

         Jorge, I’m sorry to hear that you’ve had insufﬁcient opportunities to contribute to our department. Why has nobody replied??
         And I’m alsocompletely surprised --- because I had always assumed that YOU were the one Latino faculty member in our
         department who had successfully become part of the Top Tier.

         In other words, I knew that Anne Martínez and John McKiernan-González had big complaints about how they were treated
         here. Similarly, I knew that Emilio has never been elected or given the opportunity to serve in the EC, and that he has
         additional equity concerns. And I knew that my good friend Neil Foley (Mexican-American) felt very disenfranchised here,
         and so he left. What about Frank Guridy, why did he leave? What about Lina? As for myself, I too have often felt
         disenfranchised from our department governance and events. (For example, I’ve been here 13 years but I’ve never been
         invited to give a talk at a History Dept. or IHS conference, or to comment on a paper, or even to chair a session. I was in the
         EC one time, but only because I campaigned and begged. I was in the IHS once, but only after complaining about being
         rejected while white colleagues were appointed two and three times. Since November, I ﬁnally have allocated research
         funds, but only after I pointed out that I didn't receive research funds when I was promoted to Associate or full Professor,
         whereas others did. Still, I am thankful for the opportunities I’ve received.)

         But it never, Never, occurred to me that YOU (Jorge) were somehow disenfranchised too, because I knew that you have a
         high international proﬁle, and well-deserved, and I assumed that you were treated here as one of “the stars.”

         So thank you for frankly though painfully listing the ways in which you have not had enough access to participate in
         governance at UT. This is important, so I commend you for your belated honesty. For years, I’ve heard many faculty
         complaints about this and that, usually in hallways, in whispers, and in “Please don’t tell anyone, but...”

         It’s unacceptable that Assistant Professors are socialized to be quiet. Who exactly is giving such awful advice? It’s
         unacceptable that Associate Professors likewise learn to be quiet even though they have tenure. As for full professors, what
         can I say?
                      Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 94 of 133

Re: Today! Nomination -- urgent

  Alberto A. Martinez
  Tue 5/1/2018 9:33 PM

  Sent Items

  To: Li, Huaiyin <hli@utexas.edu>;



    1 attachments (223 KB)

Salaries and Publications.pdf;



hi Huaiyin,

thank you for offering to meet today, but I couldn't, Tuesdays are a mess for me this semester, because I
teach 2 to 6:30, plus ofﬁce hours.

I'm quickly running out of time slots to meet, because I ﬂy to Puerto Rico on Saturday. How about
Thursday at 12:00?

By the way, I've been tallying salaries and publications, to identify any inequities. If you look at the
attached document, two long tables, you'll see that the salaries of Emilio, Lina, and myself look a bit out
of place. And certainly, there are other anomalies. Let me know if you see any inaccuracies in your rows,
pp. 1 and 3.

Best,
Al

From: Li, Huaiyin
Sent: Monday, April 30, 2018 5:10:04 AM
To: Alberto A. Martinez
Subject: Re: Today! Nomination -- urgent

Sorry, Al, I won’t be on campus today. How about tomorrow at 2:30pm? I can stop by your office for a chat.

Best,
Huaiyin

Sent from my iPhone

On Apr 29, 2018, at 9:58 PM, Alberto A. Martinez <almartinez@austin.utexas.edu> wrote:


          hi Huayin,

          thank u for voting for Jorge--!

          A few days ago, I met with him, Emilio and Lina, for the ﬁrst time ever as a group, to discuss
          issues that affect us in the Dept.

          I'm wondering if you'll be on campus tomorrow Monday afternoon, and if so, whether you and
          I can meet to talk about such things for a bit, for example, that like Emilio you too have never
          been in the EC, as you mentioned.
                        Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 95 of 133

Re: Today! Nomination -- urgent

  Li, Huaiyin
  Tue 5/1/2018 9:58 PM


  To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Hi Al,

You did a huge and very important task. Thanks for sharing it with me. How about meeting in your office on Thursday at 10:00 am? I will have
a meeting from 10:30 am and then lunch with guests until 2 pm.

Best,
Huaiyin

Sent from my iPhone

On May 1, 2018, at 11:33 PM, Alberto A. Martinez <almartinez@austin.utexas.edu> wrote:


          hi Huaiyin,

          thank you for offering to meet today, but I couldn't, Tuesdays are a mess for me this
          semester, because I teach 2 to 6:30, plus ofﬁce hours.

          I'm quickly running out of time slots to meet, because I ﬂy to Puerto Rico on Saturday. How
          about Thursday at 12:00?

          By the way, I've been tallying salaries and publications, to identify any inequities. If you look
          at the attached document, two long tables, you'll see that the salaries of Emilio, Lina, and
          myself look a bit out of place. And certainly, there are other anomalies. Let me know if you
          see any inaccuracies in your rows, pp. 1 and 3.

          Best,
          Al

          From: Li, Huaiyin
          Sent: Monday, April 30, 2018 5:10:04 AM
          To: Alberto A. Martinez
          Subject: Re: Today! Nomination -- urgent

          Sorry, Al, I won’t be on campus today. How about tomorrow at 2:30pm? I can stop by your office for a chat.

          Best,
          Huaiyin

          Sent from my iPhone

          On Apr 29, 2018, at 9:58 PM, Alberto A. Martinez <almartinez@austin.utexas.edu> wrote:


                    hi Huayin,

                    thank u for voting for Jorge--!
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 96 of 133

Committee on Equity

 Alberto A. Martinez
 Fri 5/4/2018 5:44 PM

 Sent Items

 To: Li, Huaiyin <hli@utexas.edu>;




hi Huaiyin,

it was good talking with you yesterday. I was glad that you appreciated the points we were making at the
faculty meeting on Wednesday, and I was especially glad that you appreciate the value of having a
systematic accounting of publications.

As I suggested at the meeting, I'm disappointed that you have not had the opportunity to serve on the
EC, since it's a chance to help steer the department. To that end, I'm hoping that you can please join my
Committee. Like myself, and like Emilio, Juliet, and others, you have personally experienced what it's
like to be a bit invisible in this department, and this is what I want to ﬁx, the unconscious bias. The
department should belong to all of us, and it should offer equal opportunities for its members.

Jackie gave our committee three things to review: department governance, guidelines for merit
raises/salary, and the nurturing of junior faculty (how can we create a support system that helps faculty
get tenure?). All of these issues are about equity, looking carefully at our department in order to ﬁnd
defects and propose ways to improve it.

I hope you can join, or let me know if you have any questions.

Thank you,
Al
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 97 of 133

Re: Committee on Equity

 Li, Huaiyin
 Fri 5/4/2018 7:03 PM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Hi Al,

I enjoyed our conversation yesterday and fully support your leadership of the equity committee. This
academic year, in addition to chairing the search committee in East/Southeast Asian history, I’ve spent
too much time on administrative duties as the director of the Center for East Asian Studies, and will
serve in that capacity for one more year in 2018-19. I guess there will be a good chance for me to chair
another search committee for the position in East/Central Asian history in Fall 2018, which once again
will be very time-consuming. So I’d prefer to refrain from taking on any additional service duties in 2018-
19, but would be happy to sit on this committee in 2019-20, that is, after I step down from CEAS
directorship. I’d be also happy to join the equity committee in Fall 2018 if the Department does not
implement the East/Central Asian history search– I hope I will able to hear from Jackie on this in August.

Best,
Huaiyin

Huaiyin Li
Professor of History
Director, Center for East Asian Studies
University of Texas at Austin
Ofﬁce: GAR 3.202
Phone: 512-475-7910
From: "Alberto A. Martinez" <almartinez@austin.utexas.edu>
Date: Friday, May 4, 2018 at 7:44 PM
To: "Li, Huaiyin" <hli@utexas.edu>
Subject: Committee on Equity


hi Huaiyin,



it was good talking with you yesterday. I was glad that you appreciated the points we were making at the
faculty meeting on Wednesday, and I was especially glad that you appreciate the value of having a
systematic accounting of publications.



As I suggested at the meeting, I'm disappointed that you have not had the opportunity to serve on the EC,
since it's a chance to help steer the department. To that end, I'm hoping that you can please join my
Committee. Like myself, and like Emilio, Juliet, and others, you have personally experienced what it's like to
be a bit invisible in this department, and this is what I want to fix, the unconscious bias. The department
should belong to all of us, and it should offer equal opportunities for its members.
                Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 98 of 133


From: Walker, Juliet E K
Sent: Wednesday, May 2, 2018 5:40:56 AM
To: Alberto A. Martinez
Subject: Re: Salaries and Publications

Hi Alberto,

Will write more later--have not joined in the discussion because of the negative reviews made of me--like
I do nothing, I have low teaching evaluations--could go on and on--but WOW!--you put in a tremendous
amount of work to compile this information. (but I have more than 8 journal articles and probably almost
50 encyclopedia articles.

As to my low teaching scores--as I told Jackie, "how is it that in a dept of some 60 profs, only 3 have
won the Texas 10 award for those professors whose classes have been the most important in providing
a basis for success after graduation, and I should 3 out of 3200 profs. I will see her this Friday--

What I'm says is that the EXCom-and other dept "somebodies" have turned me into a scholar nonentity,
notwithstanding all I have done as exempliﬁed by my 66 page CV.

My belief was that, had I added my comments--the criticism against your group would have been
focused on me, so that way, they would not have to address your issues since they would spent time
focused on me--

Anyway, am getting it together--Emilio said something about a meeting on Wednesday--was he referring
to the faculty meeting today--or to your group--if it is your group having a meeting--I would like to be
there.

Anyway, more later, but let me add--the other Afr-Amer in the dept--Berry, Moore, Joseph, they are the
darlings and will never complain about the history department being racist--indeed, they even support
Jones in her assessments, etc. of me--at least that's what I believe--check out their salaries---of course,
the answer would be--Walker does nothing and whatever she does is inconsequential -- oh well--but I
wonder why--all these negative actions and assessments of me by this group of white supremacists in
the dept--as well as the black loyalists--I guess if I was making their money, I would also go shufﬂing
around, too. Fortunately, I do have a record of an impeccable record of scholarship--

Anyway--got to get to campus--talk to you later and again, all congrats on your tremendous work--

Best
Juliet


From: Alberto A. Martinez
Sent: Tuesday, May 1, 2018 11:09:02 PM
To: Walker, Juliet E K
Subject: Salaries and Publications

hi Juliet,

I hope you're well. As you know, Jorge, Emilio and I have been putting some things on the table, in
group emails, because we're tired of being disenfranchised. Still, I respect your silence in the group
email chain, since it's not a very digniﬁed venue.
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 99 of 133
Also, I want you to know that I'm in the Salaries Committee this year (ﬁnally, for once), and I
earnestly recommended raises for you based on your presentations and publications. But more
signiﬁcantly, for days I've been working on a couple of tables that systematically tally the salaries and
publications of everyone in our department. To you, the results will be unsurprising but validating. Look
for your name on p.1 and p.3.

It's still a draft, attached, but I put a ton of hours into it, combing through résumés, etc. I don't know
whether the ﬁnal version of these tables will lead to appropriate actions in terms of solving compensation
inequities, but I do think that once our colleagues see them, eventually, they'll be able to more clearly
see what they just don't see.

Best,
Al
                               Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 100 of 133
Re: Salary guidelines

  Newman, Martha G
  Tue 4/24/2018 7:57 AM


  To: Alberto   A. Martinez <almartinez@austin.utexas.edu>;



Al,

Thanks for your note. As I tried to imply, I am not even sure “even-handed” is a good thing right now.

I think it is important for us to recognize the pattern and the perceptions of marginalization that you, Emilio, and Jorge are articulating. Racial and ethnic marginalization has been a problem in the
department for a very long time, and it is good for us to realize that sometimes “liberal” forms of governance actually perpetuate inequalities: we are good at recognizing that in our work, and less so in
our daily lives.

I don’t think that modifying the governance structure will much help with the gender problems, however. I also think we all need to recognize the importance of intersectionality and that most of us
have some form of privilege (whether white, male, class-related, or even connected to our topics of research) as well as some form of alienation. Just as an example, given your concern for research
funds: are you aware that you were not the only full professor in the European area without a research fund? There are 5 European-area full professors who do not have research endowments, and 4 of
them are very senior women (Joan, Miriam, Julie, and Mary).

I’d be happy to continue to discuss this if you’d like to get coffee sometime.



All best

Martha




Martha G. Newman
Graduate Advisor, Religious Studies
Associate Professor, History and Religious Studies

newman@austin.utexas.edu

Please pardon typos. I am writing with a broken wrist.




           On Apr 23, 2018, at 9:26 PM, Alberto A. Martinez <almartinez@austin.utexas.edu> wrote:

           hi Martha,

           thank you for kindly writing a few days ago.
           I appreciate the even-handed and thoughtful tone of your email.
           It's certainly alarming that an ordinary query about EC governance quickly became an opportunity for airing grievances. In a way, our
           department has been coasting for years, in the sense that it moves in the same direction, even though there are multiple problems
           here. For years we've been annoyed by the two-(or-three)-tier system, for years some have voiced concerns about gender inequities,
           and about inequities in salaries, and about excessive service obligations.

           What's new for me is realizing that there's a pattern in how some of us have been marginalized, whether it was inadvertently or
           intentionally. Jorge was always evidence for me, I thought, that whatever degree of invisibility had been ascribed to me was, well, who
           knows, a kind of rudeness or thoughtlessness. But when Jorge, who was a bit of a stranger to me, started detailing his experiences, I
           recognized much of the same, unfortunately; and there are others.

           Anyhow, I do think that modifying the governance structure will help. Certainly rotation, not just election; plus, having people say
           whether they want to serve in speciﬁc committees. There should also be a kind of general accounting, keeping track of who did what,
           when, and who gets what and why, otherwise, we do get the ugly inequities.

           Thanks again,
           Al



           From: Newman, Martha G
           Sent: Thursday, April 19, 2018 11:45:12 AM
           To: Alberto A. Martinez
           Cc: Canizares, Jorge Canizares-Esguerra; Flores, Arturo R; Llado, Jacquelin; Berry, Daina R; Bodian, Marion E; Brands, H W; Brower, Benjamin C;
           Brown, Jonathan C; Bsumek, Erika M; Buenger, Walter L; Butler, Matthew J; Chatterjee, Indrani; Cofﬁn, Judith G; Crew, David F; Deans-Smith,
           Susan; Del Castillo, Lina M; Di-Capua, Yoav; Toyin Falola; George Forgie; Frazier, Alison K; Frens-String, Joshua; Garﬁeld, Seth W; Burnett,
           Virginia Garrard; Laurie Green; Guha, Sumit; Hardwick, Julie; Hsu, Madeline Y; Hunt, Bruce J; Jones, Jacqueline; Joseph, Peniel E; Kamil, Neil D;
           Lawrence, Mark A; Levine, Philippa J; Li, Huaiyin; Tatjana Lichtenstein; British Studies; Matysik, Tracie M; smintz@utexas.edu; Moore, Leonard N;
           Neuberger, Joan H; Neuburger, Mary C; O'connell, Aaron; Olwell, Robert A; osseo@utexas.edu; Raby, Megan; Restad, Penne; Seaholm, Megan;
           Spellberg, Denise A; Stoff, Michael B; Suri, Jeremi; Talbot, Cynthia M; Tully, Alan; Twinam, Ann; Vaughn, James M; Vong, Sam C; Walker, Juliet E
           K; wynn@utexas.edu; Zamora, Emilio; Abzug, Robert H
           Subject: Re: Salary guidelines
11/23/2020        Case 1:20-cv-01175-LY Document    1-2 A.Filed
                                             Mail - Alberto       11/25/20
                                                            Martinez - Outlook Page 101 of 133


                                                                                                Exhibit 11




https://outlook.ofﬁce365.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQAKXuvPdLy0dKl824docrdM…   1/1
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 102 of 133

Equity Report

 Di-Capua, Yoav
 Mon 10/15/2018 4:58 PM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Al,

Just a quick note to thank you and associates for this enormous piece of
work.

best, Yoav

--



Yoav Di-Capua
Associate Professor, History Department
University of Texas at Austin
128 Inner Campus Dr. B7000

GAR 1.104

Austin, Texas 78712-1739
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 103 of 133

correction to appendix 3

 Talbot, Cynthia M
 Mon 10/15/2018 5:23 PM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Dear Al,

Thanks for all your work on this issue and thanks for pointing out how low my pay is,
relatively speaking. I’m sure you will be inundated with details from others, but I would
really appreciate it if you could note that I was Associate Chair for TWO years (2002-2003
& 2003-2004), on appendix 3. I have never worked so hard in my life; those years are
indelibly impressed on my mind!

Thanks,
Cynthia
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 104 of 133

Equity Report

 Toyin Falola
 Mon 10/15/2018 4:23 PM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Dear Alberto:

What a fascinating report! I enjoyed reading it for its sheer knowledge. I don’t know many
of the information, and I even forgot that I have spent 27 years here! How did I survive it?

How do you reward editorship of journals and series? My cumulative work editing six
monograph series, two for university presses (Cambridge and Rochester) and four for
notable non-University houses (Palgrave, Routledge, Rowman), is more than what the
director of graduate studies or the Assistant Chair does! Or teaching an additional class is
worth more, in terms of the collective agenda of the university, that serving on a
committee!!


I also had a good laugh: how do you measure happiness, and its incremental index?

It is a lot of work, and I am grateful.
Best
TF

Toyin Falola
Department of History
The University of Texas at Austin
104 Inner Campus Drive
Austin, TX 78712-0220
USA
512 475 7224
512 475 7222 (fax)
http://sites.utexas.edu/yoruba-studies-review/
http://www.toyinfalola.com
http://www.utexas.edu/conferences/africa
http://groups.google.com/group/yorubaaffairs
http://groups.google.com/group/USAAfricaDialogue
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 105 of 133

Re: Equity Report

 Alberto A. Martinez
 Tue 10/16/2018 9:22 PM

 Sent Items

 To: Toyin Falola <toyinfalola@austin.utexas.edu>;




hi Toyin,

thank you for writing, I'm glad you liked it !
Needless to say, not everybody does, though I imagine some would if only they were at the very top of
the publishing list as you are. (I spent more than two hours on your super long CV alone, trying to sort it
all into categories!)

Yep, 27 years. And since you ask, I don't know how you survived that time at UT, but I suspect that your
survival plan included creating an island within Texas, including the Africa Conference and other venues,
where you run or help run the operations. Still, when I look at the past pattern of service and leadership
in our department I do think that our department would have beneﬁtted by having some minorities in
positions of leadership.

As for rewarding editorial work in journals and series, to date our Salary Committee doesn't reward it, as
far as I know. Also, I've been working on a separate table that tallies every course taught by each faculty
member since 2003, and your total is far and away above all others, so far, namely 79 courses since
2003, whereas most other faculty seem to have taught around 40, and none has taught even 60. (This is
incomplete data though, just results for roughly 30 faculty.)

And how do we measure happiness?? Certainly not by doing the numerical work I'm doing... I'm burned
out.

Anyhow, I do hope that you attend our meeting tomorrow Wed. at noon, since, who knows, there might
be a shortage of colleagues who think this is useful work. I know of three who just can't attend.

Thanks again,
Al

From: Toyin Falola
Sent: Monday, October 15, 2018 4:23:55 PM
To: Alberto A. Martinez
Subject: Equity Report

Dear Alberto:

What a fascinating report! I enjoyed reading it for its sheer knowledge. I don’t know many
of the information, and I even forgot that I have spent 27 years here! How did I survive it?

How do you reward editorship of journals and series? My cumulative work editing six
monograph series, two for university presses (Cambridge and Rochester) and four for
notable non-University houses (Palgrave, Routledge, Rowman), is more than what the
director of graduate studies or the Assistant Chair does! Or teaching an additional class is
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 106 of 133

Re: Equity Report

 Toyin Falola
 Wed 10/17/2018 4:09 AM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Thanks, Alberto. I am making a quick day trip to San Francisco as we are expecting a
grand-daughter any time from now. Our last girl, a dermatologist, lives there with her
husband.
Ted and Joni changed the dynamics on campus by creating AADS—and this new Dept is
over-generous in its salary structure and other things. Hopefully, others will imitate them
in due course.
The work you have done is so detailed and impressive. Institutions are slow to change.
And those in power follow the pet theory---reward your friends and allies!!
TF

Toyin Falola
Department of History
The University of Texas at Austin
104 Inner Campus Drive
Austin, TX 78712-0220
USA
512 475 7224
512 475 7222 (fax)
http://sites.utexas.edu/yoruba-studies-review/
http://www.toyinfalola.com
http://www.utexas.edu/conferences/africa
http://groups.google.com/group/yorubaaffairs
http://groups.google.com/group/USAAfricaDialogue


From: "Alberto A. Martinez" <almartinez@austin.utexas.edu>
Date: Tuesday, October 16, 2018 at 11:22 PM
To: Toyin Falola <toyinfalola@austin.utexas.edu>
Subject: Re: Equity Report


hi Toyin,



thank you for writing, I'm glad you liked it !

Needless to say, not everybody does, though I imagine some would if only they were at the very top of the
publishing list as you are. (I spent more than two hours on your super long CV alone, trying to sort it all into
categories!)
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 107 of 133

Meeting today re: Equity Committee

 Berry, Daina R
 Wed 10/17/2018 8:37 AM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;

 Cc:Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>; Neuberger, Joan H
    <neuberger@austin.utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>;



Dear Committee Members-

Thank you for your work on the detailed report regarding the History Department and Equity issues. I am traveling today
and will not be able to attend the meeting. I plan to participate going forward.

Best,
Daina


Daina Ramey Berry, Ph.D.
Oliver H. Radkey Regents Professor of History,
African and African Diaspora Studies
University of Texas
drb@austin.utexas.edu
www.drdainarameyberry.com
                  Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 108 of 133

RE: Committee on Equity open meeting Wednesday, October 17th at
noon, GAR 1.102

 Brown, Jonathan C
 Wed 10/17/2018 6:54 PM


 To: Seaholm, Megan <seaholmm@gmail.com>; Coffin, Judith G <jcoffin@austin.utexas.edu>;

 Cc:Matysik, Tracie M <matysik@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Abzug, Robert H
   <zug@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W
   <hwbrands@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>; Bsumek, Erika M <embsumek@austin.utexas.edu>;
   Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>; Canizares, Jorge Canizares-
   Esguerra <canizares-esguerra@austin.utexas.edu>; Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Crew, David F
   <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>;
   Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>;
   Frazier, Alison K <akfrazier@austin.utexas.edu>; Frens-String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W
   <sgarfield@austin.utexas.edu>; Burnett, Virginia Garrard <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>;
   Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie <jhardwick@austin.utexas.edu>; Hsu, Madeline Y
   <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones, Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel
   E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>;
   Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>; Tatjana Lichtenstein <lichtens@austin.utexas.edu>;
   British Studies <britishstudies@austin.utexas.edu>; Alberto A. Martinez <almartinez@austin.utexas.edu>; smintz@utexas.edu
   <smintz@utmail.utexas.edu>; Moore, Leonard N <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H
   <neuberger@austin.utexas.edu>; Neuburger, Mary C <burgerm@austin.utexas.edu>; Newman, Martha G
   <newman@austin.utexas.edu>; O'connell, Aaron <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>;
   osseo@utexas.edu <osseo@utmail.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>; Spellberg, Denise A
   <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi <suri@austin.utexas.edu>; Talbot, Cynthia
   M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann <anntwinam@austin.utexas.edu>; Vaughn, James
   M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>;
   wynn@utexas.edu <wynn@utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>; Flores, Arturo R
   <arturo.flores@austin.utexas.edu>; Farmer, Ashley <adf@austin.utexas.edu>;



I just want to say that I support Al Martínez and his committee’s efforts to correct inequities in salaries. And
inequity is monetary. Do not mistake it for “culture” or anything else. It may be too late for me to beneﬁt from his
suggestions. But I would caution the younger faculty that to ignore the issues he poses might ultimately condemn
you to my situation. Jonathan Brown

From: Megan Seaholm <seaholmm@gmail.com>
Sent: Wednesday, October 17, 2018 10:48 AM
To: Cofﬁn, Judith G <jcofﬁn@austin.utexas.edu>
Cc: Matysik, Tracie M <matysik@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Abzug,
Robert H <zug@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E
<bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower, Benjamin C
<benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M
<embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J
<mbutler@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>;
Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Crew, David F <dfcrew@austin.utexas.edu>; Deans-Smith,
Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>; Di-Capua, Yoav
<ydi@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; George Forgie
<forgie@austin.utexas.edu>; Frazier, Alison K <akfrazier@austin.utexas.edu>; Frens-String, Joshua
<jfstring@austin.utexas.edu>; Garﬁeld, Seth W <sgarﬁeld@austin.utexas.edu>; Burnett, Virginia Garrard
<garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 109 of 133

RE: Committee on Equity open meeting Wednesday, October 17th at
noon, GAR 1.102

 Hsu, Madeline Y
 Wed 10/17/2018 5:15 PM


 To: Frazier, Alison K <akfrazier@austin.utexas.edu>; Matysik, Tracie M <matysik@austin.utexas.edu>; Llado, Jacquelin
   <jllado@austin.utexas.edu>; Abzug, Robert H <zug@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E
   <bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>; Brown,
   Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M <embsumek@austin.utexas.edu>; Buenger, Walter L <w-
   buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-
   esguerra@austin.utexas.edu>; Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Coffin, Judith G <jcoffin@austin.utexas.edu>; Crew,
   David F <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M
   <delcastillo@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; George
   Forgie <forgie@austin.utexas.edu>; Frens-String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W <sgarfield@austin.utexas.edu>;
   Burnett, Virginia Garrard <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>; Guha, Sumit
   <sguha@austin.utexas.edu>; Hardwick, Julie <jhardwick@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones,
   Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>;
   Lawrence, Mark A <malawrence@austin.utexas.edu>; Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>;
   Tatjana Lichtenstein <lichtens@austin.utexas.edu>; British Studies <britishstudies@austin.utexas.edu>; Alberto A. Martinez
   <almartinez@austin.utexas.edu>; smintz@utexas.edu <smintz@utmail.utexas.edu>; Moore, Leonard N
   <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Neuburger, Mary C
   <burgerm@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>; O'connell, Aaron
   <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>; osseo@utexas.edu <osseo@utmail.utexas.edu>;
   Raby, Megan <meganraby@austin.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>; Spellberg, Denise A
   <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi <suri@austin.utexas.edu>; Talbot, Cynthia
   M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann <anntwinam@austin.utexas.edu>; Vaughn, James
   M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>;
   wynn@utexas.edu <wynn@utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>; Flores, Arturo R
   <arturo.flores@austin.utexas.edu>; Farmer, Ashley <adf@austin.utexas.edu>;



I want to add my thanks to Tracie and to the equity committee who have put a lot of work and thought into these
difﬁcult discussions. However, I think we are better for being proactive in tackling what can be highly divisive
issues imposed in large part by external pressures. I am hoping we can work out strategies that build upon a
shared sense of commitments and priorities that validates the many forms of important work that we all
undertake.

Madeline

From: Frazier, Alison K
Sent: Wednesday, October 17, 2018 2:13 PM
To: Matysik, Tracie M <matysik@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Abzug,
Robert H <zug@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E
<bodian@austin.utexas.edu>; Brands, H W <hwbrands@austin.utexas.edu>; Brower, Benjamin C
<benbrower@utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Bsumek, Erika M
<embsumek@austin.utexas.edu>; Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J
<mbutler@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>;
Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Cofﬁn, Judith G <jcofﬁn@austin.utexas.edu>; Crew, David F
<dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M
<delcastillo@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola
<toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>; Frens-String, Joshua
<jfstring@austin.utexas.edu>; Garﬁeld, Seth W <sgarﬁeld@austin.utexas.edu>; Burnett, Virginia Garrard
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 110 of 133

coffee next week?

 Bsumek, Erika M
 Thu 10/18/2018 9:30 PM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Hi Al,

I know things are tense in the department now — and I appreciate your hard work on the report. I think a few things
weren’t clear to me initially (i.e. that this was the first of three reports, etc.) and I hope that I conveyed my concerns
appropriately. I value your friendship and admire you ability to try to help the department work through them.

Could we have coffee next week just to check in as friends?

respectfully,
Erika
                  Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 111 of 133

yesterday !

 Alberto A. Martinez
 Thu 10/18/2018 11:21 AM

 Sent Items

 To: Neuberger, Joan H <neuberger@austin.utexas.edu>;




hi Joan,

thank you for your participation in the meeting yesterday.

As you may imagine I have a series of long emails to reply to, including Jackie's and Julie's, and I will.
I've also invested some time in emails with Mary, and I send you our full exchange below, for your
reference. The ones that matter most are at the top.

Still, I wanted to send you a special thanks for being fair, supportive, understanding, and patient -- and,
for helping to clearly moderate the discussion yesterday. Thank you. I especially admire the respect
you've earned over the years, and how inspires trust in our colleagues.

I also want you to know that I had several very positive talks with the people there after the meeting, and
thus for example, Susan warmly thanked me in person, and she then wrote: "I just wanted to make very
clear that I recognize how much work you are putting into this important departmental task. We may not
agree on everything but I do also want you to know that I have tremendous respect and admiration for
you and I’m glad to have you as a colleague and friend." I will reply to her too, and plan to meet one-on-
one.

I spoke with Bob too for a while, and we had multiple agreements, ideas, laughter, and he too
warmly thanked me in emails.

Likewise, several people have written to me or talked with me, and not to the whole list (the problem of
silence), thanking us for our work -- I'm even tempted to forward all the emails to our group, but they
include Jonathan, Ginny, Jorge, Ben, Yoav, Toyin, Daina, Cynthia, Lina, Abena, Josh, etc.

I guess I say all this to reassure you that we're making some progress --

Yes, let's try to meet early next week (I'll email everyone), with an update. I ﬂy to a conference on Wed.,
and my most busy day is always Tuesdays, so how about Monday, would that work for you?

Again, I'll reply to everyone to the group emails sent by you, Jackie, Daina, Julie. And I hope to reply
today too to the email thread started by Tracie, who has always been a close friend of mine in the
department, and who I too trust, and agree with.

PS, below are my exchanges with Mary --

Thanks again,
Al
                         Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 112 of 133

Re : e seytdr a y                           !

  Neuberger, Joan H
  Thu 10/18/2018 12:59 PM


  To A
     : l btoe r A . t i Mna er z     t <i anl e mz a@a
                                                     r eu xs at si . n e. du ut > ;



De     a r  Al ,
I ’    m g l a d ft h ta ht e s po emoee per lo et h w
                                                     e h oa n ew
                                                               g r ci ae l s mt e dh a dv o won                          aa necdrl ecuao
                                                                                                                                       snrm
                                                                                                                                          td e
                                                                                                                                             ae nr tdf i nwgh eao’et r dwo i n g .
I      c a n me e t    ot ni mMte
                               eo rnadf1a :y 0 0a n y
J ao   n




P of
  r     a J no N eguebr e r
D e ap tr m e nf t Hooiyr s t
T h e eUsrn i i tfv ye xT oa s a t Au s t i n
1 2 8 I n n e r eC a Bm7p 0u 0s 0 D r i v

A u s t ei xn a, s   T7 8 7 1 2

N o t e nE av sP t1| 5    Mei n Huoi tyr s T|t h i n ik ni n Pg uB| be l h i i cn do wet r h e          T




          On     Oc t      1 8 ,       2 0 1 8to,       Aa . tt i M1na: e
                                                                        ar 2zl 1mt <
                                                                                   aiPr nMe, z @a
                                                                                               A l eubxseatr si >. n e. o
                                                                                                                        wduetrut:

          hi Joan,

          thank you for your participation in the meeting yesterday.

          As you may imagine I have a series of long emails to reply to, including Jackie's and Julie's,
          and I will. I've also invested some time in emails with Mary, and I send you our full exchange
          below, for your reference. The ones that matter most are at the top.

          Still, I wanted to send you a special thanks for being fair, supportive, understanding, and
          patient -- and, for helping to clearly moderate the discussion yesterday. Thank you. I
          especially admire the respect you've earned over the years, and how inspires trust in our
          colleagues.

          I also want you to know that I had several very positive talks with the people there after the
          meeting, and thus for example, Susan warmly thanked me in person, and she then wrote: "I
          just wanted to make very clear that I recognize how much work you are putting into this
          important departmental task. We may not agree on everything but I do also want you to know
          that I have tremendous respect and admiration for you and I’m glad to have you as a
          colleague and friend." I will reply to her too, and plan to meet one-on-one.

          I spoke with Bob too for a while, and we had multiple agreements, ideas, laughter, and he too
          warmly thanked me in emails.

          Likewise, several people have written to me or talked with me, and not to the whole list (the
          problem of silence), thanking us for our work -- I'm even tempted to forward all the emails to
                  Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 113 of 133

Re: Committee on Equity open meeting Wednesday, October 17th at
noon, GAR 1.102

 Zamora, Emilio
 Thu 10/18/2018 6:45 PM


 To: Brown, Jonathan C <j.brown@austin.utexas.edu>; Seaholm, Megan <seaholmm@gmail.com>; Coffin, Judith G
   <jcoffin@austin.utexas.edu>;

 Cc:Matysik, Tracie M <matysik@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>; Abzug, Robert H
   <zug@austin.utexas.edu>; Berry, Daina R <drb@austin.utexas.edu>; Bodian, Marion E <bodian@austin.utexas.edu>; Brands, H W
   <hwbrands@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>; Bsumek, Erika M <embsumek@austin.utexas.edu>;
   Buenger, Walter L <w-buenger@austin.utexas.edu>; Butler, Matthew J <mbutler@austin.utexas.edu>; Canizares, Jorge Canizares-
   Esguerra <canizares-esguerra@austin.utexas.edu>; Chatterjee, Indrani <ichatterjee@austin.utexas.edu>; Crew, David F
   <dfcrew@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>;
   Di-Capua, Yoav <ydi@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; George Forgie <forgie@austin.utexas.edu>;
   Frazier, Alison K <akfrazier@austin.utexas.edu>; Frens-String, Joshua <jfstring@austin.utexas.edu>; Garfield, Seth W
   <sgarfield@austin.utexas.edu>; Burnett, Virginia Garrard <garrard@austin.utexas.edu>; Laurie Green <lbgreen@austin.utexas.edu>;
   Guha, Sumit <sguha@austin.utexas.edu>; Hardwick, Julie <jhardwick@austin.utexas.edu>; Hsu, Madeline Y
   <myhsu@austin.utexas.edu>; Hunt, Bruce J <bjhunt@austin.utexas.edu>; Jones, Jacqueline <jjones@austin.utexas.edu>; Joseph, Peniel
   E <Peniel.Joseph@austin.utexas.edu>; Kamil, Neil D <kamil@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>;
   Levine, Philippa J <philippa@austin.utexas.edu>; Li, Huaiyin <hli@utexas.edu>; Tatjana Lichtenstein <lichtens@austin.utexas.edu>;
   British Studies <britishstudies@austin.utexas.edu>; Alberto A. Martinez <almartinez@austin.utexas.edu>; smintz@utexas.edu
   <smintz@utmail.utexas.edu>; Moore, Leonard N <LeonardMoore@austin.utexas.edu>; Neuberger, Joan H
   <neuberger@austin.utexas.edu>; Neuburger, Mary C <burgerm@austin.utexas.edu>; Newman, Martha G
   <newman@austin.utexas.edu>; O'connell, Aaron <Aaron.OConnell@austin.utexas.edu>; Olwell, Robert A <rolwell@austin.utexas.edu>;
   osseo@utexas.edu <osseo@utmail.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>; Spellberg, Denise A
   <spellberg@austin.utexas.edu>; Stoff, Michael B <mbstoff@austin.utexas.edu>; Suri, Jeremi <suri@austin.utexas.edu>; Talbot, Cynthia
   M <ctalbot@austin.utexas.edu>; Tully, Alan <tully@austin.utexas.edu>; Twinam, Ann <anntwinam@austin.utexas.edu>; Vaughn, James
   M <jmvaughn@austin.utexas.edu>; Vong, Sam C <svong@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>;
   wynn@utexas.edu <wynn@utexas.edu>; Flores, Arturo R <arturo.flores@austin.utexas.edu>; Farmer, Ashley <adf@austin.utexas.edu>;



Corrections to All,

   I regret not attending yesterday’s meeting, but thankful for the helpful suggestions to our equity committee. You
can be sure that we will prepare a second report with all your recommendations in mind including others you may
wish to share with any member of the committee. Defensive statements and injured sensibilities against the
committee’s preliminary report, however, were unfortunate.

  As some have noted, Alberto has devoted an extraordinary amount of time and effort in preparing the
committee’s report and all of us on the committee have been honest and diligent in carrying our charge for the
good of the department. I also need to remind everyone that I reported a couple of weeks ago that the committee
would come forward with a preliminary report and a request for constructive guidance from the faculty.

   The expectation was that everyone would trust that our committee would come forward with a preliminary
report on salaries, governance, salary guidelines and cultural environment, all in response to the expressed will
and direction of the faculty. At no time did members of the committee do or say anything that in my opinion would
warrant offensive and disrespectful reactions. I know that most everyone has appreciated our work and have
expressed an interest in helping us. But it is unfortunate that one or a few voices can unwittingly diminish the
importance of demonstrable cases of inequity in our department.
                Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 114 of 133
   Many of us in the department want to make sure that our work environment is as equitable as possible and
should always assure colleagues that we will give serious attention to any concerns they bring forward. Of
course, our assessments should be fair, but a spirit of trust and mutual support should prevail in all that we do.

   My hope is that we support the current efforts to identify inequities and to correct them, just like we supported
the work of the Gender Equity Task Force beginning in 2007 and continuing into the present.

Emilio


From: Zamora, Emilio
Sent: Thursday, October 18, 2018 8:11:08 PM
To: Brown, Jonathan C; Seaholm, Megan; Cofﬁn, Judith G
Cc: Matysik, Tracie M; Llado, Jacquelin; Abzug, Robert H; Berry, Daina R; Bodian, Marion E; Brands, H W;
Brower, Benjamin C; Bsumek, Erika M; Buenger, Walter L; Butler, Matthew J; Canizares, Jorge Canizares-
Esguerra; Chatterjee, Indrani; Crew, David F; Deans-Smith, Susan; Del Castillo, Lina M; Di-Capua, Yoav; Toyin
Falola; George Forgie; Frazier, Alison K; Frens-String, Joshua; Garﬁeld, Seth W; Burnett, Virginia Garrard; Laurie
Green; Guha, Sumit; Hardwick, Julie; Hsu, Madeline Y; Hunt, Bruce J; Jones, Jacqueline; Joseph, Peniel E;
Kamil, Neil D; Lawrence, Mark A; Levine, Philippa J; Li, Huaiyin; Tatjana Lichtenstein; British Studies; Alberto A.
Martinez; smintz@utexas.edu; Moore, Leonard N; Neuberger, Joan H; Neuburger, Mary C; Newman, Martha G;
O'connell, Aaron; Olwell, Robert A; osseo@utexas.edu; Raby, Megan; Spellberg, Denise A; Stoff, Michael B; Suri,
Jeremi; Talbot, Cynthia M; Tully, Alan; Twinam, Ann; Vaughn, James M; Vong, Sam C; Walker, Juliet E K;
wynn@utexas.edu; Flores, Arturo R; Farmer, Ashley
Subject: Re: Committee on Equity open meeting Wednesday, October 17th at noon, GAR 1.102

All,
I regret not attending yesterday’s meeting, but gratiﬁed for the helpful suggestions to our equity committee. You
can be sure that we will prepare a second report with all your recommendations in mind including others you may
wish to share with any member of the committee. Defensive statements and injured sensibilities against the
committee’s preliminary report, however, are unwarranted.
    As some have noted, Alberto has devoted an extraordinary amount of time and effort in preparing the
committee’s report and all of us on the committee have been honest and diligent in carrying our charge for the
good of the department. I also need to remind everyone that I reported a couple of weeks ago that the committee
would come forward with a preliminary report and a request for constructive guidance from the faculty.
    Many of us in the department want to make sure that our work environment is as equitable as possible and
should always assure colleagues that we will give serious attention to their concerns, especially since some salary
and governance inequities are obvious. Of course, our assessments should be fair, but a spirit of collegiality and
mutual should prevail in all that we do.

From: Brown, Jonathan C
Sent: Wednesday, October 17, 2018 8:54:32 PM
To: Seaholm, Megan; Cofﬁn, Judith G
Cc: Matysik, Tracie M; Llado, Jacquelin; Abzug, Robert H; Berry, Daina R; Bodian, Marion E; Brands, H W;
Brower, Benjamin C; Bsumek, Erika M; Buenger, Walter L; Butler, Matthew J; Canizares, Jorge Canizares-
Esguerra; Chatterjee, Indrani; Crew, David F; Deans-Smith, Susan; Del Castillo, Lina M; Di-Capua, Yoav; Toyin
Falola; George Forgie; Frazier, Alison K; Frens-String, Joshua; Garﬁeld, Seth W; Burnett, Virginia Garrard; Laurie
Green; Guha, Sumit; Hardwick, Julie; Hsu, Madeline Y; Hunt, Bruce J; Jones, Jacqueline; Joseph, Peniel E;
Kamil, Neil D; Lawrence, Mark A; Levine, Philippa J; Li, Huaiyin; Tatjana Lichtenstein; British Studies; Alberto A.
Martinez; smintz@utexas.edu; Moore, Leonard N; Neuberger, Joan H; Neuburger, Mary C; Newman, Martha G;
O'connell, Aaron; Olwell, Robert A; osseo@utexas.edu; Raby, Megan; Spellberg, Denise A; Stoff, Michael B; Suri,
Jeremi; Talbot, Cynthia M; Tully, Alan; Twinam, Ann; Vaughn, James M; Vong, Sam C; Walker, Juliet E K;
wynn@utexas.edu; Zamora, Emilio; Flores, Arturo R; Farmer, Ashley
Subject: RE: Committee on Equity open meeting Wednesday, October 17th at noon, GAR 1.102

I just want to say that I support Al Martínez and his committee’s efforts to correct inequities in salaries. And
inequity is monetary. Do not mistake it for “culture” or anything else. It may be too late for me to beneﬁt from his
                     Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 115 of 133

Re: Equity report - resending

  Canizares, Jorge Canizares-Esguerra
  Fri 10/19/2018 5:00 AM


  To: Matysik, Tracie M <matysik@austin.utexas.edu>;

  Cc:Toyin Falola <toyinfalola@austin.utexas.edu>; Alberto A. Martinez <almartinez@austin.utexas.edu>; Hardwick, Julie
    <jhardwick@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>;
    Walker, Juliet E K <jekwalker@austin.utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>; Joseph, Peniel E
    <Peniel.Joseph@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>; Jones, Jacqueline
    <jjones@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Neuburger, Mary C <burgerm@austin.utexas.edu>;
    Burnett, Virginia Garrard <garrard@austin.utexas.edu>; Brown, Jonathan C <j.brown@austin.utexas.edu>; Talbot, Cynthia M
    <ctalbot@austin.utexas.edu>; Frazier, Alison K <akfrazier@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Di-Capua,
    Yoav <ydi@austin.utexas.edu>;



Frankly airing views should not lead to “war” or to the dissolution of a committee whose labor has been herculean. To address inequities and
unwitting discrimination-marginalization, we need honesty and transparency. I rather feel uncomfortable with Julie’s email than be met by
politeness and silence. I also value the public and respectful airing of our differences. I value Al’s careful and thoughtful replies to Julie and Mary.
We need more of this, not avoidance. Stopping the committee now would not stop the public airing of any of this. As you know a committee of
20 university wide individuals (CREED) is now working on a report for the Provost after we uncovered striking patterns of inequities this summer
regarding Latinx faculty on campus: salary, governance, numbers, power. There are remarkable inequities in our institution that need to be
identified. The quicker we address alternative paths, the better. The committee suggested solutions. I respectfully suggest we pay attention to
them as well. The utter silence on their proposed solutions is deafening.
 Best
Jorge

Sent from my iPhone

On Oct 19, 2018, at 7:54 AM, Matysik, Tracie M <matysik@austin.utexas.edu> wrote:


        Dear All,

        Thank you, Toyin, for your call to peace in the department as a top priority, even as we deal with
        challenging issues. I want to echo that call. My own email of a couple of days ago asked us to think
        and work collectively – a goal that, I would hope, could be seen as a complement to the laborious
        work done by the members of the Equity Committee. It was not intended to add division but rather to
        provide an alternative discourse. As to going forward, I do not think the committee should be
        disbanded until we as a department are comfortable that the work is truly complete (unless, of course,
        the committee members themselves prefer to disband and/or reassemble).

        Best wishes to all,

        Tracie



        From: Toyin Falola
        Sent: Friday, October 19, 2018 4:48 AM
        To: Alberto A. Martinez <almartinez@austin.utexas.edu>; Hardwick, Julie
        <jhardwick@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Raby, Megan
        <meganraby@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; Zamora,
        Emilio <e.zamora@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>;
        Lawrence, Mark A <malawrence@austin.utexas.edu>
        Cc: Jones, Jacqueline <jjones@austin.utexas.edu>; Deans-Smith, Susan
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 116 of 133

Equity report

 Laurie Green
 Sun 10/28/2018 10:26 PM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Hi Al,

I am SO appreciative of your hard work and, really, determination on behalf of equity in really important
areas in our department. Here are a few points I wanted to get in before Wednesday’s meeting.

Information about me and the publication chart:
   1. I have served one term on the EC.
   2. I’ve lost 2 publications. There should be another edited volume, and another peer-reviewed
      chapter.
   3. Did my chapter disappear because it was in a book I co-edited? The year-plus I spent on the
      chapter is the same year-plus I would have spent no matter what peer-reviewed book or journal it
      was published in.
   4. I’m concerned about the weighting and grouping of publications. We have long been assured by
      our department chairs that in our profession, articles in a peer-reviewed journals and a chapters in
      peer-reviewed books have the same value. It was worrying to have the latter separated out from
      journal articles and put into a category with various non-peer reviewed publications.

I’ve written up some different comments about what “equity” means (or doesn’t) in our new context, can
share with you if you wish.

Laurie


--
Laurie B. Green, Assoc. Professor
University of Texas at Austin
History Department
128 Inner Campus Drive B7000
Austin, TX. 78712-1739
lbgreen@austin.utexas.edu
512-475-7245

Please see these publications:
Battling the Plantation Mentality: Memphis and the Black Freedom Movement
Precarious Prescriptions: Contested Histories of Race and Health in North America, coedited with John
Mckiernan-Gonzalez and Martin Summers
11/23/2020        Case 1:20-cv-01175-LY Document    1-2 A.Filed
                                             Mail - Alberto       11/25/20
                                                            Martinez - Outlook Page 117 of 133




https://outlook.ofﬁce365.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQANhp0QETHZZMpnbkEbxY…   1/1
                    Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 118 of 133

Re: Today Is Latina Equal Pay Day. Here's What That Means

 Alberto A. Martinez
 Thu 11/1/2018 1:32 PM

 Sent Items

 To: osseo@utexas.edu <osseo@utmail.utexas.edu>;




hi Abena!

thanks for sharing, will read it with interest -- useful.

Also, you'll be glad to know that yesterday's meeting went very well, almost every comment was positive
and constructive. Among the many people who say good things, there were: Yoav, Tracie, Indrani,
Sumit, Ben, Aaron, Jorge, Laurie, Martha, Ginny, Miriam, Emilio, Megan, Joan, Cynthia, -- a couple said
nothing but I sense are supportive, such as Matthew, and more importantly, nobody there said anything
very negative !

It was, as they say, night and Day --

Still, there are some who by their absence I think they are dis-pleased, Julie, maybe Stoff, maybe Suri,
etc.

Al

From: Abena Dove Osseo-Asare <osseo@utexas.edu>
Sent: Thursday, November 1, 2018 12:23:39 PM
To: Alberto A. Martinez
Subject: Today Is Latina Equal Pay Day. Here's What That Means

http://fortune.com/2018/11/01/latina-equal-pay-day-explained/?utm_source=emailshare&utm_medium=email&utm_campaign=email-share-
article&utm_content=20181101

Some stats fyi. Also, hope your important work on equity is not being coopted! Missed yesterday as I have been sick this week.
11/23/2020        Case 1:20-cv-01175-LY Document    1-2 A.Filed
                                             Mail - Alberto       11/25/20
                                                            Martinez - Outlook Page 119 of 133




       Thank you Al, would tables of nominations be in report appendices or just the actual teaching awards? I
       have many other issues on governance that might then have to wait for next semester, but I wonder if
       the committee could obtain a list of IHS fellowships for example? Some folks have received three. Lina
       has none. How many more faculty members have never been fellows? We also need a different
       structure of how resources-conferences are allocated in the IHS. I have been teaching in the 4 ﬂour and
       is remarkable to see on conference posters the same names repeatedly on print, while many others
       never appear. Those conference resources need to circulate and rotate. They surely should not be going
       to people who already have huge endowments. Do IHS steering committees have ever considered
       equity issues? Sorry to be adding even more demands on the committee whose labors are herculean in
       terms of collecting data. I thank the committee because the report has been truly illuminating.
       Thanks
       Jorge




       From: Alberto A. Martinez
       Sent: Saturday, November 3, 2018 11:16 AM
       To: Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Lawrence, Mark A
       <malawrence@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Raby, Megan
       <meganraby@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; Zamora, Emilio
       <e.zamora@austin.utexas.edu>
       Cc: Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>
       Subject: email from Jorge about teaching awards

       hi all,

       Jorge sent a group email today to Jackie, the Dean, the Vice Provost, CREED, and others, and
       he asked me to share it also with our committee, so here it is, -- the third email below.

       Jorge -- thank you for sending this information and concerns. I'll reply to the original thread
       soon. Our committee is busy working on the Salary proposals now, and on the Climate Survey,
       so I anticipate that we won't be able to look at the issue of teaching awards in any signiﬁcant
       depth until next semester, as part of our review of governance. As for tables on teaching, I do
       have a table of all (or most) teaching awards plus Jackie has twice asked that I include the
       information about nominations, which she has already given me. Some such table of teaching
       awards will be in the data appendices of our revised Report on equity in raises, because some
       colleagues have asked for additional measures of faculty contributions, other than publications,
       admin, service, and years at UT.

       Still, I understand your concerns and hope that the Teaching Awards Committee can meet with
       you soon to discuss this; and I'm glad that CREED will discuss it too.

       Best wishes,

https://outlook.ofﬁce365.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQAF8pJhnuevdCk4WdnRWdD…   1/8
                  Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 120 of 133

Equity report
                                                                                                       Exhibit 12
 Hardwick, Julie
 Wed 10/17/2018 8:41 AM


 To: Neuberger, Joan H <neuberger@austin.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>;

 Cc:Alberto A. Martinez <almartinez@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>;
   Lawrence, Mark A <malawrence@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Jones, Jacqueline
   <jjones@austin.utexas.edu>;




Dear Colleagues,

I am not attending the meeting today as the report does not do anything in terms of the important -
indeed essential and pressing - project of sorting out equity issues in the department. Instead it creates
further murkiness and in fact exacerbates equity issues. And the department can't afford to waste this
opportunity to deal with equity issues.

 1) Accuracy. I am confident everyone on the committee has my email address or could get it in
seconds. Likewise someone in seconds could have emailed me to ask what compensation I am getting
for wrangling assessment. I would have answered in seconds. Instead nobody on the
committee bothered to ask me and it appears as a mystery speculation. Likewise everyone on the
committee knows that Mary Neuburger has two excellent monographs that were the basis of her rapid
promotion to full professor. Yet nobody on the committee corrected the report when Al disqualified one
of them as "too short". I am confident external reviewers for promotion and the promotion committees
are better judges of whether its length is appropriate for a substantial monograph. I have heard from
many people the report also includes errors about them. Transparency requires accuracy and fact
checking - that can be done very quickly. I have no idea why there was no fact checking.

2) The salary table is a chaotic mess. It needs to be sorted into multiple columns that show clearly
current information - these should include separate columns for current year base, FIIs (with the
projected end salaries too) plus separate columns for temporary supplements tied to doing jobs, salary
supplements taken from chairs/professorships, research money (a critical source of "untaxed salary
supplement" as Anne Martinez pointed out years ago), and supplements that are simply supplements. A
clear, accurate, comprehensive table is essential for any discussion of equity in terms of salary. It can be
achieved by simply asking people or asking Jackie for full disclosure, not just disclosure of the base.

 3) The classification of service (actually essential administrative work) as overcompensated and a source
of salary inequity is completely unjustified. The calculations of the gains made from service are
preposterous. The report is offensive in the way it indicates that people who do service do that instead
of working on their research. It represents a complete misunderstanding of the essential nature of
administrative work to the running of the department and of the volume of work involved - and also
represents people doing essential work as service drudges.

I can tell you I work overtime - lo and behold I do a lot of research work while dealing with my
administrative work. It's not either/or for me or anyone doing these jobs. I have spent 11 of the last 12
               Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 121 of 133
years doing major service jobs for the department. I am happy to send you my cv (although this also is
easily available on my faculty page) and a time sheet so you can see I'm not underproducing
and overcompensated for service. Other people doing this work are also juggling competing demands,
not giving up research to do "service".

4) The mean spirited nature of the specific example about Susan's job to demonstrate overcompensation
is mind blowing. It shows an utter lack of respect for a critical colleague who facilitates your work in a
1000 ways while doing the research work that makes her a very visible member of her field. The
calculations as to the gains are literally fantasies. Perhaps you should try doing her job for one week
before you decide she is overpaid even with her actual compensation. It would be useful for committee
members to think instead about how much compensation would be necessary for one of you agree to
do Susan's job.

5) The report has no analysis of the fact that all major service jobs are done by women - women who the
report represents as not doing research work because they are too busy doing shit work for the
department for which they are overpaid.

 4) I notice nobody on the committee except Joan has done a major administrative job. It's your turn
because you've enjoyed the privilege of working on your books without the competition of
major essential administrative work for the department without which the department will not function.
An important principle of equity is for everyone to share the essential administrative work. Jackie is
currently looking for someone to take over from me and she will be looking for someone to take over
from Susan next year. I look forward to two of the committee members (not Joan who has done her
share) telling Jackie cheerfully that they are willing to do these jobs.

Jorge, Mark, Emilio, Peniel and Al - you in particular on the basis of this report and our current overpaid
and feminized "service" faculty should step up to do one of these two absolutely essential jobs. Equity
requires this work is not gendered. Since your reports indicates we have overcompensated women
doing all this work, perhaps you'd like to do it in a manly way with no compensation. Jackie will be
delighted (and surprised) to hear she has takers for these positions.

5) Virtually none of the current insane salary structure - a bizarre combination of acute compression and
hyper inflation - is due to the salary committee which has routinely done its job as fairly as possible. The
salary structure is due to deals made with the chair, deals made with the dean, and the Tower's varied
crazy policies of the last ten years (including years when only 30% of people could get raises, external
FFII hiring, internal Fii policies, emphasis on senior hiring only etc etc).

I suggest you withdraw this report and re-present it when it accurately and fairly represents our
colleagues' published work, their full compensation packages, the full range of essential administrative
work they have done, the full complexity of major administrative jobs that almost nobody in the
department is willing to do, and the impact of multiple factors outside the salary committee on the
salary structure. I suggest you think much more about intersectionality - and the ways in which many
(in)equity fault lines are at work. Then we can get to grips with how to make concrete progress with our
equity challenges.

Yours,
                 Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 122 of 133
Julie


Julie Hardwick
Professor, Department of History
UT System Regents Distinguished Teaching Award Professor
University of Texas at Austin
128 Inner Campus Drive B7000
Austin, TX 78712-1739
http://www.utexas.edu/cola/depts/history/faculty/jholwell
                   Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 123 of 133

Re: Equity report - resending
                                                                                                        Exhibit 13
 Alberto A. Martinez
 Fri 10/19/2018 1:37 AM

 Sent Items

 To: Hardwick, Julie <jhardwick@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Raby, Megan
   <meganraby@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>;
   Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>;

 Cc:Jones, Jacqueline <jjones@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Neuburger, Mary C
   <burgerm@austin.utexas.edu>; Burnett, Virginia Garrard <garrard@austin.utexas.edu>; Brown, Jonathan C
   <j.brown@austin.utexas.edu>; Talbot, Cynthia M <ctalbot@austin.utexas.edu>; Toyin Falola <toyinfalola@austin.utexas.edu>; Frazier,
   Alison K <akfrazier@austin.utexas.edu>; Canizares, Jorge Canizares-Esguerra <canizares-esguerra@austin.utexas.edu>; Matysik, Tracie
   M <matysik@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>;



Dear Julie,

thank you for sharing your frank impressions and critique of the draft report, and for explaining why you
chose not to attend. I agree that our department “can’t afford to waste this opportunity to deal with equity
issues.” Let me reply to each of the points you raise.

My answers, below, are a bit long, which is only for clarity, transparency, and to respectfully answer your
questions fully, as you deserve.

(Since you put Jorge in this email thread, I’ve kept his email in the list, but please note that he’s not in
the Committee on Equity, and I have added Juliet Walker, who is. Likewise, I have to add Susan Deans-
Smith, since you write about her at length, and I reply to such points. I’ve also cc’d each of the persons I
quote.)


(1) Why did I not contact you to ask what is the compensation that you receive for working as
Assessment Director?

There are several reasons. Already since the summer, I had been working on a series of tables about
service and administrative labors in the department, for which I therefore have an individual list for each
such duty year by year. Last Friday at a meeting, the committee members present asked me to please
include in the draft report tables for salaries, publications, service, seniority by years, and FII raises.
However, the tables I had for service, listing individual names year-by-year for each committee and
ofﬁcer (based on rosters kindly given to me by Alan, plus CVs, all of which I can share), ranging only
from 2003 to 2018 = 15 years (as requested and agreed in the Department meeting in May), occupy 23
pages in MS Word format – clearly too much, so I had to create a new way to synthesize all that data
into one or two tables. Therefore, last weekend I spent between 20 and 25 hours working on the two
draft tables on pages 8-10 in the report. Naturally, since the tables in question aim to convey the
participation of 59 faculty members throughout 15 years there were a few points where I didn’t have the
information in hand. The example, you point out: what is the compensation for Assessment Director, is
one such example, and it was for that reason that I included it in the table with a question mark, meaning
that as of the moment of writing the table I didn’t know the answer. Certainly I could well have emailed
you or Jackie to ask. Why didn’t I?

Mainly because (1) I was too busy working on the tables and draft report so I lacked time to write emails
to each faculty member for which I lacked a data point; (2) contrary to your fair reassurance that you
                Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 124 of 133
would have replied instantly, there have been multiple instances, with other colleagues, in which I have
sent emails asking for some info, and because of their busyness I have not received a reply, which is
very understandable, so it led me to think that even if I did write several emails to faculty in the weekend,
while I was working, I might not get a reply by Monday, (3) also because, as Emilio reported in a
Department meeting, our committee would soon distribute a draft report in which we would solicit
suggestions, ideas, corrections, (4) because I assumed that it would be more effective to simultaneously
share with the department the data that the committee members requested (which I myself collected or
which has been kindly provided by Jackie, Art, Alan, Cynthia, Bruce, and others), and ﬁnally (5) because
in American culture it is often perceived as rude to ask people directly about their compensation; I’ve
only asked one faculty member by email, in this process, and entirely understanding that it’s ok if no
such info is provided, and indeed, I received no reply on this particular point. Nevertheless, I do believe
you when you write that if I had asked you would have promptly replied. I’m only trying to explain why I
didn’t ask.

Still, I do therefore ask you now to please let us know what is the actual compensation for serving as
Assessment Director. Jackie had previously provided me with Art’s spreadsheet about proposed raises
for 2018-19, but in the column for “Service,” which includes awards of $1,500 for three other positions
(Associate Chair, Graduate Adviser, IHS Director) there is no entry in the line with your name – I did see
this, and I understood that if the job of Assessment Director is deﬁned to include a raise (and any course
releases) then in the present year that raise just would not be listed because you were awarded an FII
raise, and each person who would receive such a raise was not listed for other raises in the
Spreadsheet. Likewise, I did know about the probable raises for Associate Chair, Graduate Adviser, and
IHS Director, not because I asked the individuals in question, but because I was copying data as it
plainly appears in the spreadsheet in question which conﬁrms the quantities speciﬁed in the Guidelines
of the Salary Committee for years. In the case of Assessment Director, raises for that position have not
yet been noted in the Salary Guidelines. And for the record, I have no objection for such a raise.

To be sure, instead of using the data in the spreadsheet or in the Guidelines, I could well have emailed
each person in a present departmental position to ask them what they each presently earn, or used to
earn. But again, even if they kindly did answer such questions, and I have no doubt that some would, it
still leaves room for clariﬁcation. Just to give one example, when Susan saw the report she was
surprised that it claims that the Associate Chair receives a raise of $1500; she had the impression, as
she informed me, that it was $1000 instead. Therefore, she fairly emailed Art Flores to ask him for
clariﬁcation. He sent her correspondence from 2016 about it. Then I suggested that she please also
contact Jackie to conﬁrm whether her raise for 2018-19 was indeed $1000, or $1500, as I understood it.
Then Jackie immediately did clarify it.

(2) Next, you raise the issue of why I “disqualiﬁed” one of Mary’s books. Similarly, in a series of emails,
Mary contacted me to request that her book not be included in the category of “brief books” and to be
counted instead in the standard category of book. To answer this question, I exchanged several emails
with Mary. I have pasted all my emails to her below. The summary is that any categorization of
publications, as done annually by the Salary Committee, can involve certain ambiguities; and in this case
the ambiguity is: what does our Department mean by the category of “book” in contradistinction to the
category of “brief book”? I surmise that you may have different notion than mine; from what you write, if I
understand you correctly, Mary’s book clearly isn’t a brief book because it was her tenure book and was
rightly appreciated by external reviewers for promotion and the promotion committees as having the
appropriate length of a substantial monograph. I entirely agree that reviewers and committees rightly
appreciated Mary’s book. However, my approach to the question of length was not about quality, but
much more simply about text, content. Since the Salary Guidelines specify no information on how to
distinguish between a book and a brief book (though we can well improve them to do so), I deﬁned a
short book at 200 pages of text, not counting front matter, images, indices, etc. Mary frankly complained
about my criterion, and I do recognize that there is room for both error on my part, and disagreement
among individuals about whatnot. I ﬁnally agreed with Mary to change my criterion, yes, but bear in mind
that this issue of brief book involves making distinctions that affect multiple books, certainly not just
                Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 125 of 133
Mary’s. Thus when I deﬁned a brief book as less than 200 pages of text, this meant, for example, that
certain single-author books, such as by Bruce (JHUP 1992, 192 pp.), Madeline (Oxford 2016, 184 pp.),
Emilio (Secretaría, 1986, 2015 pp.), Toyin (Greenwood, 2001, 202 pp.), and others, appear in my table
as brief books. When Emilio saw that there were only two books in his column of “books” he asked me
where is the third one, and I explained that I had to set some operational deﬁnition of what is a so-called
“brief book” and that I had tried to apply it consistently. Like Mary, he would prefer to have his book count
as a book, period, and I understand that.

We may well ask whether the ambiguity (of what fairly counts as a brief book) can be solved by
consulting the records of past salary committees, to ﬁnd out what they awarded each book. However,
this path can hardly work because past Salary Committees have in fact been inconsistent about how
much of a raise is awarded to a seemingly brief book, such as the ones I point out above. For example,
in her Faculty Activity Report of 2018, Madeline duly noted that she has received no raise, $0, for her
book of 2016. I know of other faculty who have received $4000 for a brief book that did not count for
promotion. Others have received $2000. Etc.

Therefore, my main recommendation is that, as a Department, we need to collectively specify in our
Salary Guidelines what counts as a brief book. I do understand Mary’s argument, and I agreed to
change how I deﬁne a brief book, such that her book counts in the standard category in my table. But
ultimately whatever I think is just my personal opinion, and an exercise in analyzing the questions at
hand. What matters more instead is: what is the approach that is preferred by most people in the
department? We can have this discussion without ﬁnding out how every such book has been rewarded
in the past, which is why the Committee on Equity has not focused on discovering causes. (E.g., why
exactly is Jonathan Brown the lowest paid full professor in our department?) But I can sure tell you with
certainty that awards haven’t been allotted consistently, despite any fair and good intentions of members
of the Salary Committee across the years. I’m not interested in identifying or blaming anyone for any
inconsistencies in how raises are awarded across the years. Instead, I think we agree that we can well
improve the Guidelines, for equity, clarity, and consistency.

(3) You write: “I have heard from many people the report also includes errors about them.”
I hope that you can please encourage such colleagues to convey and correct any such errors to me or to
anyone in our committee, or even to Jackie Jones. Since Jackie Llado shared the draft report, I have
received the following corrections or questions:

 Susan asked about the $1500, which I still understand is correct. Cynthia kindly emailed me that she
was Associate Chair also in 2002-03. But actually, I hadn’t included 2002-03 only because my tables list
only data since 2003-04, as requested by our Committee’s mandate in May. Cynthia also wrote: “Thanks
for all your work on this issue and thanks for pointing out how low my pay is, relatively speaking.” Joan
informed me that her course release for NEP is not 3 but 2 (my mistake stemmed from seeing only the
list of her courses in the History website, not her UGS courses). Ginny wrote: “my base salary is
$129,000, not $154k.” However, actually, the report doesn’t state that her base salary is $154K, what it
actually states is that her “Total compensation” is $158,750, and that her base salary is “129,096,” so the
information is correct. Ginny fairly noted that she does have “summer money for being LLILAS Benson
Director” (which is why the total compensation in the table differs from the base salary). At the same
time, Ginny kindly wrote “I so appreciate the hard work and startling evidence you came up with in the
report. It offers quite a remarkable snapshot of our department ... and not a particularly pretty one at
that,” and she warmly thanked me for the “Herculean effort, and it deﬁnitely shines light in a lot of dark
corners.” Charters kindly clariﬁed that he no longer receives a course release for directing NSP.

By the way, I have received multiple other kind compliments, and I really appreciate them. It’s
unfortunate that not all faculty feel comfortable voicing their comments publicly in a group email, but for
the record I’ll share with you just two more examples: Yoav kindly wrote “to thank you and associates for
this enormous piece of work.” Toyin warmly wrote “What a fascinating report! I enjoyed reading it for its
              Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 126 of 133
sheer knowledge. I don’t know many of the information, and I even forgot that I have spent 27 years
here! How did I survive it?” He added “It is a lot of work, and I am grateful.”

Likewise, after our open Meeting, despite her frank initial critique, Susan kindly wrote to me:
“I just wanted to make very clear that I recognize how much work you are putting into this important
departmental task. We may not agree on everything but I do also want you to know that I have
tremendous respect and admiration for you and I’m glad to have you as a colleague and friend.” I am
moved by her words.

I only give a few examples, but I fairly need to let you know that not everyone shares your impressions. It
is sad and regrettable that not everyone dares to voice their opinions openly in our department. I have
said this in department meetings, and I have told Jackie personally.

Still, I don’t doubt that some of our colleagues do share your impressions, even if they have not yet
conveyed them to me. To that end, you are very welcome to please share my present email with anyone.


(4) Next, you write: “The salary table is a chaotic mess.”
I don’t agree, but I welcome your suggestions.
You write: “It needs to be sorted into multiple columns that show clearly current information - these
should include separate columns for current year base, FIIs (with the projected end salaries too) plus
separate columns for temporary supplements tied to doing jobs, salary supplements taken from
chairs/professorships, research money (a critical source of "untaxed salary supplement" as Anne
Martinez pointed out years ago), and supplements that are simply supplements. A clear, accurate,
comprehensive table is essential for any discussion of equity in terms of salary. It can be achieved by
simply asking people or asking Jackie for full disclosure, not just disclosure of the base.”

These suggestions are fair, and we might do them, if the Committee on Equity agrees.

Soon after you had written to Megan about including the various categories of income, (1) I did discuss
this with Jackie in a meeting, and (2) we did discuss it in a Committee meeting. I asked Jackie for the
data about research funds but she explained that there are so many various sources of funding that she
has no such single list. Also, she and I agreed that research money is not an “untaxed salary
supplement.” There are state and federal laws plus University regulations that regulate this, and
therefore, for example, research funds cannot be used to make mortgage payments, buy a car, etc.

Still, I do agree with you that it would be good to see a full list of salaries, supplements, research funds,
etc. I have not knocked on every door to have all such data, but you are welcome to take any initiatives
you wish, as is anyone in our faculty and committee. Besides, whether our committee will indeed
produce the table you are requesting is something that we’ll have to discuss and decide in a meeting,
and in consultation with Jackie.


(5) Next, you write:
“The classiﬁcation of service (actually essential administrative work) as overcompensated and a source
of salary inequity is completely unjustiﬁed. ”
At no point in the report is anything classiﬁed as “overcompensated.” I do not think that administrative
work such as being Associate Chair is overcompensated. What the report shows, instead, is that it is
insufﬁcient to think that someone who serves in that position earns a raise of $1500, whereas someone
who publishes a book gets $4000 – just because there is a cumulative effect of annual raises that,
potentially, over time, is not only comparable to publishing that book, but can also exceed it. A single
raise of $4000 after, say, 6 years of research and writing, is plainly not as much as six annual raises of
$1500 each. And it need not be. At no point does the report say: “and therefore the latter raise should be
eliminated.” At no point does it say that “therefore the raise for books should be increased.”
                Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 127 of 133

But I do understand now that you and some others thought that such is the tendency of the text, and that
it’s insinuated somewhere between the lines. But it just doesn’t say that, and our Committee did not
propose that. On Wednesday’s meeting, I explained that despite any inadvertent aspects of how I
framed the draft report, I do respect and value the work done by our Associate Chair, Susan, just as I
have told her by email, after her kind and understanding email to me.

Since I wrote “Associate Chair” in our report, as an example, I can now understand why Susan frankly
expressed her concern in our meeting. However, I was referring to the position, not the individual – I was
not criticizing the position, and I was not criticizing her. Why would I dislike Susan?? At no point has
Susan or any Associate Chair said or done anything to upset me. At no point have I been annoyed or
disappointed by Susan’s labors. At no point has anyone given me any reason to even doubt Susan’s
professionalism and diligence, which I’ve experienced.

At no point did I even write “the Associate Chair,” but instead explicitly wrote: “serving as, say, Associate
Chair, would be,” and “an Associate Chair” (meaning a colleague who has done this labor in the past or
might do it in the future), and I named not one individual but four who have labored as Associate Chair:
Cynthia, Ginny, Susan, George.

Needless to say, if someone doesn’t know me well, then the lack of trust (that one may earn over time)
can well engender impressions that when one writes something it also might mean something worse. Let
me reassure you that I try to be frank and direct. I do not like innuendos. I grew up overseas, speaking
Spanish, in a place where we don’t communicate as in the US. In Puerto Rico, we tend to say what we
think, and with good nature, so we don’t need to spend as much time ﬁguring out what the other person
subtly meant.

As I explained in the open Meeting, the fact that an administrative position can involve an annual raise of
$1500, plus two course releases, is not something that, to me, means that such jobs should be avoided,
but, to the contrary.


(6) Next you argue as if the draft report says that it’s “either / or ” in doing research or administrative
work.

At no point in the report is any such claim made. Just because I compare income from publishing one
book with income from laboring in administrative work, that does not mean that the two are mutually
incompatible. Nobody has made that claim.

Yet you write: “The report is offensive in the way it indicates that people who do service do that instead
of working on their research.”

To the contrary, the report speciﬁcally says: “Some service is expected of all faculty,” on p. 5. Moreover,
in no page did we segregate ourselves or our colleagues into two groups: those who do service and
administrative work and those who publish. It would be absurd. Page 6 plainly states that for certain
positions such as Graduate Advisor, there is roughly “33% of one’s salary for the service job” – this
means that another 33% of the salary might be for publishing and another 33% might be for the teaching
part of the job. None of this is inventive, original, controversial, or ill-willed.

Again, I’m afraid that you are reading between the lines in an arbitrary way.

For years, I have believed that the University pays me to teach 4 courses/year, which is roughly 66% of
my job, plus carry out research, which is roughly 33% of my job. Obviously the percentages are not
exact accounts of how I or anyone spend our time; obviously the daily percentages ﬂuctuate. The point
in the discussion was simply (and non-controversially) that if one gets two course releases as a kind of
              Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 128 of 133
partial compensation for carrying out administrative work then the corresponding portion of one’s time,
might be spent on such work.


(7) You write:
“The mean spirited nature of the speciﬁc example about Susan's job to demonstrate overcompensation
is mind blowing. It shows an utter lack of respect for a critical colleague who facilitates your work in a
1000 ways while doing the research work that makes her a very visible member of her ﬁeld.”

At no point does the report state that Susan is compensated more than she deserves. I’m sorry if that’s
really what you think it says.

I have no shortage of respect for Susan. I regret that it didn’t even occur to me that this report could be
construed as critique of her. I am fully glad that Susan is a member of our department and a longtime
member of the #1 nationally-ranked program in Latin American History. And by the way, I’m from Latin
America.



(8) You write: “The calculations as to the gains are literally fantasies.”

There are no “fantasies” and no mistakes in these elementary calculations.
I encourage you to please consider the difference between raises and their cumulative effect: “the total
raise income” in a period of years. Income. I encourage you to show p.6 of my report to any trained
accountant. My father was a professor of ﬁnance. My mother was an economist. I teach a course about
the History of Money. I have written two peer-reviewed books on history of mathematics with top
university presses. My book on history of Einstein’s relativity was the #2 bestselling book in all libraries
across the United States in the category of Mathematics. I have given a keynote talk to the department
of Mathematics at Cornell. I am not a mathematician, an accountant, or an economist. But what I wrote
is correct.



(9) You write: “Perhaps you should try doing her job for one week before you decide she is overpaid
even with her actual compensation.”

At no point does the report claim that Susan is overpaid with her actual compensation. The report only
compares the potential income in two categories, it does not say that they’re mutually exclusive or that
one of the two is more worthy than the other.


(10) You write: “Perhaps you should try doing her job for one week before you decide she is overpaid
even with her actual compensation. It would be useful for committee members to think instead about
how much compensation would be necessary for one of you agree to do Susan's job.”

I’m sorry, I am running out of replies.



(11) You write: “The report has no analysis of the fact that all major service jobs are done by women”

This is correct, and this is an important area to work on.
               Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 129 of 133

(12) You write: “women who the report represents as not doing research work because they are too
busy doing shit work for the department for which they are overpaid.”

What you have written is astonishing; at no point does the report say any such thing about women and
at no point are any labors for the department represented as “shit work.” And in no way do I think any of
that, and I trust that nobody in the Committee on Equity has such ideas.



(13) You write:
“I notice nobody on the committee except Joan has done a major administrative job. It's your turn
because you've enjoyed the privilege of working on your books without the competition of major
essential administrative work for the department without which the department will not function. An
important principle of equity is for everyone to share the essential administrative work. Jackie is
currently looking for someone to take over from me and she will be looking for someone to take over
from Susan next year. I look forward to two of the committee members (not Joan who has done her
share) telling Jackie cheerfully that they are willing to do these jobs. Jorge, Mark, Emilio, Peniel and Al -
you in particular on the basis of this report and our current overpaid and feminized "service" faculty
should step up to do one of these two absolutely essential jobs. Equity requires this work is not
gendered. Since your reports indicates we have overcompensated women doing all this work, perhaps
you'd like to do it in a manly way with no compensation. Jackie will be delighted (and surprised) to hear
she has takers for these positions.”

Jorge is not on the committee. Juliet Walker is on the Committee, alongside Joan, Megan, Mark, Emilio,
Peniel. I thank them for their thoughtful and well-intentioned help.

I agree with you that “An important principle of equity is for everyone to share the essential
administrative work.”
I agree that “Equity requires this work is not gendered.”

Yet I realize, by this point, that you have inverted the goals of the report. There is hardly any mention, in
your comments, of our goal to identify individuals in our department who are underpaid. Instead, you
construe much of this text as being about identifying or humiliating individuals who are overpaid.

In no sense have we sought to do what you say.

I don’t yet know whether I will offer to work in the two positions that you suggest for me.

I see that you focus on an analysis that pits men against women. But, as far as I know, the women and
men in our committee have no such intention.

In the department Meeting that you chose not to attend, Jackie fairly voiced the problem that too much of
the administrative and service labors in our department are done by women. I agree, as do you. I also
agree with Jorge that part of the solution is to institute a system of rotation for a number of duties. In a
good one-on-one meeting that you and I had a few months ago, you also spoke in favor of rotation, if I’m
not mistaken.

It has taken me quite some effort to reply to each of your statements, and that’s ok, but I have to add
that I ﬁnd some of your statements to be rude, offensive, and stunning. I understand that you’re angry or
outraged, and that you think our draft report and my work had some awful intentions. But I had no such
intentions, frankly, and I encourage you to please share it with anyone.
                Case 1:20-cv-01175-LY Document 1-2 Filed 11/25/20 Page 130 of 133
I encourage you to reﬂect seriously on what it’s like to be Hispanic or foreign or relatively isolated in this
department, and on the points that are actually documented in the report. We haven’t done everything
that you would have done, but I appreciate your suggestions despite the degree of acrimony. I am
disappointed that you wrote not one sentence recognizing the unfortunate or inadvertent lack of inclusion
for some individuals here. I worry that my ethnicity, the way I talk, my other-ness, is part of the reason
why my expressions seem or sound so offensive, untrustworthy, and egregious to you, when I’ve
actually labored to work meticulously, fairly, transparently, and in good faith. It took me years to
understand it. (E.g., just one example: ten years of not getting the invitations to coffee that my friends
Tracie, Erika, Karl, Carolyn, James Vaughn so often received from senior faculty; while Emilio, John, and
myself did not.) Years of voicing suggestions at faculty meetings that were just shrugged off, while other
colleagues’ suggestions were readily taken into account. Other Hispanics in our department have had
similar experiences, and I have spoken with multiple Hispanic professors at UT who frankly detail similar
problems. What worries me is unconscious bias.

I understand that you’re more focused on gender. And I’m no friend of the patriarchy, toxic masculinity,
etc.


(14) You write:
“I suggest you withdraw this report and re-present it when it accurately and fairly represents our
colleagues' published work, their full compensation packages, the full range of essential administrative
work they have done, the full complexity of major administrative jobs that almost nobody in the
department is willing to do, and the impact of multiple factors outside the salary committee on the salary
structure. I suggest you think much more about intersectionality - and the ways in which many (in)equity
fault lines are at work. Then we can get to grips with how to make concrete progress with our equity
challenges.”



Thank you for voicing your critique and requests, the Committee on Equity will discuss and consider
them. The present draft report focuses only on Salary Guidelines and makes speciﬁc recommendations
that are by no means ﬁnal.

Best wishes,


Alberto Martinez

Chair,
Committee on Equity




From: Hardwick, Julie
Sent: Wednesday, October 17, 2018 9:00 AM
To: Neuberger, Joan H; Raby, Megan
Cc: Alberto A. Martinez; Canizares, Jorge Canizares-Esguerra; Lawrence, Mark A; Joseph, Peniel E; Zamora,
Emilio; Jones, Jacqueline
Subject: Re: Equity report - resending because .I had a bad address bounce back

Dear Colleagues,
10/14/2020         Case 1:20-cv-01175-LY Document    1-2 A.Filed
                                              Mail - Alberto       11/25/20
                                                             Martinez - Outlook Page 131 of 133


                                                                                                    Exhibit 14



      Dear Al and Equity Committee Members:

      I thought I would send you some of my thoughts in light of the discussion we had at noon today. Now seems to be a
      good time to assess where we are going with this report, and to contemplate a way forward.

      First, I want to commend you on compiling this document, which I know took many hours of hard work. It pinpoints
      inequities in salary based on any number of factors. As I mentioned in the meeting today, I think the committee’s
      specific proposals (pp. 2-4) are good ones and I would recommend that the department approve them. Whether the
      annual merit pools will be sufficient to address salary compression/inequities in any meaningful way is another
      question; but we can try.

      At the same time (as the conversation today suggested) it is time to step back and look at the forest (now that we see
      the trees) or, perhaps, the larger lay of the land (now that we see the weeds).
      What do we mean when we say that we as a department prize the concept of equity? Certainly there are many forces
      at work here. The Tower seems bent on mocking the whole notion when it doles out favors for a very few when many
      are deserving. The mandates related to FII hires and salary increases demonstrate that some critical factors are out of
      our control. The Dean sets salaries for our colleagues who are department chairs and heads of centers and institutes.
      The History Department salary guidelines are actually quite rigid—so much for a book, so much for a peer-reviewed
      article—and most years we have discretion over only the funds left over. And then of course as scholars we have at
      least some control over how we allocate our time and energies—some of us apply for external grants and get time off
      from teaching, some reach wider audiences with our scholarship and commentary, some write textbooks in the
      expectation of royalties, and some take on arduous administrative duties (over and above the “service” expected of
      everyone). My point is that we should strive for equity broadly defined-- a fair salary, one that reflects what we do
      and what our peers are doing, but there are certain structural realities and individual proclivities that we must contend
      with.
      Are there other ways that we as a Department can compensate people for what they do, and do well, when their
      salaries are not what they should be?

      I realize that on p. 1 you list some of the many factors that affect levels of compensation. However, the chart on pp.
      14-5 elides all those factors, and presents individuals as the sum of their salary (a number) and their publications
      (another number). And then at the bottom of p. 16 you make explicit your premise: That rank in salary can and should
      be compared to rank in number of publications. Missing from this chart is the heart and soul of the department—
      Tracie alluded to this in her message to the department—all the different kinds of historical research that goes on in
      the department, the many talents of our colleagues, the ways our colleagues are constantly striving to make this
      Department a better place. But at the end of this report we are left with the metrics—and I think we are so much more
      than the sum total of our numbers.

      Also, please consider scrapping or radically reworking Appendix 2 (“Compensation for Service”) altogether. I know it
      is not meant to, but this section seems to denigrate the industrial-strength administrative work that some of our
      colleagues do. And this section suggests that this kind of work is a boondoggle. Not true! As I mentioned in the
      meeting, there is a reason why we have to offer incentives—the people who do them must deal with multiple
      constituencies in and outside the department; wrangle their colleagues to do things they don’t want to do; meet
      frequent, routine deadlines for reports; and deal regularly with personnel issues that are emotionally fraught. All this
      is to say that labor-intensive administrative tasks are no picnic.
      And I must object to the notion that a course off for “service” amounts to $33K in income—administrative
      responsibilities usually consume more time than teaching one course would, and it is not as if one can buy a new car
      with that phantom $33K. I know Ben Franklin said that “Time is money,” but he never had to cajole a reluctant
      colleague to teach a MWF schedule.
      So what, we might ask, is the bottom line? Does the Department systematically discriminate
                                                                                         discri       against groups of
      people? To me the data suggest that the longer one remains an Associate Professor, the more egregious the inequities
https://outlook.ofﬁce.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQAP5pWyYJ%2FUNqvOzPyY8zq…         1/3
10/14/2020         Case 1:20-cv-01175-LY Document    1-2 A.Filed
                                              Mail - Alberto       11/25/20
                                                             Martinez - Outlook Page 132 of 133
      will be, since the Department primarily rewards books and articles and the Tower rewards promotions. Also, Full
      Professors who have been in rank for a long time suffer in comparison to their peers, especially when new Fulls are
      brought in at the high salaries that the market seems to dictate.


      Here I ask some questions, and urge you to keep certain things in mind as you revise this report. I am including some
      information and also noting inaccuracies and misleading statements or claims that should be corrected at some point.
      I know you are going to do a table with released time from teaching. Please check with Art, as he has the most
      accurate information. Also, if you look at teaching awards: Keep in mind that this summer Jackie L. prepared a year-
      by-year, comprehensive list of nominees and not just winners.

      --Please note that during the first and second round for FII One and Two raises, the department committees charged
      with making recommendations made cases for more faculty than eventually received those raises (this amounted to a
      concerted effort to address equity issues, one that was only partially successful).

      p. 2 (5)—“departmental funds” should be changed to “annual departmental merit pool” as we do not budget for
      salaries or raises in the regular budget.

      In terms of procedures: We could send the sheet that Salary Committee members fill out (for their initial meeting) to
      the individual faculty member; those sheets list the various categories for raises. This would eliminate the need for a
      separate letter for each faculty member, minimizing the work of staff, who are already overworked and underpaid.

      Also, as you know, it is difficult for the Salary Committee to meet in person over the summer. Do you propose that
      these back and forth negotiations with faculty who want their proposed raise revisited should take place over email?
      That’s fine, as long as everyone remembers that emails can be forwarded to other people at any time.

      p. 3 Art notes that if 60 percent of the merit pool left over after awards for books and articles are made, the
      spreadsheet that lists proposed increases must be amended. Just a reminder.

      Appendices
      Appendix 2
      Again, I would like this section excised or radically reworked. I do object to the implication that those who perform
      labor-intensive service in the department are somehow grossly overpaid.

      Appendix 3
      I am confused by this table. Alan served as chair for 12 years, not 9; I am in the beginning of my 5th year as chair—I
      have not served as 6 years. Other figures in this chart are inaccurate.
      Same goes for compensation on that page: Joan gets 2 courses off a year, not 3.
      Also, please note that serving as Area Chair is a form of service that, for the last four years at least, has come with an
      annual bonus (not raise) of $1K.

      Appendix 5
      Please note again that some faculty receive at least part of their salary from the Dean or other units—either because
      they have joint appointments, or because they are serving as heads of centers, institutes, departments, divisions, and so
      forth.
      Also (and this applies to some people on your list there at the end), please note that in cases where faculty have won
      outside grants, the department has tried to top-off their awards so that they do not lose any salary when they accept
      them. This is a form of compensation. For those who have taken multiple leaves, the amount the department has
      spent on those top-offs has been considerable. They are not listed here.
      p. 13 Iris Ma’s salary is covered by the LBJ School and the Provost, and Kaufman and Icenhauer-Ramirez are part-
      time lecturers.

      Appendix 6
      I have expressed my dismay with this chart, which seeks to correlate publications with salary, and show that
      discrepancies in the two rankings mean there are equity issues; sometimes that is the case, sometimes not.

      Appendix 7
      You state that “the numbers in the two lists need not agree in any case, yet when they disagree to a large degree the
      difference can illustrate a sense of inequity that the individual faculty member already feels.” As you note however, of
      the 15 faculty on the list, 8 are either Assistant or Associate Professors who will get a sizable raise when they are
https://outlook.ofﬁce.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQAP5pWyYJ%2FUNqvOzPyY8zq…          2/3
10/14/2020         Case 1:20-cv-01175-LY Document    1-2 A.Filed
                                              Mail - Alberto       11/25/20
                                                             Martinez - Outlook Page 133 of 133
      promoted. One of those and two others are recipients of FII Two raises, so 10 of the people listed here can shortly be
      taken off this list.
      pp. 17-18 I don’t want to name names here, but here are some of the factors that mitigate at least some of the
      presumed inequities affecting salaries listed:
      --imminent promotion (in the fall of 2019)
      --FII Two raises ($37,500 over three years)
      --Cost-sharing top-offs for multiple leaves in the last few years
      Again, once these factors are taken into consideration, it is not clear to me that all of these cases illustrate deep
      inequities in the department’s salary structure.


      Jackie




https://outlook.ofﬁce.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQAP5pWyYJ%2FUNqvOzPyY8zq…      3/3
